As filed with the Securities and Exchange Commission on April 28, 2008 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 38 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. 39 /X/ (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on April 30, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus Putnam Variable Trust April 30, 2008 Class IA and IB Shares Growth Funds Value Funds Putnam VT Discovery Growth Fund Putnam VT Equity Income Fund Putnam VT Growth Opportunities Fund Putnam VT The George Putnam Fund of Boston Putnam VT Health Sciences Fund Putnam VT Growth and Income Fund Putnam VT International New Opportunities Fund Putnam VT International Growth and Income Fund Putnam VT New Opportunities Fund Putnam VT Mid Cap Value Fund Putnam VT OTC & Emerging Growth Fund Putnam VT New Value Fund Putnam VT Vista Fund Putnam VT Small Cap Value Fund Putnam VT Voyager Fund Income Funds Blend Funds Putnam VT American Government Income Fund Putnam VT Capital Appreciation Fund Putnam VT Diversified Income Fund Putnam VT Capital Opportunities Fund Putnam VT High Yield Fund Putnam VT Global Equity Fund Putnam VT Income Fund Putnam VT International Equity Fund Putnam VT Investors Fund Money Market Fund Putnam VT Research Fund Putnam VT Money Market Fund Putnam VT Utilities Growth and Income Fund Asset Allocation Fund Putnam VT Global Asset Allocation Fund This prospectus explains what you should know about the funds in Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. CONTENTS 2 Fund summaries (including Goal, Main investment strategies, Main risks, Past performance, and Costs associated with your investment) 33 What are the funds main investment strategies and related risks? 40 Who oversees and manages the funds? 51 How to buy and sell fund shares 52 Distribution Plan and payments to dealers 52 How do the funds price their shares? 53 Policy on excessive short-term trading 54 Fund distributions and taxes 55 Financial highlights Fund summaries GOAL , MAIN INVESTMENT STRATEGIES AND MAIN RISKS The following summaries identify each funds goal, main investment strategies and the main risks that could adversely affect the value of a funds shares and the total return on your investment. More detailed descriptions of the funds investment policies, including the risks associated with investing in the funds, can be found further back in this prospectus. Please be sure to read this additional information before you invest. You can lose money by investing in any of the funds. A fund may not achieve its goal, and none of the funds is intended as a complete investment program. An investment in a fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although Putnam VT Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in that fund. PAST PERFORMANCE Each summary also contains performance information that gives some indication of the risks and potential rewards associated with an investment in a fund and why a long-term investment horizon is important. The bar chart contained in each summary shows calendar year returns and the average annual total return over the past 10 years for each funds class IA shares. A table following each chart compares each funds performance to that of one or more broad measures of market performance. Performance of class IB shares for the period prior to April 6, 1998 for Putnam VT Diversified Income Fund, Putnam VT Growth and Income Fund and Putnam VT International Growth and Income Fund, and prior to April 30, 1998 for Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT High Yield Fund, Putnam VT Income Fund, Putnam VT International Equity Fund, Putnam VT International New Opportunities Fund, Putnam VT Money Market Fund, Putnam VT New Opportunities Fund, Putnam VT New Value Fund, Putnam VT Utilities Growth and Income Fund, Putnam VT Vista Fund and Putnam VT Voyager Fund is based upon the performance of class IA shares of the fund, adjusted to reflect the fees paid by class IB shares, including a 12b-1 fee of 0.25% . Although this information can be valuable, it is important to remember that a funds past performance is not an indication of its future results. None of the performance information reflects the impact of insurance-related charges or expenses. If it did, performance would be less than that shown. Please refer to the prospectus of the separate account issued by the participating insurance company or your insurance contract for information about insurance-related charges and expenses and performance data reflecting those charges and expenses. COSTS ASSOCIATED WITH YOUR INVESTMENT All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. Each summary contains a table showing the funds annual operating expenses for the fiscal year ended 12/31/07. The table does not reflect any insurance-related charges or expenses. The example following each table takes the total annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes you invest $10,000 in the fund for the time periods shown and then redeem all of your shares at the end of each time period. It also assumes a 5% return on your investment each year and that the funds operating expenses (which do not include insurance-related charges or expenses) remain the same. The example is hypothetical; your actual costs and returns may be higher or lower. Expense reimbursement information in a funds fee table reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2008. For information regarding expense limitations, see Charges and Expenses in the SAI. PUTNAM VT AMERICAN GOVERNMENT INCOME FUND GOAL The fund seeks high current income with preservation of capital as its secondary objective. MAIN INVESTMENT STRATEGIES  U.S. GOVERNMENT BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of the U.S. government, its agencies and instrumentalities ► are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds and ► have intermediate to long-term maturities (three years or longer). 2 P R O S P E C T U S O F T H E T R U S T Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of the funds net assets in mortgage-backed or asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that we determine to be of comparable quality. MAIN RISKS ► The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. ► The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Year-to-date performance through 3/31/08 was 4.37% . ► In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 5.05% to $1,051. ► In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have declined 2.82% to $972. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (2/1/00) Class IA 8.63% 3.68% 5.81% Class IB 8.36% 3.40% 5.56% Lehman Government Bond Index (no deduction for fees or expenses) 8.66% 4.10% 6.55% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Government Bond Index, an unmanaged index of U.S. Treasury and agency securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.65% N/A 0.18% 0.83% 0.21% 0.62% Class IB 0.65% 0.25% 0.18% 1.08% 0.21% 0.87% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $63 $244 $440 $1,006 Class IB $89 $323 $575 $1,302 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 3 P R O S P E C T U S O F T H E T R U S T PUTNAM VT CAPITAL APPRECIATION FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We may invest in companies of any size. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 12.05% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 15.11% to $1,151. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 18.30% to $817. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (9/29/00) Class IA 6.73% 10.32% 0.07% Class IB 6.95% 10.05% 0.31% Russell 3000 Index (no deduction for fees or expenses) 5.14% 13.63% 2.35% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Index, an unmanaged index of the 3,000 largest U.S. companies. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.65% N/A 0.35% 1.00% 0.19% 0.81% Class IB 0.65% 0.25% 0.35% 1.25% 0.19% 1.06% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $299 $534 $1,207 Class IB $108 $378 $668 $1,499 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 4 P R O S P E C T U S O F T H E T R U S T PUTNAM VT CAPITAL OPPORTUNITIES FUND GOAL The fund seeks long-term growth of capital. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in small and midsized companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 7.51% . ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 13.43% to $1,134. ► In the funds worst calendar quarter during this period (Q3 07), a $1,000 investment would have declined 9.54% to $905. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past inception 1 year (5/1/03) Class IA 9.29% 13.24% Class IB 9.55% 12.95% Russell 2500 Index (no deduction for fees or expenses) 1.38% 17.21% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2500 Index, an unmanaged index of the smallest 2500 companies in the Russell 3000 Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.65% N/A 0.01% 0.33% 0.99% 0.07% 0.92% Class IB 0.65% 0.25% 0.01% 0.33% 1.24% 0.07% 1.17% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 94 $308 $540 $1,206 Class IB $119 $386 $674 $1,498 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 5 P R O S P E C T U S O F T H E T R U S T PUTNAM VT DISCOVERY GROWTH FUND GOAL The fund seeks long-term growth of capital. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 13.80% . ► In the funds best calendar quarter during this period (Q4 01), a $1,000 investment would have grown 22.36% to $1,224. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 31.71% to $683. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (9/29/00) Class IA 10.68% 13.58% 5.46% Class IB 10.32% 13.29% 5.70% Russell Midcap Growth Index (no deduction for fees or expenses) 11.43% 17.90% 0.07% Russell 2500 Growth Index (no deduction for fees or expenses) 9.69% 17.43% 1.63% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Growth Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their growth orientation. The funds performance is also compared to the Russell 2500 Growth Index, an unmanaged index of those companies in the small/mid-cap Russell 2500 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.70% N/A 0.45% 1.15% 0.32% 0.83% Class IB 0.70% 0.25% 0.45% 1.40% 0.32% 1.08% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 85 $334 $602 $1,369 Class IB $110 $412 $735 $1,657 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 6 P R O S P E C T U S O F T H E T R U S T PUTNAM VT DIVERSIFIED INCOME FUND GOAL The fund seeks as high a level of current income as Putnam Management believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  MULTI-SECTOR BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of companies and governments worldwide ► are either investment-grade or below investment-grade and ► have intermediate to long-term maturities (three years or longer). Under normal market conditions, we invest 15%  65% of the funds net assets in each of these three sectors: ► U.S. and investment-grade sector: U.S. government securities and investment-grade bonds of U.S. companies. ► High yield sector: lower-rated bonds of U.S. companies. ► International sector: bonds of foreign governments and companies, including both investment-grade and lower-rated securities. MAIN RISKS ► The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Year-to-date performance through 3/31/08 was 3.72% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 7.66% to $1,077. ► In the funds worst calendar quarter during this period (Q3 98), a $1,000 investment would have declined 4.94% to $951. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 4.31% 8.64% 5.30% Class IB 4.13% 8.35% 5.06% Lehman Aggregate Bond Index (no deduction for fees or expenses) 6.97% 4.42% 5.97% Citigroup Non-US World Government Bond Index (no deduction for fees or expenses) 11.45% 7.54% 6.30% JPMorgan Global High Yield Index (no deduction for fees or expenses) 2.89% 10.95% 5.94% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. The funds performance is also compared to the Citigroup Non-U.S. World Government Bond Index, an unmanaged index of international investment-grade fixed-income securities, excluding the United States. In addition, the funds performance is compared to the JPMorgan Global High Yield Index, an unmanaged index of global high-yield fixed-income securities. 7 P R O S P E C T U S O F T H E T R U S T COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.70% N/A 0.01% 0.13% 0.84% 0.07% 0.77% Class IB 0.70% 0.25% 0.01% 0.13% 1.09% 0.07% 1.02% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 79 $261 $459 $1,031 Class IB $104 $340 $594 $1,326 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT EQUIT Y INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for current income and may also offer the potential for capital growth. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks and other equity investments that offer potential for current income. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 8.95% . ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 9.72% to $1,097. ► In the funds worst calendar quarter during this period (Q4 07), a $1,000 investment would have declined 3.95% to $961. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past inception 1 year (5/1/03) Class IA 3.46% 13.11% Class IB 3.19% 12.82% Russell 1000 Value Index (no deduction for fees or expenses) 0.17% 14.90% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those Russell 1000 companies chosen for their value orientation. 8 P R O S P E C T U S O F T H E T R U S T COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund ment (12b-1) Operating Other Operating Fees Fees Expenses* Expenses Expenses Class IA 0.65% N/A 0.12% 0.12% 0.89% Class IB 0.65% 0.25% 0.12% 0.12% 1.14% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 91 $284 $493 $1,096 Class IB $116 $362 $628 $1,390 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON GOAL The fund seeks to provide a balanced investment composed of a well diversified portfolio of stocks and bonds which produce both capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS AND BONDS We invest mainly in a combination of bonds and U.S. value stocks with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We buy bonds of governments and private companies that are mostly investment-grade in quality with intermediate-to long-term maturities (three years or longer). Our equity investments are mainly in large and midsize companies. Under normal market conditions, we invest at least 25% of the funds total assets in fixed-income securities, including debt securities, preferred stocks and that portion of the value of convertible securities attributable to the fixed-income characteristics of those securities. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. ► The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► The risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. ► The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Year-to-date performance through 3/31/08 was 6.82% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 11.73% to $1,117. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 10.60% to $894. 9 P R O S P E C T U S O F T H E T R U S T The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (4/30/98) Class IA 1.14% 8.53% 4.80% Class IB 0.95% 8.28% 4.60% S&P 500/Citigroup Value Index (no deduction for fees or expenses) 1.99% 14.97% 5.68% Lehman Aggregate Bond Index (no deduction for fees or expenses) 6.97% 4.42% 5.96% George Putnam Blended Index (no deduction for fees or expenses) 4.38% 10.91% 6.18% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed income securities. The funds performance is also compared to the S&P 500/Citigroup Value Index, an unmanaged index of capitalization-weighted stocks chosen for their value orientation. In addition, the funds performance is compared to the George Putnam Blended Index, an unmanaged index administered by Putnam Management, 60% of which is the S&P 500/Citigroup Value Index and 40% of which is the Lehman Aggregate Bond Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.64% N/A 0.01% 0.10% 0.75% 0.02% 0.73% Class IB 0.64% 0.25% 0.01% 0.10% 1.00% 0.02% 0.98% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 75 $237 $414 $ 927 Class IB $100 $316 $550 $1,224 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL ASSET ALLOCATION FUND GOAL The fund seeks a high level of long-term total return consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  ASSET ALLOCATION We invest in a wide variety of equity and fixed-income securities both of U.S. and foreign issuers. We may invest in securities in the following four investment categories, which we believe represent large, well-differentiated classes of securities with distinctive investment characteristics: ► U.S. Equities: This sector will invest primarily in growth and value stocks of U.S. companies. Growth stocks are issued by companies whose earnings we believe are likely to grow faster than the economy as a whole. Growth in earnings may lead to an increase in the price of the stock. Value stocks are those we believe are currently undervalued compared to their true worth. If we are correct and other investors recognize the value of the company, the price of its stock may rise. ► International Equities: This sector will invest primarily in growth and value stocks principally traded in foreign securities markets. ► U.S. Fixed-income: This sector will invest primarily in fixed-income securities of U.S. companies or the U.S. government, its agencies or instrumentalities, mortgage-backed and asset-backed securities, convertible securities and preferred stock. 10 P R O S P E C T U S O F T H E T R U S T ► International Fixed-income: This sector will invest primarily in fixed-income securities denominated in foreign currencies and issued by non-U.S. companies, foreign governmental issuers or supranational agencies. The allocation of fund assets assigned to each investment category will be reevaluated at least quarterly based on an assessment of the relative market opportunities and risks of each investment category, taking into account various economic and market factors. The fund may from time to time invest in all or any one of the investment categories as we may consider appropriate in response to changing market conditions. We expect that under normal market conditions the fund will invest a majority of its assets in equity securities. We may invest in companies of any size. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally highest for investments with longer maturities. ► The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. ► The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► The risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, or unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Year-to-date performance through 3/31/08 was 6.10% . ► In the funds best calendar quarter during this period (Q4 98), a $1,000 investment would have grown 14.51% to $1,145. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 12.39% to $876. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 3.16% 10.76% 4.92% Class IB 2.94% 10.57% 4.79% Russell 3000 Index (no deduction for fees or expenses) 5.14% 13.63% 6.22% Putnam Balanced Blended Benchmark Index (no deduction for fees or expenses) 6.39% 11.08% 6.69% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Index, an unmanaged index of the 3,000 largest U.S. companies in the Russell universe. The funds performance is also compared to the Putnam Balanced Blended Benchmark, a benchmark administered by Putnam Management that is 50% the Russell 3000 Index, 35% the Lehman Aggregate Bond Index (an unmanaged index used as a general measure of U.S. fixed income securities), 10% the Morgan Stanley Capital International (MSCI) EAFE Index (an unmanaged index of international stocks from Europe, Australasia and the Far East) and 5% the JP Morgan Developed High Yield Index 11 P R O S P E C T U S O F T H E T R U S T (an unmanaged index designed to mirror the investable universe of the U.S. dollar global high yield corporate debt market of developed markets). COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.70% N/A 0.01% 0.15% 0.86% 0.08% 0.78% Class IB 0.70% 0.25% 0.01% 0.15% 1.11% 0.08% 1.03% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 80 $266 $469 $1,053 Class IB $105 $345 $604 $1,348 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL EQUITY FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GLOBAL STOCKS We invest mainly in common stocks of companies worldwide that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. MAIN RISKS ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 12.10% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 48.01% to $1,480. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 25.07% to $749. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 12 P R O S P E C T U S O F T H E T R U S T Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 9.37% 16.81% 6.01% Class IB 9.02% 16.51% 5.78% Morgan Stanley Capital International (MSCI) World Index (no deduction for fees or expenses) 9.04% 16.96% 7.00% The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Index, an unmanaged index of equity securities from developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.78% N/A 0.11% 0.89% Class IB 0.78% 0.25% 0.11% 1.14% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 91 $285 $495 $1,100 Class IB $116 $363 $629 $1,394 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH AND INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 12.11% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.29% to $1,183. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 18.56% to $814. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 5.80% 10.43% 4.72% Class IB 6.04% 10.16% 4.50% Russell 1000 Value Index (no deduction for fees or expenses) 0.17% 14.63% 7.68% The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. 13 P R O S P E C T U S O F T H E T R U S T COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.50% N/A 0.05% 0.55% Class IB 0.50% 0.25% 0.05% 0.80% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $56 $176 $306 $686 Class IB $82 $255 $443 $989 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH OPPORTUNITIES FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in large companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 11.47% . ► In the funds best calendar quarter during this period (Q4 01), a $1,000 investment would have grown 13.22% to $1,132. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 27.56% to $724. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (2/1/00) Class IA 5.82% 8.64% 6.91% Class IB 5.60% 8.36% 7.12% S&P 500 Index (no deduction for fees or expenses) 5.94% 12.83% 2.34% Russell 1000 Growth Index (no deduction for fees or expenses) 11.81% 12.11% 2.37% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance is also compared to the Russell 1000 Growth Index, an unmanaged index of those Russell 1000 companies chosen for their growth orientation. 14 P R O S P E C T U S O F T H E T R U S T COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.70% N/A 0.36% 1.06% 0.25% 0.81% Class IB 0.70% 0.25% 0.36% 1.31% 0.25% 1.06% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $312 $561 $1,272 Class IB $108 $391 $694 $1,562 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT HEALTH SCIENCES FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of companies in the health sciences industries. Under normal circumstances, we invest at least 80% of the funds net assets in securities of (a) companies that derive at least 50% of their assets, revenues or profits from the pharmaceutical, health care services, applied research and development and medical equipment and supplies industries, or (b) companies we think have the potential for growth as a result of their particular products, technology, patents or other market advantages in the health sciences industries. We invest mainly in midsized and large companies. Industry focus. We invest mainly in companies that provide health care services, applied research and development, pharmaceutical products, and medical equipment and supplies, and companies that we believe will grow as a result of their products, patents or other market advantages in the health sciences industries. Events that affect the health sciences industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► The risk of investing in a single group of industries. Investments in the health sciences industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. ► The risk of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. 15 P R O S P E C T U S O F T H E T R U S T ► Year-to-date performance through 3/31/08 was 6.05% . ► In the funds best calendar quarter during this period (Q1 00), a $1,000 investment would have grown 14.57% to $1,146. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.55% to $775. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (4/30/98) Class IA -0.36% 8.24% 3.51% Class IB -0.67% 7.95% 3.29% S&P 500 Index (no deduction for fees or expenses) 5.49% 12.83% 4.59% S&P 500 Equal Weight Health Care Index (no deduction for fees or expenses) 12.69% 15.08% 10.81% The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance is also compared to the S&P 500 Equal Weight Health Care Index, which comprises the same constituents as the S&P 500 Health Care Index, focusing on large-cap issues in the health-care industry, but is equal-weighted instead of market-capitalization weighted like the S&P 500 Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.70% N/A 0.13% 0.83% 0.02% 0.81% Class IB 0.70% 0.25% 0.13% 1.08% 0.02% 1.06% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $263 $459 $1,024 Class IB $108 $342 $594 $1,319 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT HIGH YIELD FUND GOAL The fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. MAIN INVESTMENT STRATEGIES  LOWER-RATED BONDS We invest mainly in bonds that: ► are obligations of U.S. companies ► are below investment-grade in quality and ► have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in securities rated below investment-grade. MAIN RISKS ► The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. 16 P R O S P E C T U S O F T H E T R U S T ► Year-to-date performance through 3/31/08 was 2.59% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 9.47% to $1,095. ► In the funds worst calendar quarter during this period (Q3 98), a $1,000 investment would have declined 9.95% to $901. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 3.17% 10.67% 4.60% Class IB 2.79% 10.38% 4.38% JPMorgan Developed High Yield Index (no deduction for fees or expenses) 2.69% 10.77% 5.77% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the JPMorgan Developed High Yield Index, an unmanaged index of high-yield, fixed-income securities issued in developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.69% N/A 0.01% 0.10% 0.80% 0.05% 0.75% Class IB 0.69% 0.25% 0.01% 0.10% 1.05% 0.05% 1.00% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 77 $250 $439 $ 984 Class IB $102 $329 $574 $1,280 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INCOME FUND GOAL The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. MAIN INVESTMENT STRATEGIES  BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars ► are either investment-grade or below investment-grade and ► have intermediate to long-term maturities (three years or longer). MAIN RISKS ► The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund may invest significantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. 17 P R O S P E C T U S O F T H E T R U S T ► Year-to-date performance through 3/31/08 was 0.55% . ► In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 4.01% to $1,040. ► In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have declined 2.35% to $977. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 5.45% 4.45% 5.17% Class IB 5.22% 4.19% 4.95% Lehman Aggregate Bond Index (no deduction for fees or expenses) 6.97% 4.42% 5.97% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund Expense Net ment (12b-1) Operating Other Operating Reim- Ex- Fees Fees Expenses* Expenses Expenses bursement penses Class IA 0.62% N/A 0.01% 0.09% 0.72% 0.14% 0.58% Class IB 0.62% 0.25% 0.01% 0.09% 0.97% 0.14% 0.83% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $59 $216 $387 $ 883 Class IB $85 $295 $523 $1,181 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL EQUIT Y FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL STOCKS We invest mainly in common stocks of companies outside the United States that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. 18 P R O S P E C T U S O F T H E T R U S T To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 9.49% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 35.46% to $1,355. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 20.81% to $792. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 8.61% 18.64% 10.25% Class IB 8.37% 18.35% 10.02% Morgan Stanley Capital International (MSCI) EAFE Index (no deduction for fees or expenses) 11.17% 21.59% 8.66% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) EAFE Index, an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund ment (12b-1) Operating Other Operating Fees Fees Expenses* Expenses Expenses Class IA 0.73% N/A 0.01% 0.11% 0.85% Class IB 0.73% 0.25% 0.01% 0.11% 1.10% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 87 $271 $471 $1,047 Class IB $112 $349 $606 $1,342 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND GOAL The fund seeks capital growth. Current income is a secondary objective. 19 P R O S P E C T U S O F T H E T R U S T MAIN INVESTMENT STRATEGIES  INTERNATIONAL VALUE STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 9.97% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.84% to $1,188. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 19.76% to $802. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 7.29% 21.32% 9.72% Class IB 7.01% 20.97% 9.51% S&P/Citigroup World Ex-U.S. Value Primary Markets Index (no deduction for fees or expenses) 13.39% 24.26% 9.51% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P/Citigroup World Ex-U.S. Value Primary Markets Index, an unmanaged index of mostly large and some small-cap stocks from developed countries, excluding the United States, chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.80% N/A 0.15% 0.95% -0.03% 0.92% Class IB 0.80% 0.25% 0.15% 1.20% -0.03% 1.17% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 94 $300 $523 $1,164 Class IB $119 $378 $657 $1,456 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 20 P R O S P E C T U S O F T H E T R U S T PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL GROWTH STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in growth stocks, which are those issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. We may invest in both established and developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS ► The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 9.57% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 57.18% to $1,572. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.61% to $774. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 13.52% 20.92% 8.71% Class IB 13.21% 20.61% 8.49% S&P/Citigroup World Ex-U.S. Growth Primary Markets Index (no deduction for fees or expenses) 14.93% 21.04% 8.20% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P/Citigroup World Ex-U.S. Growth Primary Markets Index, an unmanaged index of mostly large and some small capitalization stocks from developed countries, excluding the United States, chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 1.00% N/A 0.17% 1.17% 0.06% 1.11% Class IB 1.00% 0.25% 0.17% 1.42% 0.06% 1.36% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. 21 P R O S P E C T U S O F T H E T R U S T EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $113 $366 $638 $1,415 Class IB $138 $443 $771 $1,702 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INVESTORS FUND GOAL The fund seeks long-term growth of capital and any increased income that results from this growth. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 14.75% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 24.67% to $1,247. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 20.15% to $799. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (4/30/98) Class IA 4.90% 11.25% 2.02% Class IB 5.17% 10.98% 1.80% S&P 500 Index (no deduction for fees or expenses) 5.49% 12.83% 4.59% The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.65% N/A 0.10% 0.75% Class IB 0.65% 0.25% 0.10% 1.00% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 77 $240 $417 $ 931 Class IB $102 $318 $553 $1,228 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MID CAP VALUE FUND GOAL The fund seeks capital appreciation and, as a secondary objective, current income. 22 P R O S P E C T U S O F T H E T R U S T MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in midsized companies of a size similar to those in the Russell Midcap Value Index. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 9.49% . ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 12.10% to $1,121. ► In the funds worst calendar quarter during this period (Q4 07), a $1,000 investment would have declined 4.08% to $959. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past inception 1 year (5/1/03) Class IA 1.98% 15.76% Class IB 1.69% 15.47% Russell Midcap Value Index (no deduction for fees or expenses) 1.42% 18.50% The funds performance is compared to the Russell Mid Cap Value Index, an unmanaged index of those companies in the Russell Mid Cap Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.70% N/A 0.17% 0.87% Class IB 0.70% 0.25% 0.17% 1.12% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 89 $277 $482 $1,072 Class IB $114 $356 $617 $1,366 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MONEY MARKET FUND GOAL The fund seeks as high a rate of current income as we believe is consistent with preservation of capital and maintenance of liquidity. MAIN INVESTMENT STRATEGIES  INCOME We invest mainly in instruments that: ► are high quality and ► have short-term maturity. 23 P R O S P E C T U S O F T H E T R U S T Concentration of investments. We may invest without limit in money market investments from the banking, personal credit and business credit industries. However, we may invest over 25% of the funds total assets in money market investments from the personal credit or business credit industries only when we determine that the yields on those investments exceed the yields that are available from eligible investments of issuers in the banking industry. The funds shares may be more vulnerable to decreases in value than those of money market funds that invest in issuers in a greater number of industries. To the extent that the fund invests significantly in a particular industry, it runs an increased risk of loss if economic or other developments affecting that industry cause the prices of related money market investments to fall. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or determine the fair value of, these investments. MAIN RISKS ► The risk that the effects of inflation may erode the value of your investment over time. ► The risk that the fund will not maintain a net asset value of $1.00 per share, due to events such as a deterioration in the credit quality of issuers whose securities the fund holds, or an increase in interest rates. ► Year-to-date performance through 3/31/08 was 0.95% . ► In the funds best calendar quarter during this period (Q4 00), a $1,000 investment would have grown 1.57% to $1,016. ► In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have grown 0.16 % to $1,002. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 5.05% 2.81% 3.55% Class IB 4.79% 2.56% 3.33% Lipper VP (Underlying Funds) Money Market Funds category average 4.78% 2.67% 3.46% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lipper VP (Underlying Funds) Money Market Funds category average, an arithmetic average of the total return of all VP (Underlying Funds) money market mutual funds tracked by Lipper Analytical Services. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.45% N/A 0.10% 0.55% 0.08% 0.47% Class IB 0.45% 0.25% 0.10% 0.80% 0.08% 0.72% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $48 $168 $299 $682 Class IB $74 $247 $436 $984 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 24 P R O S P E C T U S O F T H E T R U S T PUTNAM VT NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 12.23% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 49.47% to $1,495. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 29.40% to $706. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 6.02% 13.31% 3.56% Class IB 5.74% 13.03% 3.34% Russell 3000 Growth Index (no deduction for fees or expenses) 11.40% 12.42% 3.83% The funds performance is compared to the Russell 3000 Growth Index, an unmanaged index of those companies in the Russell 3000 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.63% N/A 0.09% 0.72% Class IB 0.63% 0.25% 0.09% 0.97% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $74 $231 $403 $ 900 Class IB $99 $310 $538 $1,197 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT NEW VALUE FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies. 25 P R O S P E C T U S O F T H E T R U S T MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► The risk of investing in fewer issuers than a fund that invests more broadly. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. ► Year-to-date performance through 3/31/08 was 15.66% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 21.04% to $1,210. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 19.16% to $808. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 4.62% 12.61% 7.55% Class IB 4.89% 12.31% 7.32% Russell 3000 Value Index (no deduction for fees or expenses) 1.01% 14.69% 7.73% The funds performance is compared to the Russell 3000 Value Index, an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.68% N/A 0.07% 0.75% Class IB 0.68% 0.25% 0.07% 1.00% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 77 $239 $416 $ 928 Class IB $102 $318 $552 $1,225 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT OTC & EMERGING GROWTH FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks traded in the over-the-counter 26 P R O S P E C T U S O F T H E T R U S T (OTC) market and common stocks of emerging growth companies listed on securities exchanges. Emerging growth companies are those that we believe have a leading or proprietary position in a growing industry or are gaining market share in an established industry. We invest mainly in small and midsized companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 14.77% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 76.22% to $1,762. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 43.76% to $562. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (4/30/98) Class IA 12.87% 15.29% 1.75% Class IB 12.69% 15.01% 1.94% Russell 2500 Growth Index (no deduction for fees or expenses) 9.69% 17.43% 5.60% The funds performance for portions of the period benefited from Putnam Management's agreement to limit the fund's expenses. The funds performance is compared to the Russell 2500 Growth Index, an unmanaged index of those companies in the small/mid-cap Russell 2500 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.70% N/A 0.22% 0.92% -0.02% 0.90% Class IB 0.70% 0.25% 0.22% 1.17% -0.02% 1.15% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 92 $291 $507 $1,129 Class IB $117 $370 $642 $1,422 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT RESEARCH FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we think have the greatest potential for capital appreciation with stock prices that reflect a value lower than that which we place on the company, or whose earnings we believe are likely to grow over time. We also look for the presence of other factors 27 P R O S P E C T U S O F T H E T R U S T we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Year-to-date performance through 3/31/08 was 13.04% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 20.14% to $1,201. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 20.15% to $799. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (9/30/98) Class IA 0.83% 9.93% 4.66% Class IB 0.56% 9.64% 4.42% S&P 500 Index (no deduction for fees or expenses) 5.49% 12.83% 5.74% The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.65% N/A 0.14% 0.79% Class IB 0.65% 0.25% 0.14% 1.04% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 81 $252 $439 $ 978 Class IB $106 $331 $574 $1,274 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT SMALL CAP VALUE FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in small companies of a size similar to those in the Russell 2000 Value Index. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. 28 P R O S P E C T U S O F T H E T R U S T ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 10.23% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 23.92% to $1,239. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 21.64% to $784. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Since Past Past inception 1 year 5 years (4/30/99) Class IA 12.44% 15.97% 11.78% Class IB 12.67% 15.67% 11.51% Russell 2000 Value Index (no deduction for fees or expenses) 9.78% 15.80% 11.57% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2000 Value Index, an unmanaged index of those companies in the Russell 2000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Acquired Annual Manage- bution Fund Fund ment (12b-1) Operating Other Operating Fees Fees Expenses* Expenses Expenses Class IA 0.77% N/A 0.07% 0.10% 0.94% Class IB 0.77% 0.25% 0.07% 0.10% 1.19% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 96 $300 $520 $1,155 Class IB $121 $378 $654 $1,447 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT UTILITIES GROWTH AND INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  UTILITIES COMPANIES We invest mainly in a combination of stocks and bonds of companies in the utilities industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on a company. We may also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity and debt investments of companies in the utilities industries. These are companies that, in our view, derive at least 50% of their assets, revenues or profits from producing or distributing electric, gas or other types of energy, supplying water, or providing telecommunications services such as telephone, microwave or other media (but not public broadcasting). We buy bonds of governments and private companies that are mostly investment-grade in 29 P R O S P E C T U S O F T H E T R U S T quality with intermediate- to long-term maturities (three years or longer). We invest mainly in large companies. Industry focus. We invest mainly in companies that produce or distribute a product or service to both residential and industrial customers, such as electricity, gas or other types of energy, supply water or provide telecommunications services (except public broadcasting). Events that affect these public utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► The risk of investing in a single group of industries. Investments in the utilities industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. ► The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► The risk that the issuers of the funds fixed-income investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. ► The risk of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. ► Year-to-date performance through 3/31/08 was 10.22% . ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.66% to $1,187. ► In the funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 18.36% to $816. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 20.25% 20.50% 7.30% Class IB 19.94% 20.22% 7.08% S&P Utility Index (no deduction for fees or expenses) 19.38% 21.50% 7.77% The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses.The funds performance is compared to the S&P Utility Index, an unmanaged index of 40 utility stocks. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment Expenses Class IA 0.70% N/A 0.11% 0.81% 0.01% 0.80% Class IB 0.70% 0.25% 0.11% 1.06% 0.01% 1.05% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. 30 P R O S P E C T U S O F T H E T R U S T How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 82 $258 $449 $1,001 Class IB $107 $336 $584 $1,296 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT VISTA FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized companies. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 13.62% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.28% to $1,413. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 32.08% to $679. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 4.08% 14.45% 4.79% Class IB 3.81% 14.16% 4.58% Russell Midcap Growth Index (no deduction for fees or expenses) 11.43% 17.90% 7.59% The funds performance is compared to the Russell Midcap Growth Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.65% N/A 0.11% 0.76% Class IB 0.65% 0.25% 0.11% 1.01% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. 31 P R O S P E C T U S O F T H E T R U S T EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 78 $243 $423 $ 943 Class IB $103 $322 $558 $1,239 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT VOYAGER FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized and large companies, although we can invest in companies of any size. MAIN RISKS ► The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Year-to-date performance through 3/31/08 was 12.42% . ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.38% to $1,414. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 18.88% to $811. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/07) Past Past Past 1 year 5 years 10 years Class IA 5.79% 9.33% 3.94% Class IB 5.52% 9.06% 3.72% Russell 1000 Growth Index (no deduction for fees or expenses) 11.81% 12.11% 3.83% The funds performance is compared to the Russell 1000 Growth Index, an unmanaged index of those Russell 1000 companies chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.60% N/A 0.07% 0.67% Class IB 0.60% 0.25% 0.07% 0.92% *Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class, and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $68 $215 $375 $ 840 Class IB $94 $294 $511 $1,139 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 32 P R O S P E C T U S O F T H E T R U S T What are the funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. Many of the investment strategies and related risks discussed below are common to a number of the funds. Not every investment strategy listed below applies to each fund. Please refer to your funds strategy in the Fund Summaries section to determine which risks apply to your fund. ► Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, one or more funds may invest a significant portion of their respective assets in companies in one or more related industries or sectors, such as the financial sector, which would make a fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Seeking earnings growth may result in signifi-cant investments in certain sectors, including the technology sector, which may be subject to greater volatility than other sectors of the economy. Emerging growth companies may have limited product lines, markets or financial resources. Their stocks may trade less frequently and in limited volumes, and are subject to greater volatility. Value stocks  Companies we believe are undergoing positive change and whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. ► Small and midsized companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and mid-sized companies may therefore be more vulnerable to adverse developments than those of large companies. Small companies in foreign countries could be relatively smaller than those in the United States. For Putnam VT Mid Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell Midcap Value Index. As of March 31, 2008, the index was composed of companies having a market capitalization of between approximately $0.16 billion and $45.74 billion. For Putnam VT Small Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell 2000 Value Index. As of March 31, 2008, the index was composed of companies having a market capitalization of between approximately $25 million and $5.74 billion. ► Foreign investments. Each of the funds may invest in securities of foreign issuers. Foreign investments involve certain special risks, including: ►Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. 33 P R O S P E C T U S O F T H E T R U S T ►Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or export of foreign currency, and tax increases. ►Unreliable or untimely information: There may be less publicly available information about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. ►Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. ►Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments. ►Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. ►Sovereign issuers: The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers balance of payments, overall debt level, and cash flow from tax or other revenues. For Putnam VT Diversified Income Fund , we consider a foreign company to be one that is domiciled outside the United States or has its principal operations located outside the United States. For Putnam VT Income Fund , we may invest in U.S. dollar-denominated fixed-income securities of foreign issuers. For Putnam VT Money Market Fund , we may invest in money market instruments of foreign issuers that are denominated in U.S. dollars. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets, or investments in U.S. companies that have significant foreign operations. FIXED INCOME INVESTMENTS Fixed-income securities, which typically pay an unchanging rate of interest or dividends, include bonds and other debt. Each of the funds may invest in fixed-income securities. The value of a fixed-income investment may fall as a result of factors directly relating to the issuer of the security, such as decisions made by its management or a reduction in its credit rating. An investments value may also fall because of factors affecting not just the issuer, but other issuers, such as increases in production costs. The value of an investment may also be affected by general changes in financial market conditions, such as changing interest rates or currency exchange rates. We will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. ► Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of a funds shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore the fund might not benefit from any increase in value as a result of declining interest rates. Premium investments offer interest rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. For Putnam VT Money Market Fund , average portfolio maturity will not exceed 90 days and the fund may not hold an investment with more than 397 days remaining to maturity. These short-term investments generally have lower yields than longer-term investments. ► Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. 34 P R O S P E C T U S O F T H E T R U S T For Putnam VT Income Fund , we invest mostly in investment-grade investments. These are rated at least BBB or its equivalent by a nationally recognized securities rating agency, or are unrated investments we believe are of comparable quality. We may also invest in securities rated below investment grade. However, we will not invest in securities that are rated lower than B or its equivalent by each agency rating the investment, or are unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT The George Putnam Fund of Boston and Putnam VT Utilities Growth and Income Fund , we invest mostly in investment-grade debt investments. These are rated at least BBB or its equivalent at the time of purchase by a nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. For Putnam VT The George Putnam Fund of Boston , we may invest in below-investment-grade investments and for Putnam VT Utilities Growth and Income Fund , we may invest up to 20% of the funds total assets in below investment-grade investments. However, for Putnam VT The George Putnam Fund of Boston and Putnam VT Utilities Growth and Income Fund , we will not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or are unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , we invest mostly in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT Diversified Income Fund and Putnam VT Global Asset Allocation Fund , we may invest up to 70% and 40%, respectively, of the funds total assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , Putnam VT Diversified Income Fund , and Putnam VT Global Asset Allocation Fund , we may invest up to 15%, 5% and 5%, respectively, of the funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments including investments in the lowest rating category of the rating agency, and unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of the investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. A fund depends more on our credit analysis when we buy lower-rated debt than when we buy investment-grade debt. We may have to participate in legal proceedings or take possession of and manage assets that secure the issuers obligations. This could increase the funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others such as Fannie Mae and Freddie Mac mortgage-backed bonds, are backed only by the credit of the issuer. Mortgage-backed and asset-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. For Putnam VT Money Market Fund , we buy only high quality investments. These are: ►rated in one of the two highest categories by at least two nationally recognized rating services, 35 P R O S P E C T U S O F T H E T R U S T ►rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating), or ►unrated investments that we determine are of equivalent quality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. ► Mortgage-backed and asset-backed investments. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on mortgage-backed investments typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. They may increase the volatility of a fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. ► Money market investments. These include certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. ► Illiquid investments. We may invest up to 15% (up to 10% for Putnam VT Money Market Fund ) of a funds assets in illiquid investments, which may be considered speculative and which may be difficult to sell. The sale of many of these investments is limited by law. We may not be able to sell a funds illiquid investments when we consider it is desirable to do so, or we may be able to sell them only at less than their market value. ► Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a funds exposure to long- or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. For Putnam VT Global Asset Allocation Fund , derivatives positions that offset each other may be netted against one another for purposes of determining compliance with our allowable allocations between equity and fixed income investments. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see the statement of additional information (SAI). ► Floating rate loans. We may invest in floating rate loans. Putnam VT Diversified Income Fund may invest significantly in these loans. Floating rate loans are debt obligations with interest rates that adjust or float periodically 36 P R O S P E C T U S O F TH E T R U S T (normally on a monthly or quarterly basis) based on a generally recognized base rate such as the London Inter Bank Offered Rate (LIBOR) or the prime rate offered by one or more major U.S. banks. While most floating rate loans are below investment grade in quality, most also are senior in rank in the event of bankruptcy to most other securities of the borrower such as common stock or public bonds. Floating rate loans are also normally secured by specific collateral or assets of the borrower so that the holders of the loans will have a priority claim on those assets in the event of default or bankruptcy of the issuer. Floating rate loans generally are less sensitive to interest rate changes than obligations with fixed interest rates but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate instruments will not generally increase in value if interest rates decline. Changes in interest rates will also affect the amount of interest income the fund earns on its floating rate investments. Most floating rate loans allow for prepayment of principal without penalty. If a borrower prepays a loan, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid loan or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. Although the market for the types of floating rate loans in which the fund invests has become increasingly liquid over time, this market is still developing, and there can be no assurance that adverse developments with respect to this market or particular borrowers will not prevent the fund from selling these loans at their market values when we consider such a sale desirable. ► Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, hybrid and structured bonds and notes, preferred securities that would be characterized as debt securities under applicable accounting standards and tax laws, and assignments of and participations in fixed and floating rate loans. The funds may also loan their portfolio securities to earn additional income. These practices may be subject to other risks, as described in the SAI. ► Alternative strategies. Under normal market conditions, we keep each funds portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses including, for funds that invest significantly outside the United States, investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent a fund from achieving its goal. ► Changes in policies. The Trusts Trustees may change any of the funds goals, investment strategies and other policies without shareholder approval, except as otherwise indicated. ► Portfolio transactions and portfolio turnover rate. Each funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in a funds total return but not in the Total Annual Fund Operating Expenses. For example, the following table shows the brokerage commissions paid by each fund during the last fiscal year in dollar amounts and as a percentage of the funds average net assets. The table also shows, of these amounts, the commissions paid by each fund to brokers who also provided research services, in dollar amounts and as a percentage of the funds average net assets. Commissions paid Brokerage Commissions paid to brokers Brokerage commissions to brokers who also provided commissions (% of average who also provided research services Fund name net assets) research services ($) (% of average net assets) Putnam VT American Government Income Fund $27,222 0.02%   Putnam VT Capital Appreciation Fund $61,571 0.13% $20,720 0.04% Putnam VT Capital Opportunities Fund $63,909 0.13% $23,681 0.05% Putnam VT Discovery Growth Fund $91,612 0.25% $34,590 0.09% Putnam VT Diversified Income Fund $90,987 0.02% $15 <0.01% Putnam VT Equity Income Fund $273,567 0.11% $88,940 0.04% Putnam VT The George Putnam Fund of Boston $423,484 0.07% $97,735 0.02% Putnam VT Global Asset Allocation Fund $306,900 0.08% $75,582 0.02% Putnam VT Global Equity Fund $1,133,276 0.19% $360,885 0.06% 37 P R O S P E C T U S O F T H E T R U S T Commissions paid Brokerage Commissions paid to brokers Brokerage commissions to brokers who also provided commissions (% of average who also provided research services Fund name net assets) research services ($) (% of average net assets) Putnam VT Growth and Income Fund $3,325,027 0.09% $645,632 0.02% Putnam VT Growth Opportunities Fund $35,943 0.08% $7,452 0.02% Putnam VT Health Sciences Fund $93,555 0.04% $25,255 0.01% Putnam VT High Yield Fund $14,736 <0.01% $5,745 <0.01% Putnam VT Income Fund $59,336 <0.01%   Putnam VT International Equity Fund $2,959,381 0.23% $1,504,636 0.12% Putnam VT International Growth and Income Fund $1,161,980 0.25% $591,337 0.13% Putnam VT International New Opportunities Fund $872,036 0.30% $462,589 0.16% Putnam VT Investors Fund $653,710 0.14% $198,373 0.04% Putnam VT Mid Cap Value Fund $143,794 0.15% $45,005 0.05% Putnam VT Money Market Fund     Putnam VT New Opportunities Fund $2,881,125 0.24% $1,061,045 0.09% Putnam VT New Value Fund $547,636 0.09% $137,063 0.02% Putnam VT OTC & Emerging Growth Fund $263,353 0.33% $103,432 0.13% Putnam VT Research Fund $220,697 0.14% $61,500 0.04% Putnam VT Small Cap Value Fund $1,337,829 0.18% $474,893 0.07% Putnam VT Utilities Growth and Income Fund $351,831 0.09% $124,225 0.03% Putnam VT Vista Fund $1,156,296 0.30% $431,636 0.11% Putnam VT Voyager Fund $1,351,623 0.08% $374,093 0.02% Combining the brokerage commissions paid by each fund during the last fiscal year (as a percentage of the funds average net assets) with the funds Total Annual Fund Operating Expenses ratio or Net Expenses ratio (if applicable) for class IA shares results in the following combined cost ratio as a percentage of each funds average net assets for class IA shares for the last fiscal year. Combined Combined Fund name Cost Ratio* Fund name Cost Ratio* Putnam VT American Government Income Fund 0.64% Putnam VT High Yield Fund 0.75% Putnam VT Capital Appreciation Fund 0.94% Putnam VT Income Fund 0.58% Putnam VT Capital Opportunities Fund 1.05% Putnam VT International Equity Fund 1.08% Putnam VT Discovery Growth Fund 1.08% Putnam VT International Growth and Income Fund 1.17% Putnam VT Diversified Income Fund 0.79% Putnam VT International New Opportunities Fund 1.41% Putnam VT Equity Income Fund 1.00% Putnam VT Investors Fund 0.89% Putnam VT The George Putnam Fund of Boston 0.80% Putnam VT Mid Cap Value Fund 1.02% Putnam VT Global Asset Allocation Fund 0.86% Putnam VT Money Market Fund 0.47% Putnam VT Global Equity Fund 1.08% Putnam VT New Opportunities Fund 0.96% Putnam VT Growth and Income Fund 0.64% Putnam VT New Value Fund 0.84% Putnam VT Growth Opportunities Fund 0.89% Putnam VT OTC & Emerging Growth Fund 1.23% Putnam VT Health Sciences Fund 0.85% Putnam VT Research Fund 0.93% 38 P R O S P E C T U S O F T H E T R U S T Combined Combined Fund name Cost Ratio* Fund name Cost Ratio* Putnam VT Small Cap Value Fund 1.12% Putnam VT Vista Fund 1.06% Putnam VT Utilities Growth and Income Fund 0.89% Putnam VT Voyager Fund 0.75% * The combined cost ratios do not reflect insurance-related charges or expenses. If they did, the ratios would be higher than those shown. Additional information regarding Putnams brokerage selection procedures is included in the SAI. Because different types of funds used different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of a funds transaction costs, they do not reflect any undisclosed amount of profit or mark-up included in the price paid by a fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). Another factor in transaction costs (with the exception of Putnam VT Money Market Fund) is a funds portfolio turnover rate, which measures how frequently the fund buys and sells investments. A portfolio turnover of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transactions costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. Each funds portfolio turnover rate for each of the past five fiscal years was as follows: Portfolio Turnover Putnam VT American Government Income Fund 153% 180% 420% 310% 553% Putnam VT Capital Appreciation Fund 76% 81% 132% 140% 144% Putnam VT Capital Opportunities Fund 82% 105% 133% 163% 163%* Putnam VT Discovery Growth Fund 124% 95% 147% 107% 82% Putnam VT Diversified Income Fund 79% 87% 115% 79% 104% Putnam VT Equity Income Fund 74% 82% 59% 89% 113%* Putnam VT The George Putnam Fund of Boston 128% 125% 140% 148% 144% Putnam VT Global Asset Allocation Fund 107% 77% 145% 157% 155% Putnam VT Global Equity Fund 86% 85% 76% 77% 88% Putnam VT Growth and Income Fund 50% 78% 56% 29% 33% Putnam VT Growth Opportunities Fund 60% 83% 155% 57% 59% Putnam VT Health Sciences Fund 16% 22% 31% 48% 64% Putnam VT High Yield Fund 43% 52% 43% 50% 75% Putnam VT Income Fund 229% 201% 336% 402% 287% Putnam VT International Equity Fund 83% 90% 86% 63% 71% Putnam VT International Growth and Income Fund 90% 113% 74% 59% 72% Putnam VT International New Opportunities Fund 107% 94% 91% 140% 136% Putnam VT Investors Fund 88% 101% 114% 85% 73% Putnam VT Mid Cap Value Fund 67% 73% 87% 145% 117%* Putnam VT Money Market Fund n/a n/a n/a n/a n/a 39 P R O S P E C T U S O F T H E T R U S T Portfolio Turnover Putnam VT New Opportunities Fund 139% 84% 56% 116% 44% Putnam VT New Value Fund 54% 54% 56% 52% 60% Putnam VT OTC & Emerging Growth Fund 146% 101% 148% 124% 72% Putnam VT Research Fund 80% 88% 95% 106% 117% Putnam VT Small Cap Value Fund 59% 61% 43% 39% 36% Putnam VT Utilities Growth and Income Fund 40% 66% 38% 32% 38% Putnam VT Vista Fund 169% 98% 71% 93% 91% Putnam VT Voyager Fund 52% 62% 119% 49% 47% * Not annualized ► Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of their portfolio holdings. For more specific information on a funds portfolio, you may visit the Putnam Investments web-site, www.putnam.com/individual, and click on Annuities . Each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings of each fund (with the exception of Putnam VT Money Market Fund) may be viewed beginning on the last business day of the month after the end of each calendar quarter. Putnam VT Money Market Funds full portfolio holdings may be viewed beginning on the sixth business day after the end of each calendar quarter and, to the extent determined by the Chief Compliance Officer, to be in the best interest of Putnam VT Money Market Funds shareholders, more frequently. This information will remain available on the website until a fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. Who oversees and manages the funds? THE FUNDS TRUSTEES As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. The Putnam funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services and the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff and auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER The Trustees have retained Putnam Management to be the funds investment manager, responsible for making investment decisions for the funds and managing the funds other affairs and business. The basis for the Trustees approval of the Trusts management contract and the sub-management contract described below is discussed in the Trusts annual report to shareholders dated December 31, 2007. Each fund pays Putnam Management a quarterly management fee (monthly for Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund) for these services based on the funds average net assets. Putnam Managements address is One Post Office Square, Boston, MA 02109. Each fund paid Putnam Management management fees in the following amounts (reflected as a percentage of average net assets for each funds last fiscal year after giving effect to applicable waivers): 40 P R O S P E C T U S O F T H E T R U S T Management Putnam VT Fund Fees Putnam VT American Government Income Fund 0.44% Putnam VT Capital Appreciation Fund 0.46% Putnam VT Capital Opportunities Fund 0.58% Putnam VT Discovery Growth Fund 0.38% Putnam VT Diversified Income Fund 0.62% Putnam VT Equity Income Fund 0.65% Putnam VT The George Putnam Fund of Boston 0.62% Putnam VT Global Asset Allocation Fund 0.62% Putnam VT Global Equity Fund 0.78% Putnam VT Growth and Income Fund 0.50% Putnam VT Growth Opportunities Fund 0.45% Putnam VT Health Sciences Fund 0.68% Putnam VT High Yield Fund 0.63% Putnam VT Income Fund 0.48% Putnam VT International Equity Fund 0.73% Putnam VT International Growth and Income Fund 0.77% Putnam VT International New Opportunities Fund 0.94% Putnam VT Investors Fund 0.65% Putnam VT Mid Cap Value Fund 0.70% Putnam VT Money Market Fund 0.36% Putnam VT New Opportunities Fund 0.63% Putnam VT New Value Fund 0.68% Putnam VT OTC & Emerging Growth Fund 0.68% Putnam VT Research Fund 0.65% Putnam VT Small Cap Value Fund 0.77% Putnam VT Utilities Growth and Income Fund 0.69% Putnam VT Vista Fund 0.65% Putnam VT Voyager Fund 0.60% With respect to Putnam VT Diversified Income Fund, Putnam VT Global Equity Fund, Putnam VT High Yield Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund, Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of the funds that it manages. Putnam Management (and not the funds) pays a quarterly sub-management fee to PIL for its services at the following annual rates: Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund: 0.35% of the average aggregate net asset value of the portion of the assets of the fund managed by PIL. Putnam VT Diversified Income Fund and Putnam VT High Yield Fund: 0.40% of the average aggregate net asset value of the portion of the assets of the fund managed by PIL. PILs address is Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. ► Investment management teams. Putnam Managements investment professionals are organized into investment management teams, with a particular team dedicated to each specific asset class. The members of the team(s) identified after the name of each fund manage the funds investments. The names of all team members can be found at www.putnam.com. The team members identified as each funds Portfolio Leader(s) and Portfolio Member(s) coordinate the teams efforts related to the fund and are primarily responsible for the day-to-day management of the funds portfolio. In addition to these individuals, the teams also include other investment professionals, whose analysis, recommendations and research inform investment decisions made for the fund. The principal managers of the funds PUTNAM VT AMERICAN GOVERNMENT INCOME FUND Core Fixed Income Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Rob Bloemker 2002 Putnam Deputy Head of Management Investments 1999  Present Chief Investment Officer, Core-Fixed Income; Previously, Team Leader Mortgage and Government; Mortgage Specialist Joined Positions Over Portfolio Members Fund Employer Past Five Years Daniel Choquette 2005 Putnam Mortgage Specialist Management 2002  Present Michael Salm 2007 Putnam Mortgage Specialist Management 2002  Present During the fiscal year ended December 31, 2007, Portfolio Leader Kevin Cronin left the funds management team and Rob Bloemker became Portfolio Leader and Michael Salm joined the team as a Portfolio Member. No other individuals have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. 41 P R O S P E C T U S O F T H E T R U S T PUTNAM VT CAPITAL APPRECIATION FUND U.S. Core and U.S. Small and Mid Cap Core Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years James Wiess 2004 Putnam Chief Investment Officer, Management U.S. Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Richard Cervone 2004 Putnam Portfolio Manager Management Previously, Analyst 1998  Present Joseph Joseph 1999 Putnam Chief Investment Officer, Management Global Core Small 1994  Present Cap Team Previously, Senior Portfolio Manager No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Michael Nance (May 2002 to August 2004) and Joshua Brooks (August 2004 to August 2005). PUTNAM VT CAPITAL OPPORTUNITIES FUND U.S. Small and Mid Cap Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Joseph Joseph 2003 Putnam Chief Investment Officer, Management Global Core Small 1994  Present Cap Team Previously, Director, Global Core Small Cap Team Joined Positions Over Portfolio Members Fund Employer Past Five Years Randy Farina 2007 Putnam Portfolio Manager Management Previously, Analyst 1997  Present John Ferry 2004 Putnam Portfolio Manager Management Previously, Quantitative 1998  Present Analyst Franz Valencia 2006 Putnam Portfolio Manager Management Previously, Research 2002  Present Associate Shortly after the fiscal year ended December 31, 2007, Portfolio Member Gerald Moore left the funds management team and Portfolio Member Randy Farina joined the funds management team. Joseph Joseph has served as Portfolio Leader of the fund since its inception. PUTNAM VT DISCOVERY GROWTH FUND Global Asset Allocation and Small and Emerging Growth Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Richard Weed 2004 Putnam Senior Portfolio Manager Management 2000  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Raymond Haddad 2004 Putnam Portfolio Manager Management 2000  Present Jeffrey Knight 2008 Putnam Chief Investment Officer, Management Global Asset Allocation 1993  Present Team Previously, Director, Global Asset Allocation Robert Schoen 2008 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst Shortly after the fiscal year ended December 31, 2007, Portfolio Member Robert Ginsberg left the funds management team and Portfolio Members Jeffrey Knight and Robert Schoen joined the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Roland Gillis (May 2002 to September 2004). PUTNAM VT DIVERSIFIED INCOME FUND Core Fixed Income and Fixed Income High-Yield Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years D. William Kohli 1994 Putnam Director of Core Fixed Management Income Team 1994  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Michael Atkin 2007 Putnam Director, Sovereign Management Research 1997  Present Rob Bloemker 2005 Putnam Deputy Head of Management Investments 1999  Present Chief Investment Officer, Core-Fixed Income; Previously, Team Leader Mortgage and Government; Mortgage Specialist Kevin Murphy 2007 Putnam Team Leader, High Grade Management Credit Team 1999  Present Previously, Investment Strategist Paul Scanlon 2005 Putnam Team Leader, Core Fixed- Management Income High Yield Team 1999  Present Previously, Portfolio Manager; Analyst 42 P R O S P E C T U S O F T H E T R U S T During the fiscal year ended December 31, 2007, Portfolio Members Jeff Kaufman and David Waldman left the funds management team and Portfolio Members Michael Atkin and Kevin Murphy joined the funds management team. D. William Kohli has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT EQUITY INCOME FUND Large Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Bartlett Geer 2000 Putnam Senior Portfolio Manager Management 2000  Present During the fiscal year ended December 31, 2007, Portfolio Member Kevin Cronin left the funds management team but continues in other fund management roles at Putnam. After the fiscal year ended, Portfolio Member Austin Kairnes left the funds management team. Bartlett Geer has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON Large Cap Value, Core Fixed Income and Global Asset Allocation Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Jeanne Mockard 2000 Putnam Senior Portfolio Manager Management 1985  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Geoffrey Kelley 2006 Putnam Portfolio Manager Management Previously, Quantitative 1994  Present Portfolio Specialist Jeffrey Knight 2001 Putnam Chief Investment Management Officer, Global Asset 1993  Present Allocation Team Previously, Director, Global Asset Allocation Raman Srivastava 2004 Putnam Portfolio Manager Management Previously, Portfolio 1999  Present Construction Specialist; Quantitative Analyst No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2007. Jeanne Mockard has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT GLOBAL ASSET ALLOCATION FUND Global Asset Allocation Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Jeffrey Knight 2002 Putnam Chief Investment Management Officer, Global Asset 1993  Present Allocation Team Previously, Director, Global Asset Allocation Joined Positions Over Portfolio Members Fund Employer Past Five Years Robert Kea 2002 Putnam Portfolio Manager Management Previously, Quantitative 1989  Present Analyst and Analyst Robert Schoen 2002 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2007. Jeffrey Knight has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT GLOBAL EQUITY FUND Global Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Shigeki Makino 2002 Putnam Chief Investment Officer, Management Global Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Bradford Greenleaf 2005 Putnam Portfolio Manager Management 2004  Present Independence Director of Investments International Equities Prior to Oct. 2003 No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Paul Warren (May 2002 to January 2004). 43 P R O S P E C T U S O F T H E T R U S T PUTNAM VT GROWTH AND INCOME FUND Large Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Eric Harthun 2006 Putnam Portfolio Manager Management Previously, Senior Analyst 2000  Present Joined Positions Over Portfolio Members Fund Employer Past Five Years Michael Abata 2007 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst David L. King 1992 Putnam Senior Portfolio Manager Management 1983  Present During the fiscal year ended December 31, 2007, Portfolio Leader Joshua Brooks left the funds management team and Portfolio Member Michael Abata joined the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Hugh Mullin (May 2002 to May 2006). PUTNAM VT GROWTH OPPORTUNITIES FUND Global Asset Allocation Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Jeffrey Knight 2008 Putnam Chief Investment Officer, Management Global Asset Allocation 1993  Present Team. Previously, Director, Global Asset Allocation Robert Schoen 2008 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst Shortly after the fiscal year ended December 31, 2007, Portfolio Leaders Kelly Morgan and Robert Ginsberg left the funds management team and Portfolio Leaders Jeffrey Knight and Robert Schoen joined the funds management team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Jeffrey Lindsey (May 2002 to June 2002) and Brian OToole (July 2002 to March 2005). PUTNAM VT HEALTH SCIENCES FUND Global Equity Research Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Sheba Alexander 2005 Putnam Analyst, Sector Team Management Leader 2000  Present Previously, Analyst Kelsey Chen 2005 Putnam Analyst ,Sector Team Management Leader 2000  Present Previously, Analyst No changes in the funds Portfolio Leaders occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Terry Norchi (May 2002 and September 2002 through February 2004) and Kelly Morgan (June 2002 to September 2002). PUTNAM VT HIGH YIELD FUND Fixed Income High Yield Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Paul Scanlon 2002 Putnam Team Leader, Fixed- Management Income High Yield Team 1999  Present Previously, Portfolio Manager, Analyst Joined Positions Over Portfolio Members Fund Employer Past Five Years Norman Boucher 2005 Putnam Portfolio Manager, Management Fixed-Income High 1998  Present Yield Team Robert Salvin 2005 Putnam Portfolio Manager, Management Fixed-Income High 2000 - Present Yield Team No changes in the funds Portfolio Leader or Portfolio Members occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Stephen Peacher (May 2002 to March 2005). 44 P R O S P E C T U S O F T H E T R U S T PUTNAM VT INCOME FUND Core Fixed Income Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Rob Bloemker 2002 Putnam Deputy Head of Management Investments 1999  Present Chief Investment Officer, Core-Fixed Income; Previously, Team Leader Mortgage and Government; Mortgage Specialist Joined Positions Over Portfolio Members Fund Employer Past Five Years Kevin Cronin 2000 Putnam Senior Managing Director, Management Head of Investments 1997  Present Previously, Chief Investment Officer, Fixed Income Kevin Murphy 2005 Putnam Team Leader, High Grade Management Credit and Core Fixed 1999  Present Income Michael Salm 2007 Putnam Team Leader, Liquid Management Markets, Interest Rate 1997  Present and Government Specialist Raman Srivastava 2005 Putnam Portfolio Manager Management Previously, Portfolio 1999  Present Construction Specialist, Quantitative Analyst During the fiscal year ended December 31, 2007, Portfolio Member Rob Bloemker was named Portfolio Leader, Kevin Cronin (formerly Portfolio Leader) became a Portfolio Member and Michael Salm joined the funds management team as a Portfolio Member. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include James Prusko (May 2002 to June 2002). PUTNAM VT INTERNATIONAL EQUITY FUND International Core Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Joshua Byrne 2000 Putnam Co-Chief Investment Management Officer, International 1992  Present Equity Core Team Previously, Senior Portfolio Manager Simon Davis 2000 Putnam Co-Chief Investment Investments Officer, International Limited Equity Core Team 2000  Present Previously, Director, International Equity Team; Senior Portfolio Manager No changes in the funds Portfolio Leaders occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Omid Kamshad (May 2002 to October 2003). PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND International Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Pamela Holding 2001 Putnam Chief Investment Officer, Management International Value Team 1995  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Darren Jaroch 2005 Putnam Portfolio Manager Management Previously, Quantitative 1999  Present Analyst No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include George Stairs (September 2002 to August 2004) and Colin Moore (May 2002 to August 2002). PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND International Growth Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Stephen Dexter 1999 Putnam Chief Investment Officer, Management International Growth Team 1999  Present Previously, Director and Senior Portfolio Manager, International Equity Team Joined Positions Over Portfolio Members Fund Employer Past Five Years Denise Selden 2003 Putnam Portfolio Manager Management Previously, Institutional 1998  Present Portfolio Manager and Portfolio Advisor David Shea 2007 Putnam Portfolio Manager Management May 2006  Present Citigroup Asset Director, Quantitative Management Research Prior to May 2006 During the fiscal year ended December 31, 2007, Portfolio Member David Shea joined the funds management team. Stephen Dexter has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. 45 P R O S P E C T U S O F T H E T R U S T PUTNAM VT INVESTORS FUND U.S. Core Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years James Wiess 2002 Putnam Chief Investment Officer, Management U.S. Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Member Fund Employer Past Five Years Richard Cervone 2002 Putnam Portfolio Manager Management Previously, Analyst 1998  Present No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Paul Warren (May 2002 to January 2004). PUTNAM VT MID CAP VALUE FUND Small and Mid Cap Value Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years James Polk 2004 Putnam Portfolio Manager Management Previously, Senior Analyst 1998  Present Edward Shadek 2000 Putnam Deputy Head of Management Investments; Chief 1997  Present Investment Officer, Small Cap Equities and Small- and Mid-Cap Value Teams No changes in the funds Portfolio Leaders occurred during the fiscal year ended December 31, 2007. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Thomas Hoey (May 2003 to March 2004). PUTNAM VT NEW OPPORTUNITIES FUND Mid Cap Growth and Small and Emerging Growth Teams Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Kevin Divney 2004 Putnam Chief Investment Officer, Management Mid-Cap Growth Team 1997  Present Previously, Senior Portfolio Manager; Portfolio Manager Raymond Haddad 2007 Putnam Portfolio Manager Management Previously, Analyst 2000  Present Gerald Moore 2007 Putnam Senior Portfolio Manager Management Previously, Portfolio 1997  Present Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Brian DeChristopher 2005 Putnam Portfolio Manager Management Previously, Analyst 1999  Present Richard Weed 2004 Putnam Chief Investment Officer- Management Small and Emerging 2000  Present Growth Teams Previously, Senior Portfolio Manager During the fiscal year ended December 31, 2007, Raymond Haddad and Gerald Moore joined the funds management team as Co-Portfolio Leaders. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Daniel Miller (May 2002 to September 2004) and Paul Marrkand (September 2004 to July 2005). PUTNAM VT NEW VALUE FUND Large Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years David L. King 1995 Putnam Senior Portfolio Manager Management 1983  Present Joined Positions Over Portfolio Member Fund Employer Past Five Years Michael Abata 2002 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2007. David L. King has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. 46 P R O S P E C T U S O F T H E T R U S T PUTNAM VT OTC & EMERGING GROWTH FUND Small and Emerging Growth Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Richard Weed 2004 Putnam Senior Portfolio Manager Management 2000  Present Raymond Haddad 2004 Putnam Portfolio Manager Management Previously, Analyst 2000  Present During the fiscal year ended December 31, 2007, Raymond Haddad (formerly Portfolio Member) became a Co-Portfolio Leader. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Roland Gillis (May 2002 to September 2004). PUTNAM VT RESEARCH FUND Large Cap Equity Research Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Andrew Matteis 2008 Putnam Director, Management Credit Research 1993  Present James Wiess 2008 Putnam Chief Investment Officer, Management U.S. Core Team 2000  Present Previously, Senior Portfolio Manager Joined Positions Over Portfolio Members Fund Employer Past Five Years Charles Dane 2005 Putnam Sector Team Leader, Management Global Equity 1995  Present Research Team Previously, Analyst Walter Scully 2007 Putnam Analyst Management 1995  Present During the fiscal year ended December 31, 2007, Portfolio Leaders Joshua Brooks and Kelly Morgan and Portfolio Members Mark Boger and John Coffey left the funds management team and Portfolio Member Walter Scully joined the funds management team. After the funds fiscal year end, Portfolio Leaders Andrew Matteis and James Wiess joined the fund. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Steve Gorman (May 2002 to December 2002). PUTNAM VT SMALL CAP VALUE FUND Small and Mid Cap Value Team Joined Positions Over Portfolio Leader Fund Employer Past Five Years Edward Shadek, Jr. 1999 Putnam Deputy Head of Management Investments; Chief 1997  Present Investment Officer, Small & Mid Cap Equities Joined Positions Over Portfolio Member Fund Employer Past Five Years Michael Petro 2006 Putnam Portfolio Manager, Analyst Management 2002  Present No changes in the funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended December 31, 2007. Edward Shadek, Jr. has served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation. PUTNAM VT UTILITIES GROWTH AND INCOME FUND Global Equity Research and Core Fixed Income Teams Joined Positions Over Portfolio Leader Fund Employer Past Five Years Michael Yogg 2000 Putnam Analyst and Sector Team Management Leader, Global Equity 1997  Present Research Team Previously, Associate Director, Global Equity Research Team; Analyst Joined Positions Over Portfolio Members Fund Employer Past Five Years Matthew Doody 2007 Putnam Analyst Management 2003  Present Vivek Gandhi 2007 Putnam Analyst Management 1999  Present Craig Goryl 2007 Putnam Analyst Management 1999  Present Kevin Murphy 2003 Putnam Team Leader, Management High Grade Credit 1999  Present Previously, Investment Strategist; Derivatives Analyst During the fiscal year ended December 31, 2007, Portfolio Member Stephen Burgess left the funds management team and Portfolio Members Matthew Doody, Vivek Gandhi and Craig Goryl joined the funds management team. Michael Yogg has played a lead role in the management of the fund since 2000, but has done so under various designations. During the year ended October 31, 2005, he was named Portfolio Leader and Kevin Murphy was named a Portfolio Member of the fund. 47 P R O S P E C T U S O F T H E T R U S T PUTNAM VT VISTA FUND Mid Cap Growth Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Kevin Divney 2003 Putnam Chief Investment Officer, Management Mid-Cap Growth 1997  Present Equity Team Previously, Senior Portfolio Manager; Portfolio Manager Raymond Haddad 2007 Putnam Portfolio Manager Management Previously, Analyst 2000  Present Joined Positions Over Portfolio Member Fund Employer Past Five Years Brian DeChristopher 2005 Putnam Portfolio Manager Management Previously, Analyst 1999  Present During the fiscal year ended December 31, 2007, Raymond Haddad joined the fund as a Portfolio Leader. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Eric Wetlaufer (May 2002 to September 2003) and Paul Marrkand (September 2004 to July 2005). PUTNAM VT VOYAGER FUND Global Asset Allocation Team Joined Positions Over Portfolio Leaders Fund Employer Past Five Years Jeffrey Knight 2008 Putnam Chief Investment Officer, Management Global Asset 1993  Present Allocation Team. Previously, Director, Global Asset Allocation Robert Schoen 2008 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst Shortly after the fiscal year ended December 31, 2007, Portfolio Leaders Robert Ginsberg and Kelly Morgan left the funds management team and Co-Portfolio Leaders Jeffrey Knight and Robert Schoen joined the team. Other individuals who have served as Portfolio Leader of the fund since May 2002, when Putnam Management introduced this designation, include Eric Wetlaufer (May 2002 to June 2002) and Brian OToole (July 2002 to March 2005). ► Other funds managed by the funds Portfolio Leaders and Portfolio Members. Listed below are the Putnam funds managed by the team members discussed in this prospectus as of March 31, 2008. The individuals listed may also manage other accounts, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals and their ownership of securities of the funds. Name Portfolio Leader Portfolio Member Michael Abata Putnam Classic Equity Fund Putnam VT Growth and Income Fund Putnam VT New Value Fund Sheba Alexander Putnam VT Health Sciences Fund None Michael Atkin None Putnam VT Diversified Income Fund Putnam Global Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Rob Bloemker Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT Income Fund Putnam Global Income Trust Putnam U.S. Government Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Norman Boucher None Putnam Floating Rate Income Fund Putnam VT High Yield Fund Putnam High Yield Advantage Fund Joshua Byrne Putnam VT International Equity Fund None Putnam Europe Equity Fund Richard Cervone None Putnam VT Capital Appreciation Fund Putnam VT Investors Fund Putnam Tax Smart Equity Fund(r) Kelsey Chen Putnam VT Health Sciences Fund None Daniel Choquette None Putnam VT American Government Income Fund Putnam U.S. Government Income Trust Kevin Cronin None Putnam VT Income Fund 48 P R O S P E C T U S O F T H E T R U S T Name Portfolio Leader Portfolio Member Charles Dane None Putnam VT Research Fund Simon Davis Putnam VT International Equity Fund Putnam Europe Equity Fund Brian DeChristopher None Putnam VT New Opportunities Fund Putnam VT Vista Fund Stephen Dexter Putnam VT International New Opportunities Fund None Kevin Divney Putnam VT New Opportunities Fund None Putnam VT Vista Fund Matthew Doody None Putnam VT Utilities Growth and Income Fund Randy Farina None Putnam VT Capital Opportunities Fund John Ferry None Putnam VT Capital Opportunities Fund Putnam International Capital Opportunities Fund Vivek Gandhi None Putnam VT Utilities Growth and Income Fund Bartlett Geer Putnam VT Equity Income Fund None Craig Goryl None Putnam VT Utilities Growth and Income Fund Bradford Greenleaf None Putnam VT Global Equity Fund Raymond Haddad Putnam VT New Opportunities Fund Putnam VT Discovery Growth Fund Putnam VT OTC & Emerging Growth Fund Putnam VT Vista Fund Eric Harthun Putnam VT Growth and Income Fund None Putnam Classic Equity Fund Pamela Holding Putnam VT International Growth and Income Fund None Darren Jaroch None Putnam VT International Growth and Income Fund Joseph Joseph Putnam VT Capital Opportunities Fund Putnam VT Capital Appreciation Fund Putnam International Capital Opportunities Fund Robert Kea None Putnam VT Global Asset Allocation Fund Putnam Asset Allocation Funds Putnam Income Strategies Fund Putnam RetirementReady® Funds Geoffrey Kelley None Putnam VT The George Putnam Fund of Boston David L. King Putnam VT New Value Fund Putnam VT Growth and Income Fund Putnam Convertible Income-Growth Trust Putnam High Income Securities Fund Jeffrey Knight Putnam VT Global Asset Allocation Fund Putnam VT Discovery Growth Fund Putnam Asset Allocation Funds Putnam VT The George Putnam Fund of Boston Putnam VT Growth Opportunities Fund Putnam Income Strategies Fund Putnam RetirementReady® Funds Putnam VT Voyager Fund D. William Kohli Putnam VT Diversified Income Fund None Putnam Global Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Shigeki Makino Putnam VT Global Equity Fund None Andrew Matteis Putnam Global Natural Resources Fund None Putnam VT Research Fund Jeanne Mockard Putnam VT The George Putnam Fund of Boston None Gerald Moore Putnam VT New Opportunities Fund None Kevin Murphy None Putnam VT Diversified Income Fund Putnam VT Income Fund Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam VT Utilities Growth and Income Michael Petro None Putnam VT Small Cap Value Fund 49 P R O S P E C TU S O F T H E T R U S T Name Portfolio Leader Portfolio Member James Polk Putnam VT Mid Cap Value Fund None Michael Salm None Putnam VT American Government Income Fund Putnam U.S. Government Income Trust Putnam VT Income Fund Putnam Global Income Trust Robert Salvin Putnam High Income Securities Fund Putnam Floating Rate Income Fund Putnam VT High Yield Fund Putnam High Yield Advantage Fund Putnam Convertible Income-Growth Trust Paul Scanlon Putnam VT High Yield Fund Putnam VT Diversified Income Fund Putnam High Yield Advantage Fund Putnam Master Intermediate Income Trust Putnam Floating Rate Income Fund Putnam Premier Income Trust Robert Schoen Putnam VT Growth Opportunities Fund Putnam Asset Allocation Funds Putnam VT Voyager Fund Putnam VT Discovery Growth Fund Putnam VT Global Asset Allocation Fund Putnam Income Strategies Fund Putnam RetirementReady® Funds Walter Scully None Putnam VT Research Fund Denise Selden None Putnam VT International New Opportunities Fund David Shea None Putnam VT International New Opportunities Fund Edward Shadek Putnam VT Mid Cap Value Fund None Putnam VT Small Cap Value Fund Raman Srivastava None Putnam VT The George Putnam Fund of Boston Putnam Global Income Trust Putnam VT Income Fund Franz Valencia None Putnam VT Capital Opportunities Fund Putnam International Capital Opportunities Fund Richard Weed Putnam VT Discovery Growth Fund Putnam VT New Opportunities Fund Putnam VT OTC & Emerging Growth Fund Putnam Small Cap Growth Fund James Wiess Putnam VT Capital Appreciation Fund None Putnam VT Investors Fund Putnam VT Research Fund Putnam Tax Smart Equity Fund® Michael Yogg Putnam VT Utilities Growth and Income None ► Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments total incentive compensation pool that is available to Putnam Managements Investment Division is based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time. The peer group for each fund is the broad investment category as determined by Lipper Inc., as follows: Lipper Variable Products (Underlying Funds Funds) peer group Putnam VT American Government General U.S. Income Fund Government Funds Putnam VT Capital Appreciation Fund Multi-Cap Core Funds Putnam VT Capital Opportunities Fund Small-Cap Core Funds Putnam VT Discovery Growth Fund Multi-Cap Growth Funds Lipper Variable Products (Underlying Funds Funds) peer group Putnam VT Diversified Income Fund General Bond Funds Putnam VT Equity Income Fund Equity Income Funds Putnam VT The George Putnam Fund Balanced Funds of Boston Putnam VT Global Asset Allocation Fund Mixed-Asset Target Allocation Growth Funds Putnam VT Global Equity Fund Global Core Funds Putnam VT Growth and Income Fund Large-Cap Value Funds Putnam VT Growth Opportunities Fund Large-Cap Growth Funds Putnam VT Health Sciences Fund Health/Biotechnology Funds Putnam VT High Yield Fund High Current Yield Funds Putnam VT Income Fund Corporate Debt Funds A-Rated Putnam VT International Equity Fund International Core Funds 50 P R O S P E C T U S O F T H E T R U S T Lipper Variable Products (Underlying Funds Funds) peer group Putnam VT International Growth International Value Funds and Income Fund Putnam VT International New International Growth Funds Opportunities Fund Putnam VT Investors Fund Large-Cap Core Funds Putnam VT Mid Cap Value Fund Mid-Cap Value Funds Putnam VT Money Market Fund Money Market Funds Putnam VT New Opportunities Fund Multi-Cap Growth Funds Putnam VT New Value Fund Multi-Cap Value Funds Putnam VT OTC & Emerging Growth Fund Mid-Cap Growth Funds Putnam VT Research Fund Large-Cap Core Funds Putnam VT Small Cap Value Fund Small-Cap Value Funds Putnam VT Utilities Growth and Income Fund Utility Funds Putnam VT Vista Fund Mid-Cap Growth Funds Putnam VT Voyager Fund Large-Cap Growth Funds The portion of the incentive compensation pool available to each of your investment management teams varies based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time on a before-tax basis. ► Consistent performance means being above median over one year. ► Dependable performance means not being in the 4th quartile of the peer group over one, three or five years. ► Superior performance (which is the largest component of Putnam Managements incentive compensation program) means being in the top third of the peer group over three and five years. In determining an investment management teams portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including each funds Portfolio Leader(s) and Portfolio Member(s), as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year depends in large part on Putnams profitability for the year, which is influenced by its assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. How to buy and sell fund shares The Trust has an underwriting agreement relating to the funds with Putnam Retail Management, One Post Office Square, Boston, Massachusetts 02109. Putnam Retail Management presently offers shares of each fund of the Trust continuously to separate accounts of various insurers. The underwriting agreement presently provides that Putnam Retail Management accepts orders for shares at net asset value and no sales commission or load is charged. Shares are sold or redeemed at the net asset value per share next determined after receipt of an order, except that, in the case of Putnam VT Money Market Fund, purchases will not be effected until the next determination of net asset value after federal funds have been made available to the Trust. Orders for purchases or sales of shares of a fund must be received by Putnam Retail Management before the close of regular trading on the New York Stock Exchange in order to receive that days net asset value. No fee is charged to a separate account when it redeems fund shares. Please check with your insurance company to determine which funds are available under your variable annuity contract or variable life insurance policy. Certain funds may not be available in your state due to various insurance regulations. Inclusion in this prospectus of a fund that is not available in your state is not to be considered a solicitation. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The funds currently do not foresee any disadvantages to policyowners arising out of the fact that the funds offer their shares to separate accounts of various insurance companies to serve as the investment medium for their variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in one or more funds and shares of another fund may be substituted. This might force a fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of any fund to any separate account or may suspend or terminate the offering of shares of any fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. Under unusual circumstances, the Trust may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities law. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the funds. 51 P R O S P E C T U S O F T H E T R U S T Distribution Plan and payments to dealers The Trust has adopted a Distribution Plan with respect to class IB shares to compensate Putnam Retail Management for services provided and expenses incurred by it as principal underwriter of the class IB shares, including the payments to insurance companies and their affiliated dealers mentioned below. The plan provides for payments by each fund to Putnam Retail Management at the annual rate (expressed as a percentage of average net assets) of up to 0.35% on class IB shares. The Trustees currently limit payments on class IB shares to 0.25% of average net assets. Because these fees are paid out of a funds assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Putnam Retail Management compensates insurance companies (or affiliated broker-dealers) whose separate accounts invest in the Trust through class IB shares for providing services to their contract holders investing in the Trust. Putnam Retail Management makes quarterly payments to dealers at the annual rate of up to 0.25% of the average net asset value of class IB shares. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the Distribution Plan, the terms of service agreements between dealers and Putnam Retail Management, and any applicable limits imposed by the Financial Industry Regulatory Authority (FINRA). In addition to the payments described above with respect to class IB shares, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) in recognition of their marketing and/or administrative services support. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the funds or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amounts paid by you or the fund as shown under the heading Costs Associated with Your Investment in the Fund Summaries section at the front of this prospectus. These payments to Record Owners and dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that Record Owner or dealer, sales or net sales of a fund attributable to that Record Owner or dealer, or on the basis of a negotiated lump sum payment for services provided. Payments made by Putnam Retail Management and its affiliates for marketing and/or administrative support services to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. These payments are made for marketing and/or administrative support services provided by Record Owners and dealers, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to Record Owners and dealers to the extent permitted by SEC and National Association of Security Dealers, Inc. rules (as adopted by FINRA) and by other applicable laws and regulations. You can find a list of all Record Owners and dealers to which Putnam made marketing and/or administrative support services payments in 2007 in the SAI, which is on file with the SEC and is also available on Putnams website at www.putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your Record Owner or dealer. In addition, you can ask your Record Owner or dealer for information about any payments it receives from Putnam Retail Management and its affiliates and any services provided by your Record Owner or dealer. How do the funds price their shares? The price of a funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange (NYSE) each day the exchange is open. Each fund (other than Putnam VT Money Market Fund ) values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock at its fair value when the relevant exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or material information about the issuer becomes available after the close 52 P R O S P E C T U S O F T H E T R U S T of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Putnam VT Money Market Fund values all of its investments at amortized cost, which approximates market value. From time to time, Putnam VT OTC & Emerging Growth Fund may buy securities in private transactions exempt from registration under the securities laws. These investments are illiquid and may be difficult to sell and/or price and are subject to heightened risk because their issuers typically have limited product lines, operating histories and financial resources. There typically will not be a trading market for those securities from which the fund may readily ascertain a market value. Where market quotations are not readily available, the fund applies its fair value procedures to determine a price for the securities; in many cases, Putnam Management may be required to determine a fair value based solely on its own analysis of the investment. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect each funds NAV. Because foreign markets may be open at different times than the NYSE, the value of each funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close prior to the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require each fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially affecting the values of a funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will be valued at their fair value. As noted above, the value determined for an investment using each funds fair value pricing procedures may differ from recent market prices for the investment. Policy on excessive short-term trading ► Risks of excessive short-term trading. The expected tax advantages associated with the insurance products that invest in the funds (such as tax deferral for gains realized from exchanges among the funds) may make the funds more attractive to excessive short-term traders, although other aspects of these products (such as the penalty tax on some withdrawals) may discourage short-term trading. Excessive short-term trading activity may reduce a funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds net asset value. Depending on the size and frequency of short-term trades in a funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the funds brokerage and administrative costs. When a fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. When a fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the market for lower-rated bonds may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the funds shares, which will reduce the funds performance 53 P R O S P E C T U S O F T H E T R U S T and may dilute the interests of other shareholders. Because lower-rated debt may be less liquid than higher-rated debt, the fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the fund holds other types of less liquid securities. ► Fund policies and limitations. Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The funds seek to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. For funds that invest in foreign securities, fair value pricing may be used to a significant extent with respect to those securities. In addition, Putnam Management monitors aggregate cash flows in each insurance company separate account that invests in the funds (other than Putnam VT Money Market Fund ). If high cash flows relative to the size of the account or other information indicate that excessive short-term trading may be taking place in a particular separate account, Putnam Management will contact the insurance company that maintains accounts for the underlying contract holders and seek to have the insurance company enforce the separate accounts policies on excessive short-term trading. As noted below, each insurance companys policies on excessive short-term trading will vary, and some insurance companies may not have adopted specific policies on excessive short-term trading. With respect to Putnam VT Money Market Fund , because the fund is a money market fund that investors may seek to use as a source of short-term liquidity, Putnam Management and the funds Trustees have not adopted policies to discourage short-term trading in the fund. Because very large cash flows based on short-term trading may, under some market conditions, decrease the funds performance, however, the Trustees may refuse to sell shares to any separate account or may suspend or terminate the offering of shares of the fund if such action is required by law or regulatory authority or is in the interests of the shareholders and the fund. As noted above, the funds shareholders are separate accounts sponsored by various insurance companies. Because Putnam Management currently does not have comprehensive access to trading records of individual contract holders, it is difficult (and in some cases impossible) for Putnam Management to determine if a particular contract holder is engaging in excessive short-term trading. In certain circumstances, there currently are also operational or technological constraints on Putnam Managements ability to monitor trading activity. In addition, even in circumstances when Putnam Management has access to sufficient information to permit a review of trading, its detection methods may not capture all excessive short-term trading. As a result of these limitations, the funds ability to monitor and deter excessive short-term trading ultimately depends on the capabilities, policies and cooperation of the insurance companies that sponsor the separate accounts. Some of the separate accounts have adopted transfer fees, limits on exchange activity, or other measures to attempt to address the potential for excessive short-term trading, while other separate accounts currently have not. For more information about any measures applicable to your investment, please see the prospectus of the separate account of the specific insurance product that accompanies this prospectus. The measures used by Putnam Management or a separate account may or may not be effective in deterring excessive short-term trading. In addition, the terms of the particular insurance contract may also limit the ability of the insurance company to address excessive short-term trading. As a result, the funds can give no assurances that market timing and excessive short-term trading will not occur in the funds. Fund distributions and taxes Each fund (other than Putnam VT Money Market Fund ) will normally distribute any net investment income and any net realized capital gains at least annually. Distributions will be made by reinvestment of distributions in additional shares of such funds, unless an election is made on behalf of a separate account to receive some or all of the distributions in cash. Putnam VT Money Market Fund will declare a dividend of its net investment income daily and distribute such dividend monthly. Each months distributions will be paid on the first business day of the next month. Distributions are reinvested without a sales charge, using the net asset value determined on the ex dividend date, except that with respect to Putnam VT Money Market Fund , distributions are reinvested using the net asset value determined on the day following the distribution payment date. Distributions on each share are determined in the same manner and are paid in the same amount, regardless of class, except for such differences as are attributable to differential class expenses. Generally, owners of variable annuity and variable life insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates. In addition, distributions made to an owner who is younger than 59 1 / 2 may be subject to a 10% penalty tax. 54 P R O S P E C T U S O F T H E T R U S T Investors should ask their own tax advisors for more information on their own tax situation, including possible foreign, state or local taxes. In order for investors to receive the favorable tax treatment available to holders of variable annuity and variable life insurance contracts, the separate accounts underlying such contracts, as well as the funds in which such accounts invest, must meet certain diversification requirements. Each fund intends to comply with these requirements. If a fund does not meet such requirements, income allocable to the contracts would be taxable currently to the holders of such contracts. In addition, if the Internal Revenue Service finds an impermissible level of investor control over the investment options underlying variable annuity or variable life insurance contracts, the advantageous tax treatment provided in respect to insurance company separate accounts under the Internal Revenue Service Code of 1986, as amended (the Code) will no longer be available. Please see the SAI for further discussion. Each fund intends to qualify as a regulated investment company for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal income taxes on income and gains it distributes to the separate accounts. For information concerning federal income tax consequences for the holders of variable annuity contracts and variable life insurance policies, contract holders should consult the prospectus of the applicable separate account. A funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, a fund could be required at times to liquidate other investments in order to satisfy its distribution requirements. A funds investments in foreign securities, if any, may be subject to foreign withholding taxes. In that case, the funds return on those investments would be decreased. In addition, the funds investment in foreign securities or foreign currencies may increase or accelerate the funds recognition of ordinary income and may affect the timing or amount of the funds distributions. The foregoing discussion is based on the assumption that the investors in a fund will be insurance company separate accounts. For further information, please see Taxes in the SAI. Financial highlights The financial highlights tables are intended to help you understand the funds recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. Total returns and expense ratios do not reflect insurance-related charges or expenses; if these charges and expenses were reflected, performance would be lower and expenses would be higher. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and the funds financial statements are included in the funds annual report to shareholders, which is available upon request. 55 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT American Government Income Fund (Class IA) December 31, 2007 $11.38 $ .54(i) $ .40(g) $ .94 $ (.59) $  $  $ (.59) $ 11.73 8.63(g) $ 76,057 .62(i) 4.76(i) 153.13(f) December 31, 2006 11.50 .45(i) (.07) .38 (.50)   (.50) 11.38 3.51 83,470 .62(i) 4.01(i) 180.25(f) December 31, 2005 11.75 .41(i) (.22) .19 (.41) (.03)  (.44) 11.50 1.65 107,325 .64(i) 3.56(i) 419.62(f) December 31, 2004 12.08 .31(i) .03 .34 (.49) (.18)  (.67) 11.75 2.85 144,320 .66(i) 2.65(i) 309.71 December 31, 2003 12.34 .29 (.07) .22 (.25) (.23)  (.48) 12.08 1.89 225,290 .74 2.35 553.08 Putnam VT American Government Income Fund (Class IB) December 31, 2007 $11.34 $ .51(i) $ .40(g) $ .91 $ (.56) $  $  $ (.56) $ 11.69 8.36 (g) $ 62,556 .87(i) 4.51(i) 153.13(f) December 31, 2006 11.46 .42(i) (.07) .35 (.47)   (.47) 11.34 3.22 65,543 .87(i) 3.74(i) 180.25(f) December 31, 2005 11.71 .38(i) (.22) .16 (.38) (.03)  (.41) 11.46 1.35 74,858 .89(i) 3.32(i) 419.62(f) December 31, 2004 12.02 .28(i) .04 .32 (.45) (.18)  (.63) 11.71 2.66 87,312 .91(i) 2.39(i) 309.71 December 31, 2003 12.30 .25 (.07) .18 (.23) (.23)  (.46) 12.02 1.56 107,751 .99 2.09 553.08 Putnam VT Capital Appreciation Fund (Class IA) December 31, 2007 $ 9.62 $ .05(i) $ (.63) $ (.58) $ (.04) $ (.73) $  $ (.77) $ 8.27 (6.73) $ 19,969 .81(i) .56(i) 75.75 December 31, 2006 9.38 .04(i) 1.08 1.12 (.03) (.85)  (.88) 9.62 12.61 28,620 .82(i) .42(i) 81.44 December 31, 2005 8.73 .04(i)(k) .67 .71 (.06)   (.06) 9.38 8.18 28,310 .88(i) .40(i)(k) 132.25 December 31, 2004 7.59 .06(i)(j) 1.08 1.14     8.73 15.02 26,223 .90(i) .75(i)(j) 139.79 December 31, 2003 6.07 (e) 1.52 1.52     7.59 25.04 23,316 1.06 .04 143.90 Putnam VT Capital Appreciation Fund (Class IB) December 31, 2007 $ 9.53 $ .03(i) $ (.63) $ (.60) $ (.01) $ (.73) $  $ (.74) $ 8.19 (6.95) $ 17,909 1.06(i) .32(i) 75.75 December 31, 2006 9.30 .01(i) 1.08 1.09 (.01) (.85)  (.86) 9.53 12.32 22,223 1.07(i) .17(i) 81.44 December 31, 2005 8.66 .01(i)(k) .67 .68 (.04)   (.04) 9.30 7.88 23,072 1.13(i) .15(i)(k) 132.25 December 31, 2004 7.55 .04(i)(j) 1.07 1.11     8.66 14.70 23,302 1.15(i) .51(i)(j) 139.79 December 31, 2003 6.05 (.01) 1.51 1.50     7.55 24.79 20,315 1.31 (.20) 143.90 Putnam VT Capital Opportunities Fund (Class IA) December 31, 2007 $17.15 $ .09(i) $ (1.52) $(1.43) $ (.03) $(1.19) $  $ (1.22) $ 14.50 (9.29) $ 18,728 .91(i) .57(i) 82.20 December 31, 2006 15.87 .03(i) 2.38 2.41 (.04) (1.09)  (1.13) 17.15 15.52 26,293 .96(i) .21(i) 104.74 December 31, 2005 14.44 .05(i)(k) 1.44 1.49  (.06)  (.06) 15.87 10.41 18,788 .92(i) .37(i)(k) 133.38 December 31, 2004 12.74 .08(i) 2.26 2.34 (.06) (.58)  (.64) 14.44 18.54 13,523 .96(i) .59(i) 163.42 December 31, 2003** 10.00 (e)(i) 3.02 3.02  (.28)  (.28) 12.74 30.25* 5,972 .71*(i) (.01)*(i) 163.05* Putnam VT Capital Opportunities Fund (Class IB) December 31, 2007 $17.04 $ .05(i) $ (1.52) $(1.47) $  $ (1.19) $  $ (1.19) $ 14.38 (9.55) $ 18,801 1.16(i) .32(i) 82.20 December 31, 2006 15.79 (.01)(i) 2.37 2.36 (.02) (1.09)  (1.11) 17.04 15.21 20,696 1.21(i) (.04)(i) 104.74 December 31, 2005 14.40 .02(i)(k) 1.43 1.45  (.06)  (.06) 15.79 10.16 15,049 1.17(i) .11(i)(k) 133.38 December 31, 2004 12.72 .05(i) 2.24 2.29 (.03) (.58)  (.61) 14.40 18.21 9,013 1.21(i) .35(i) 163.42 December 31, 2003** 10.00 (.03)(i) 3.03 3.00  (.28)  (.28) 12.72 30.05* 4,737 .88*(i) (.18)*(i) 163.05* Putnam VT Discovery Growth Fund (Class IA) December 31, 2007 $ 6.01 $ (i)(e) $ .60 $ .60 $  $ (.55) $  $ (.55) $ 6.06 10.68 $ 12,881 .83(i) .06(i) 124.26 December 31, 2006 5.40 .01(i) .60 .61     6.01 11.30 11,434 .82(i) .10(i) 94.83 December 31, 2005 5.02 (e)(i)(k) .38 .38     5.40 7.57 13,287 .88(i) (.09)(i)(k) 147.47 December 31, 2004 4.66 (.01)(i)(j) .37 .36     5.02 7.73 17,068 .94(i) (.24)(i)(j) 106.52 December 31, 2003 3.52 (.02) 1.16 1.14     4.66 32.39 19,835 1.08 (.58) 81.55 Putnam VT Discovery Growth Fund (Class IB) December 31, 2007 $ 5.92 $ (.01)(i) $ .58 $ .57 $  $ (.55) $  $ (.55) $ 5.94 10.32 $ 24,090 1.08(i) (.19)(i) 124.26 December 31, 2006 5.33 (.01)(i) .60 .59     5.92 11.07 25,307 1.07(i) (.14)(i) 94.83 December 31, 2005 4.97 (.02)(i)(k) .38 .36     5.33 7.24 27,155 1.13(i) (.34)(i)(k) 147.47 December 31, 2004 4.62 (.02)(i)(j) .37 .35     4.97 7.58 34,186 1.19(i) (.48)(i)(j) 106.52 December 31, 2003 3.50 (.03) 1.15 1.12     4.62 32.00 35,091 1.33 (.83) 81.55 See page 70 for Notes to Financial Highlights. 56 P R O S P E C T U S O F T H E T R U S T 57 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Diversified Income Fund (Class IA) December 31, 2007 $ 8.89 $ .46(i) $ (.09) $ .37 $ (.45) $  $  $ (.45) $ 8.81 4.31 $ 248,629 .75(i) 5.25(i) 78.65(f) December 31, 2006 8.86 .44(i) .11 .55 (.52)   (.52) 8.89 6.60 291,212 .76(i) 5.12(i) 87.14(f) December 31, 2005 9.27 .44(i) (.16) .28 (.69)   (.69) 8.86 3.28 348,430 .79(i) 4.96(i) 115.07(f) December 31, 2004 9.32 .51(i) .33 .84 (.89)   (.89) 9.27 9.58 409,381 .80(i) 5.68(i) 79.07 December 31, 2003 8.55 .63 .97 1.60 (.83)   (.83) 9.32 20.27 449,121 .82 7.16 104.06 Putnam VT Diversified Income Fund (Class IB) December 31, 2007 $ 8.78 $ .43(i) $ (.08) $ .35 $ (.43) $  $  $ (.43) $ 8.70 4.13 $ 225,160 1.00(i) 5.02(i) 78.65(f) December 31, 2006 8.76 .42(i) .10 .52 (.50)   (.50) 8.78 6.29 188,602 1.01(i) 4.86(i) 87.14(f) December 31, 2005 9.17 .41(i) (.15) .26 (.67)   (.67) 8.76 3.05 160,295 1.04(i) 4.70(i) 115.07(f) December 31, 2004 9.24 .48(i) .32 .80 (.87)   (.87) 9.17 9.20 149,586 1.05(i) 5.41(i) 79.07 December 31, 2003 8.49 .60 .96 1.56 (.81)   (.81) 9.24 19.91 141,644 1.07 6.86 104.06 Putnam VT Equity Income Fund (Class IA) December 31, 2007 $15.87 $ .28(i) $ .24 $ .52 $ (.25) $ (1.08) $  $ (1.33) $ 15.06 3.46 $ 128,150 .77(i) 1.79(i) 74.27 December 31, 2006 13.96 .27(i) 2.31 2.58 (.20) (.47)  (.67) 15.87 19.15 128,870 .79(i) 1.85(i) 81.54 December 31, 2005 13.54 .22(i)(k) .53 .75 (.15) (.18)  (.33) 13.96 5.71 106,970 .81(i) 1.64(i)(k) 59.47 December 31, 2004 12.09 .22(i) 1.25 1.47  (.02)  (.02) 13.54 12.14 80,093 .83(i) 1.75(i) 89.30 December 31, 2003** 10.00 .10(i) 2.06 2.16 (.05) (.02)  (.07) 12.09 21.57* 39,133 .71*(i) .93*(i) 113.49* Putnam VT Equity Income Fund (Class IB) December 31, 2007 $15.79 $ .24(i) $ .24 $ .48 $ (.22) $ (1.08) $  $ (1.30) $ 14.97 3.19 $ 113,204 1.02(i) 1.54(i) 74.27 December 31, 2006 13.89 .23(i) 2.31 2.54 (.17) (.47)  (.64) 15.79 18.93 112,555 1.04(i) 1.61(i) 81.54 December 31, 2005 13.49 .19(i)(k) .52 .71 (.13) (.18)  (.31) 13.89 5.43 82,356 1.06(i) 1.40(i)(k) 59.47 December 31, 2004 12.08 .19(i) 1.24 1.43  (.02)  (.02) 13.49 11.82 55,764 1.08(i) 1.51(i) 89.30 December 31, 2003** 10.00 .09(i) 2.05 2.14 (.04) (.02)  (.06) 12.08 21.39* 22,804 .88*(i) .76*(i) 113.49* Putnam VT The George Putnam Fund of Boston (Class IA) December 31, 2007 $12.47 $ .35(i) $ (.20) $ .15 $ (.38) $ (1.19) $  $ (1.57) $ 11.05 1.14 $ 243,160 .72(i) 3.03(i) 128.49(f) December 31, 2006 11.83 .29(i) 1.09 1.38 (.32) (.42)  (.74) 12.47 12.23 318,905 .74(i) 2.50(i) 124.55(f) December 31, 2005 11.61 .28(i)(k) .20 .48 (.26)   (.26) 11.83 4.22 382,326 .72(i) 2.44(i)(k) 139.50 December 31, 2004 10.93 .24(i) .67 .91 (.23)   (.23) 11.61 8.48 444,637 .72(i) 2.15(i) 148.39 December 31, 2003 9.58 .23 1.38 1.61 (.26)   (.26) 10.93 17.35 463,270 .73 2.27 144.47 Putnam VT The George Putnam Fund of Boston (Class IB) December 31, 2007 $12.40 $ .32(i) $ (.20) $ .12 $ (.34) $ (1.19) $  $ (1.53) $ 10.99 0.95 $ 256,347 .97(i) 2.78(i) 128.49(f) December 31, 2006 11.76 .26(i) 1.09 1.35 (.29) (.42)  (.71) 12.40 12.02 289,374 .99(i) 2.25(i) 124.55(f) December 31, 2005 11.55 .25(i)(k) .19 .44 (.23)   (.23) 11.76 3.91 301,779 .97(i) 2.18(i)(k) 139.50 December 31, 2004 10.88 .21(i) .67 .88 (.21)   (.21) 11.55 8.21 294,298 .97(i) 1.90(i) 148.39 December 31, 2003 9.54 .20 1.38 1.58 (.24)   (.24) 10.88 17.04 254,106 .98 2.00 144.47 Putnam VT Global Asset Allocation Fund (Class IA) December 31, 2007 $16.50 $ .42(i) $ .10 $ .52 $ (.12) $  $  $ (.12) $ 16.90 3.16 $ 264,820 .77(i) 2.49(i) 106.99(f) December 31, 2006 15.03 .33(i) 1.59 1.92 (.45)   (.45) 16.50 13.04 311,512 .82(i) 2.15(i) 76.62(f) December 31, 2005 14.22 .30(i)(k) .71 1.01 (.20)   (.20) 15.03 7.20 330,872 .90(i) 2.06(i)(k) 144.67(f) December 31, 2004 13.43 .24(i) .98 1.22 (.43)   (.43) 14.22 9.26 371,882 .93(i) 1.76(i) 156.86 December 31, 2003 11.51 .23 2.19 2.42 (.50)   (.50) 13.43 22.04 417,713 .95 1.92 155.21 Putnam VT Global Asset Allocation Fund (Class IB) December 31, 2007 $16.54 $ .38(i) $ .11 $ .49 $ (.09) $  $  $ (.09) $ 16.94 2.94 $ 95,626 1.02(i) 2.23(i) 106.99(f) December 31, 2006 15.06 .29(i) 1.61 1.90 (.42)   (.42) 16.54 12.86 88,626 1.07(i) 1.87(i) 76.62(f) December 31, 2005 14.25 .26(i)(k) .72 .98 (.17)   (.17) 15.06 6.97 66,485 1.15(i) 1.80(i)(k) 144.67(f) December 31, 2004 13.45 .20(i) 1.00 1.20 (.40)   (.40) 14.25 9.11 47,886 1.18(i) 1.51(i) 156.86 December 31, 2003 11.51 .20 2.21 2.41 (.47)   (.47) 13.45 21.90 32,588 1.20 1.63 155.21 See page 70 for Notes to Financial Highlights. 58 P R O S P E C T U S O F T H E T R U S T 59 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Global Equity Fund (Class IA) December 31, 2007 $13.68 $ .18(i) $ 1.08 $ 1.26 $ (.33) $  $  $ (.33) $ 14.61 9.37 $ 472,265 .89(i) 1.23(i) 86.29 December 31, 2006 11.14 .15(i) 2.46 2.61 (.07)   (.07) 13.68 23.50 530,379 .95(i) 1.26(i) 84.81 December 31, 2005 10.32 .11(i)(k) .82 .93 (.11)   (.11) 11.14 9.09(k) 535,688 .92(i) 1.08(i)(k) 75.73 December 31, 2004 9.26 .10(i) 1.17 1.27 (.21)   (.21) 10.32 13.94 608,379 .94(i) 1.10(i) 77.03 December 31, 2003 7.25 .09 2.02 2.11 (.10)   (.10) 9.26 29.54 670,764 .92 1.21 88.32 Putnam VT Global Equity Fund (Class IB) December 31, 2007 $13.57 $ .14(i) $ 1.07 $ 1.21 $ (.30) $  $  $ (.30) $ 14.48 9.02 $ 70,903 1.14(i) .99(i) 86.29 December 31, 2006 11.05 .12(i) 2.44 2.56 (.04)   (.04) 13.57 23.22 77,688 1.20(i) 1.01(i) 84.81 December 31, 2005 10.24 .09(i)(k) .80 .89 (.08)   (.08) 11.05 8.78(k) 71,310 1.17(i) .82(i)(k) 75.73 December 31, 2004 9.19 .08(i) 1.16 1.24 (.19)   (.19) 10.24 13.68 75,503 1.19(i) .86(i) 77.03 December 31, 2003 7.19 .07 2.01 2.08 (.08)   (.08) 9.19 29.23 74,972 1.17 .95 88.32 Putnam VT Growth and Income Fund (Class IA) December 31, 2007 $29.54 $ .40(i) $ (1.80) $(1.40) $ (.46) $ (4.40) $  $ (4.86) $ 23.28 (5.80) $2,427,397 .55(i) 1.52(i) 50.44 December 31, 2006 26.51 .39(i) 3.78 4.17 (.49) (.65)  (1.14) 29.54 16.19 3,309,577 .55(i) 1.44(i) 78.00 December 31, 2005 25.59 .41(i)(k) .97 1.38 (.46)   (.46) 26.51 5.50(k) 3,688,393 .54(i) 1.61(i)(k) 56.46 December 31, 2004 23.39 .40(i) 2.22 2.62 (.42)   (.42) 25.59 11.37 4,504,542 .54(i) 1.70(i) 29.21 December 31, 2003 18.75 .37 4.69 5.06 (.42)   (.42) 23.39 27.69 4,947,556 .53 1.85 32.55 Putnam VT Growth and Income Fund (Class IB) December 31, 2007 $29.36 $ .33(i) $ (1.79) $ (1.46) $ (.38) $ (4.40) $  $ (4.78) $ 23.12 (6.04) $ 592,681 .80(i) 1.27(i) 50.44 December 31, 2006 26.35 .32(i) 3.76 4.08 (.42) (.65)  (1.07) 29.36 15.91 791,640 .80(i) 1.19(i) 78.00 December 31, 2005 25.44 .35(i)(k) .95 1.30 (.39)   (.39) 26.35 5.23(k) 811,652 .79(i) 1.37(i)(k) 56.46 December 31, 2004 23.26 .34(i) 2.21 2.55 (.37)   (.37) 25.44 11.11 871,478 .79(i) 1.45(i) 29.21 December 31, 2003 18.64 .32 4.67 4.99 (.37)   (.37) 23.26 27.38 828,558 .78 1.60 32.55 Putnam VT Growth Opportunities Fund (Class IA) December 31, 2007 $ 5.29 $ .01(i) $ .30 $ .31 $ (.02) $  $  $ (.02) $ 5.58 5.82 $ 17,346 .81(i) .14(i) 60.00 December 31, 2006 4.88 .01(i) .42 .43 (.02)   (.02) 5.29 8.75 21,650 .83(i) .30(i) 82.83 December 31, 2005 4.72 .02(i)(k) .18 .20 (.04)   (.04) 4.88 4.34 24,764 .87(i) .36(i)(k) 154.79 December 31, 2004 4.63 .03(i)(j) .07 .10 (.01)   (.01) 4.72 2.08 31,196 .90(i) .76(i)(j) 57.02 December 31, 2003 3.75 .01 .87 .88     4.63 23.47 38,470 .96 .17 59.00 Putnam VT Growth Opportunities Fund (Class IB) December 31, 2007 $ 5.24 $ (.01)(i) $ .30 $ .29 $ (e) $  $  $ (e) $ 5.53 5.60 $ 25,482 1.06(i) (.11)(i) 60.00 December 31, 2006 4.83 (e)(i) .41 .41 (e)   (e) 5.24 8.55 29,273 1.08(i) .05(i) 82.83 December 31, 2005 4.67 .01(i)(k) .18 .19 (.03)   (.03) 4.83 4.11 32,082 1.12(i) .11(i)(k) 154.79 December 31, 2004 4.59 .02(i)(j) .06 .08     4.67 1.74 36,059 1.15(i) .55(i)(j) 57.02 December 31, 2003 3.73 (e) .86 .86     4.59 23.06 37,906 1.21 (.08) 59.00 Putnam VT Health Sciences Fund (Class IA) December 31, 2007 $13.69 $ .13(i)(j) $ (.18) $ (.05) $ (.15) $  $  $ (.15) $ 13.49 (0.36) $ 81,384 .81(i) .95(i)(j) 16.03 December 31, 2006 13.35 .04(i) .37 .41 (.07)   (.07) 13.69 3.06 117,118 .85(i) .30(i) 22.40 December 31, 2005 11.80 .05(i)(k) 1.54 1.59 (.04)   (.04) 13.35 13.50 160,324 .81(i) .43(i)(k) 30.98 December 31, 2004 11.04 .04(i) .76 .80 (.04)   (.04) 11.80 7.30 171,982 .85(i) .39(i) 47.82 December 31, 2003 9.37 .07 1.68 1.75 (.08)   (.08) 11.04 18.80 200,054 .84 .39 63.66 Putnam VT Health Sciences Fund (Class IB) December 31, 2007 $13.60 $ .10(i)(j) $ (.19) $ (.09) $ (.11) $  $  $ (.11) $ 13.40 (0.67) $ 118,713 1.06(i) .69(i)(j) 16.03 December 31, 2006 13.27 .01(i) .36 .37 (.04)   (.04) 13.60 2.79 153,542 1.10(i) .05(i) 22.40 December 31, 2005 11.73 .02(i)(k) 1.53 1.55 (.01)   (.01) 13.27 13.20 189,476 1.06(i) .17(i)(k) 30.98 December 31, 2004 10.97 .01(i) .77 .78 (.02)   (.02) 11.73 7.12 162,097 1.10(i) .13(i) 47.82 December 31, 2003 9.32 .02 1.69 1.71 (.06)   (.06) 10.97 18.39 161,036 1.09 .11 63.66 See page 70 for Notes to Financial Highlights. 60 P R O S P E C T U S O F T H E T R U S T 61 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT High Yield Fund (Class IA) December 31, 2007 $ 7.83 $ .58(i) $ (.33) $ .25 $ (.63) $  $  $ (.63) $ 7.45 3.17 $ 360,197 .73(i) 7.67(i) 43.25 December 31, 2006 7.68 .56(i) .20 .76 (.61)   (.61) 7.83 10.60 431,054 .74(i) 7.46(i) 51.55 December 31, 2005 8.10 .56(i) (.31) .25 (.67)   (.67) 7.68 3.47 460,707 .76(i) 7.27(i) 43.21 December 31, 2004 7.97 .58(i) .24 .82 (.69)   (.69) 8.10 10.99 525,899 .78(i) 7.47(i) 50.44 December 31, 2003 7.08 .65 1.07 1.72 (.83)   (.83) 7.97 26.68 594,299 .78 8.86 75.01 Putnam VT High Yield Fund (Class IB) December 31, 2007 $ 7.78 $ .56(i) $ (.34) $ .22 $ (.61) $  $  $ (.61) $ 7.39 2.79 $ 152,715 .98(i) 7.42(i) 43.25 December 31, 2006 7.62 .54(i) .21 .75 (.59)   (.59) 7.78 10.52 167,982 .99(i) 7.20(i) 51.55 December 31, 2005 8.05 .53(i) (.31) .22 (.65)   (.65) 7.62 3.10 170,165 1.01(i) 7.02(i) 43.21 December 31, 2004 7.94 .55(i) .23 .78 (.67)   (.67) 8.05 10.54 175,106 1.03(i) 7.18(i) 50.44 December 31, 2003 7.05 .62 1.09 1.71 (.82)   (.82) 7.94 26.54 159,069 1.03 8.44 75.01 Putnam VT Income Fund (Class IA) December 31, 2007 $12.70 $ .65(i) $ .02 $ .67 $ (.69) $  $  $ (.69) $ 12.68 5.45 $ 379,470 .57(i) 5.25(i) 228.92(f) December 31, 2006 12.69 .54(i) .04 .58 (.57)   (.57) 12.70 4.83 437,298 .57(i) 4.39(i) 201.13(f) December 31, 2005 12.96 .52(i) (.20) .32 (.45) (.14)  (.59) 12.69 2.60 530,341 .61(i) 4.06(i) 336.25(f) December 31, 2004 12.91 .38(i) .22 .60 (.55)   (.55) 12.96 4.72 637,568 .66(i) 3.01(i) 401.71 December 31, 2003 12.95 .46 .13 .59 (.63)   (.63) 12.91 4.70 765,119 .68 3.61 287.19 Putnam VT Income Fund (Class IB) December 31, 2007 $12.61 $ .62(i) $ .02 $ .64 $ (.66) $  $  $ (.66) $ 12.59 5.22 $ 285,881 .82(i) 5.00(i) 228.92(f) December 31, 2006 12.61 .50(i) .04 .54 (.54)   (.54) 12.61 4.52 300,246 .82(i) 4.09(i) 201.13(f) December 31, 2005 12.88 .48(i) (.20) .28 (.41) (.14)  (.55) 12.61 2.36 292,152 .86(i) 3.81(i) 336.25(f) December 31, 2004 12.84 .34(i) .22 .56 (.52)   (.52) 12.88 4.43 278,617 .91(i) 2.71(i) 401.71 December 31, 2003 12.89 .42 .13 .55 (.60)   (.60) 12.84 4.43 262,067 .93 3.29 287.19 Putnam VT International Equity Fund(Class IA) December 31, 2007 $20.78 $ .31(i) $ 1.33 $ 1.64 $ (.66) $ (2.65) $  $ (3.31) $ 19.11 8.61 $ 381,400 .84(i) 1.56(i) 83.16 December 31, 2006 16.36 .38(i) 4.19 4.57 (.15)   (.15) 20.78 28.04 410,278 .93(i) 2.08(i) 90.26 December 31, 2005 14.80 .20(i)(k) 1.61 1.81 (.25)   (.25) 16.36 12.46 377,816 .93(i) 1.37(i)(k) 86.02 December 31, 2004 12.91 .16(i) 1.95 2.11 (.22)   (.22) 14.80 16.58 427,548 .94(i) 1.21(i) 62.84 December 31, 2003 10.14 .16 2.73 2.89 (.12)   (.12) 12.91 28.91 444,329 .94 1.50 71.14 Putnam VT International Equity Fund (Class IB) December 31, 2007 $20.64 $ .26(i) $ 1.32 $ 1.58 $ (.61) $ (2.65) $  $ (3.26) $ 18.96 8.37 $ 825,503 1.09(i) 1.31(i) 83.16 December 31, 2006 16.26 .32(i) 4.17 4.49 (.11)   (.11) 20.64 27.72 857,380 1.18(i) 1.77(i) 90.26 December 31, 2005 14.71 .16(i)(k) 1.61 1.77 (.22)   (.22) 16.26 12.20 621,897 1.18(i) 1.06(i)(k) 86.02 December 31, 2004 12.85 .12(i) 1.94 2.06 (.20)   (.20) 14.71 16.19 558,206 1.19(i) .95(i) 62.84 December 31, 2003 10.09 .13 2.73 2.86 (.10)   (.10) 12.85 28.65 510,055 1.19 1.15 71.14 Putnam VT International Growth and Income Fund (Class IA) December 31, 2007 $19.32 $ .31(i) $ .96 $ 1.27 $ (.39) $ (3.60) $  $ (3.99) $ 16.60 7.29 $ 294,274 .92(i) 1.74(i) 90.31 December 31, 2006 15.35 .35(i) 3.85 4.20 (.23)   (.23) 19.32 27.63 325,011 .93(i) 2.04(i) 113.24 December 31, 2005 13.57 .23(i)(k) 1.69 1.92 (.14)   (.14) 15.35 14.33 264,352 1.01(i) 1.68(i)(k) 74.48 December 31, 2004 11.35 .14(i) 2.25 2.39 (.17)   (.17) 13.57 21.31 258,073 1.01(i) 1.18(i) 59.34 December 31, 2003 8.37 .15 2.99 3.14 (.16)   (.16) 11.35 38.37 227,237 1.02 1.70 71.71 Putnam VT International Growth and Income Fund (Class IB) December 31, 2007 $19.21 $ .26(i) $ .96 $ 1.22 $ (.35) $ (3.60) $  $ (3.95) $ 16.48 7.01 $ 129,084 1.17(i) 1.50(i) 90.31 December 31, 2006 15.28 .30(i) 3.83 4.13 (.20)   (.20) 19.21 27.22 135,458 1.18(i) 1.75(i) 113.24 December 31, 2005 13.51 .19(i)(k) 1.70 1.89 (.12)   (.12) 15.28 14.10 102,596 1.26(i) 1.40(i)(k) 74.48 December 31, 2004 11.31 .11(i) 2.24 2.35 (.15)   (.15) 13.51 20.98 87,743 1.26(i) .89(i) 59.34 December 31, 2003 8.35 .13 2.97 3.10 (.14)   (.14) 11.31 37.85 63,651 1.27 1.39 71.71 See page 70 for Notes to Financial Highlights. 62 P R O S P E C T U S O F T H E T R U S T 63 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT International New Opportunities Fund (Class IA) December 31, 2007 $18.34 $ .21(i) $ 2.25 $ 2.46 $ (.21) $  $  $ (.21) $ 20.59 13.52 $ 119,992 1.11(i) 1.06(i) 106.90 December 31, 2006 14.73 .15(i) 3.71 3.86 (.25)   (.25) 18.34 26.42 118,241 1.15(i) .89(i) 94.40 December 31, 2005 12.53 .17(i)(k) 2.15 2.32 (.12)   (.12) 14.73 18.64(k) 101,535 1.21(i) 1.27(i)(k) 91.01 December 31, 2004 11.16 .11(i) 1.40 1.51 (.14)   (.14) 12.53 13.63 89,615 1.25(i) .96(i) 139.72 December 31, 2003 8.41 .09 2.71 2.80 (.05)   (.05) 11.16 33.59 98,339 1.26 1.00 135.90 Putnam VT International New Opportunities Fund (Class IB) December 31, 2007 $18.25 $ .16(i) $ 2.24 $ 2.40 $ (.17) $  $  $ (.17) $ 20.48 13.21 $ 166,222 1.36(i) .82(i) 106.90 December 31, 2006 14.66 .10(i) 3.70 3.80 (.21)   (.21) 18.25 26.13 169,254 1.40(i) .62(i) 94.40 December 31, 2005 12.47 .13(i)(k) 2.15 2.28 (.09)   (.09) 14.66 18.36(k) 151,178 1.46(i) 1.01(i)(k) 91.01 December 31, 2004 11.11 .08(i) 1.39 1.47 (.11)   (.11) 12.47 13.35 141,110 1.50(i) .70(i) 139.72 December 31, 2003 8.37 .07 2.70 2.77 (.03)   (.03) 11.11 33.21 144,493 1.51 .74 135.90 Putnam VT Investors Fund (Class IA) December 31, 2007 $12.27 $ .05(i) $ (.65) $ (.60) $ (.07) $  $  $ (.07) $ 11.60 (4.90) $ 181,848 .75(i) .39(i) 87.61 December 31, 2006 10.81 .06(i) 1.47 1.53 (.07)   (.07) 12.27 14.24 258,811 .77(i) .55(i) 101.46 December 31, 2005 10.04 .07(i)(k) .82 .89 (.12)   (.12) 10.81 9.03 292,017 .75(i) .66(i)(k) 113.81 December 31, 2004 8.95 .11(i)(j) 1.04 1.15 (.06)   (.06) 10.04 12.95 326,879 .76(i) 1.21(i)(j) 84.91 December 31, 2003 7.08 .05 1.87 1.92 (.05)   (.05) 8.95 27.39 353,033 .75 .71 73.32 Putnam VT Investors Fund (Class IB) December 31, 2007 $12.21 $ .02(i) $ (.65) $ (.63) $ (.04) $  $  $ (.04) $ 11.54 (5.17) $ 237,755 1.00(i) .15(i) 87.61 December 31, 2006 10.76 .03(i) 1.47 1.50 (.05)   (.05) 12.21 13.93 235,471 1.02(i) .30(i) 101.46 December 31, 2005 9.99 .04(i)(k) .83 .87 (.10)   (.10) 10.76 8.81 221,847 1.00(i) .41(i)(k) 113.81 December 31, 2004 8.91 .09(i)(j) 1.03 1.12 (.04)   (.04) 9.99 12.64 226,738 1.01(i) .98(i)(j) 84.91 December 31, 2003 7.04 .03 1.87 1.90 (.03)   (.03) 8.91 27.14 220,061 1.00 .46 73.32 Putnam VT Mid Cap Value Fund (Class IA) December 31, 2007 $17.83 $ .09(i) $ .33 $ .42 $ (.30) $ (1.50) $  $ (1.80) $ 16.45 1.98 $ 53,498 .87(i) .48(i) 67.43 December 31, 2006 16.23 .30(i)(j) 2.13 2.43 (.07) (.76)  (.83) 17.83 15.32 63,738 .90(i) 1.79(i)(j) 72.94 December 31, 2005 14.73 .09(i)(k) 1.74 1.83 (.06) (.27)  (.33) 16.23 12.71 58,861 .93(i) .60(i)(k) 87.42 December 31, 2004 12.79 .09(i) 1.92 2.01  (.07)  (.07) 14.73 15.75 35,819 .97(i) .65(i) 145.30 December 31, 2003** 10.00 .07(i) 2.83 2.90 (.04) (.07)  (.11) 12.79 29.01* 16,499 .74*(i) .60*(i) 117.37* Putnam VT Mid Cap Value Fund (Class IB) December 31, 2007 $17.74 $ .04(i) $ .33 $ .37 $ (.26) $ (1.50) $  $ (1.76) $ 16.35 1.69 $ 26,543 1.12(i) .22(i) 67.43 December 31, 2006 16.16 .27(i)(j) 2.11 2.38 (.04) (.76)  (.80) 17.74 15.06 31,386 1.15(i) 1.61(i)(j) 72.94 December 31, 2005 14.68 .05(i)(k) 1.73 1.78 (.03) (.27)  (.30) 16.16 12.44 25,306 1.18(i) .36(i)(k) 87.42 December 31, 2004 12.78 .05(i) 1.92 1.97  (.07)  (.07) 14.68 15.44 14,507 1.22(i) .40(i) 145.30 December 31, 2003** 10.00 .05(i) 2.83 2.88 (.03) (.07)  (.10) 12.78 28.83* 6,703 .91*(i) .45*(i) 117.37* Putnam VT Money Market Fund (Class IA) December 31, 2007 $ 1.00 $.0492(i) $ (h) $.0492 $(.0492) $  $  $(.0492) $ 1.00 5.05 $ 219,558 .46(i) 4.92(i)  December 31, 2006 1.00 .0455(i)  .0455 (.0455)   (.0455) 1.00 4.66 205,133 .52(i) 4.56(i)  December 31, 2005 1.00 .0275(i)  .0275 (.0275)   (.0275) 1.00 2.79 211,665 .53(i) 2.71(i)  December 31, 2004 1.00 .0091(i) (h) .0091 (.0091)   (.0091) 1.00 .91 264,971 .53(i) .87(i)  December 31, 2003 1.00 .0076 (h) .0076 (.0076)   (.0076) 1.00 .76 457,943 .49 .77  Putnam VT Money Market Fund (Class IB) December 31, 2007 $ 1.00 $.0467(i) $ (h) $.0467 $ (.0467) $  $  $(.0467) $ 1.00 4.79 $ 206,134 .71(i) 4.67(i)  December 31, 2006 1.00 .0430(i)  .0430 (.0430)   (.0430) 1.00 4.39 194,620 .77(i) 4.34(i)  December 31, 2005 1.00 .0250(i)  .0250 (.0250)   (.0250) 1.00 2.53 134,800 .78(i) 2.54(i)  December 31, 2004 1.00 .0066(i) (h) .0066 (.0066)   (.0066) 1.00 .66 108,012 .78(i) .66(i)  December 31, 2003 1.00 .0051 (h) .0051 (.0051)   (.0051) 1.00 .51 121,504 .74 .51  See page 70 for Notes to Financial Highlights. 64 P R O S P E C T U S O F T H E T R U S T 65 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT New Opportunities Fund (Class IA) December 31, 2007 $20.36 $ .05(i) $ 1.17 $ 1.22 $ (.03) $  $  $ (.03) $ 21.55 6.02 $ 926,866 .72(i) .24(i) 139.35 December 31, 2006 18.74 .03(i) 1.62 1.65 (.03)   (.03) 20.36 8.82 1,145,101 .71(i) .16(i) 84.06 December 31, 2005 17.05 .03(i)(k) 1.72 1.75 (.06)   (.06) 18.74 10.32(k) 1,352,498 .66(i) .18(i)(k) 56.12 December 31, 2004 15.43 .05(i)(j) 1.57 1.62     17.05 10.50 1,621,906 .69(i) .33(i)(j) 115.82 December 31, 2003 11.62 (.02) 3.83 3.81     15.43 32.79 1,826,123 .67 (.11) 44.22 Putnam VT New Opportunities Fund (Class IB) December 31, 2007 $20.04 $ (e)(i) $ 1.15 $ 1.15 $  $  $  $  $ 21.19 5.74 $ 123,258 .97(i) (.01)(i) 139.35 December 31, 2006 18.46 (.02)(i) 1.60 1.58     20.04 8.56 145,998 .96(i) (.09)(i) 84.06 December 31, 2005 16.80 (.01)(i)(k) 1.69 1.68 (.02)   (.02) 18.46 10.00(k) 159,861 .91(i) (.07)(i)(k) 56.12 December 31, 2004 15.23 .01(i)(j) 1.56 1.57     16.80 10.31 171,305 .94(i) .09(i)(j) 115.82 December 31, 2003 11.50 (.05) 3.78 3.73     15.23 32.44 176,316 .92 (.36) 44.22 Putnam VT New Value Fund (Class IA) December 31, 2007 $18.47 $ .23(i) $ (.97) $ (.74) $ (.25) $ (1.73) $  $ (1.98) $ 15.75 (4.62) $ 280,034 .75(i) 1.34(i) 53.68 December 31, 2006 17.25 .23(i) 2.42 2.65 (.23) (1.20)  (1.43) 18.47 16.29 383,098 .77(i) 1.35(i) 54.28 December 31, 2005 16.43 .22(i)(k) .78 1.00 (.18)   (.18) 17.25 6.13(k) 417,948 .76(i) 1.32(i)(k) 55.58 December 31, 2004 14.34 .18(i) 2.06 2.24 (.15)   (.15) 16.43 15.77 443,680 .79(i) 1.19(i) 51.50 December 31, 2003 10.98 .15 3.39 3.54 (.18)   (.18) 14.34 32.86 416,273 .79 1.24 59.50 Putnam VT New Value Fund (Class IB) December 31, 2007 $18.34 $ .19(i) $ (.97) $ (.78) $ (.21) $ (1.73) $  $ (1.94) $ 15.62 (4.89) $ 259,693 1.00(i) 1.10(i) 53.68 December 31, 2006 17.14 .19(i) 2.40 2.59 (.19) (1.20)  (1.39) 18.34 16.01 296,309 1.02(i) 1.11(i) 54.28 December 31, 2005 16.33 .18(i)(k) .77 .95 (.14)   (.14) 17.14 5.89(k) 249,039 1.01(i) 1.09(i)(k) 55.58 December 31, 2004 14.27 .14(i) 2.05 2.19 (.13)   (.13) 16.33 15.43 197,944 1.04(i) .95(i) 51.50 December 31, 2003 10.93 .12 3.37 3.49 (.15)   (.15) 14.27 32.48 149,367 1.04 .99 59.50 Putnam VT OTC & Emerging Growth Fund (Class IA) December 31, 2007 $ 7.38 $ (.01)(i) $ .96 $ .95 $  $  $  $  $ 8.33 12.87 $ 42,939 .90(i) (.08)(i) 145.74 December 31, 2006 6.55 (.01)(i) .84 .83     7.38 12.67 43,833 .92(i) (.07)(i) 100.73 December 31, 2005 6.05 (.02)(i)(k) .52 .50     6.55 8.26 50,877 .91(i) (.29)(i)(k) 147.92 December 31, 2004 5.56 (.03)(i) .52 .49     6.05 8.81 62,566 .95(i) (.57)(i) 123.52 December 31, 2003 4.09 (.03) 1.50 1.47     5.56 35.94 73,227 .89 (.62) 71.72 Putnam VT OTC & Emerging Growth Fund (Class IB) December 31, 2007 $ 7.25 $ (.03)(i) $ .95 $ .92 $  $  $  $  $ 8.17 12.69 $ 33,403 1.15(i) (.32)(i) 145.74 December 31, 2006 6.45 (.02)(i) .82 .80     7.25 12.40 35,232 1.17(i) (.32)(i) 100.73 December 31, 2005 5.98 (.03)(i)(k) .50 .47     6.45 7.86 36,939 1.16(i) (.54)(i)(k) 147.92 December 31, 2004 5.51 (.04)(i) .51 .47     5.98 8.53 41,044 1.20(i) (.81)(i) 123.52 December 31, 2003 4.06 (.04) 1.49 1.45     5.51 35.71 43,220 1.14 (.87) 71.72 Putnam VT Research Fund (Class IA) December 31, 2007 $13.19 $ .13(i) $ (.02) $ .11 $ (.09) $  $  $ (.09) $ 13.21 .83 $ 54,436 .79(i) .93(i) 79.54 December 31, 2006 11.91 .08(i) 1.30 1.38 (.10)   (.10) 13.19 11.63 72,929 .81(i) .62(i) 88.33 December 31, 2005 11.44 .08(i)(k) .51 .59 (.12)   (.12) 11.91 5.26(k) 87,728 .79(i) .71(i)(k) 94.51 December 31, 2004 10.63 .11(i)(j) .72 .83 (.02)   (.02) 11.44 7.79 110,116 .80(i) 1.05(i)(j) 106.08 December 31, 2003 8.51 .07 2.10 2.17 (.05)   (.05) 10.63 25.69 128,360 .79 .82 116.88 Putnam VT Research Fund (Class IB) December 31, 2007 $13.12 $ .09(i) $ (.02) $ .07 $ (.05) $  $  $ (.05) $ 13.14 .56 $ 83,046 1.04(i) .68(i) 79.54 December 31, 2006 11.84 .05(i) 1.30 1.35 (.07)   (.07) 13.12 11.41 104,891 1.06(i) .37(i) 88.33 December 31, 2005 11.38 .05(i)(k) .50 .55 (.09)   (.09) 11.84 4.92(k) 114,612 1.04(i) .47(i)(k) 94.51 December 31, 2004 10.58 .09(i)(j) .71 .80     11.38 7.56 126,286 1.05(i) .82(i)(j) 106.08 December 31, 2003 8.47 .05 2.09 2.14 (.03)   (.03) 10.58 25.32 125,821 1.04 .56 116.88 See page 70 for Notes to Financial Highlights. 66 P R O S P E C T U S O F T H E T R U S T 67 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Financial Highlights (Continued) Investment Operations: Less Distributions: Net Net Realized and From Total Ratio of Net Asset Unrealized From Net Investment Ratio of Investment Value, Net Gain (Loss) Total from Net Realized From Return at Net Assets, Expenses Income (Loss) Beginning Investment on Investment Investment Gain on Return Total Net Asset Value, Net Asset End of Period to Average Net to Average Portfolio Period ended of Period Income (Loss)(a) Investments Operations Income Investments of Capital Distributions End of Period Value (%)(b)(c) (in thousands) Assets (%)(b)(d) Net Assets (%) Turnover (%) Putnam VT Small Cap Value Fund (Class IA) December 31, 2007 $24.49 $ .25(i) $ (2.85) $(2.60) $ (.19) $(2.74) $  $ (2.93) $ 18.96 (12.44) $ 149,405 .87(i) 1.11(i) 58.64 December 31, 2006 23.11 .19(i) 3.74 3.93 (.13) (2.42)  (2.55) 24.49 17.57 251,511 .85(i) .82(i) 61.25 December 31, 2005 22.95 .14(i)(k) 1.41 1.55 (.09) (1.30)  (1.39) 23.11 7.30 291,615 .84(i) .62(i)(k) 42.50 December 31, 2004 18.23 .09(i) 4.73 4.82 (.10)   (.10) 22.95 26.54 348,938 .87(i) .48(i) 39.27 December 31, 2003 12.23 .11 5.97 6.08 (.08)   (.08) 18.23 50.06 290,933 .91 .77 36.14 Putnam VT Small Cap Value Fund (Class IB) December 31, 2007 $24.27 $ .18(i) $ (2.81) $(2.63) $ (.14) $ (2.74) $  $ (2.88) $ 18.76 (12.67) $ 326,425 1.12(i) .78(i) 58.64 December 31, 2006 22.93 .14(i) 3.70 3.84 (.08) (2.42)  (2.50) 24.27 17.29 726,489 1.10(i) .59(i) 61.25 December 31, 2005 22.79 .09(i)(k) 1.39 1.48 (.04) (1.30)  (1.34) 22.93 7.03 552,682 1.09(i) .40(i)(k) 42.50 December 31, 2004 18.12 .05(i) 4.69 4.74 (.07)   (.07) 22.79 26.22 475,639 1.12(i) .23(i) 39.27 December 31, 2003 12.16 .08 5.93 6.01 (.05)   (.05) 18.12 49.65 332,094 1.16 .53 36.14 Putnam VT Utilities Growth and Income Fund (Class IA) December 31, 2007 $17.83 $ .38(i) $ 3.19 $ 3.57 $ (.37) $  $  $ (.37) $ 21.03 20.25 $ 320,375 .80(i) 1.94(i) 39.76 December 31, 2006 14.47 .34(i) 3.50 3.84 (.48)   (.48) 17.83 27.40 320,261 .84(i) 2.20(i) 65.65 December 31, 2005 13.59 .36(i)(k) .82 1.18 (.30)   (.30) 14.47 8.87(k) 320,176 .84(i) 2.54(i)(k) 37.69 December 31, 2004 11.43 .30(i) 2.15 2.45 (.29)   (.29) 13.59 21.87 355,947 .85(i) 2.50(i) 31.79 December 31, 2003 9.57 .28 1.99 2.27 (.41)   (.41) 11.43 25.00 352,531 .83 2.84 38.45 Putnam VT Utilities Growth and Income Fund (Class IB) December 31, 2007 $17.75 $ .33(i) $ 3.17 $ 3.50 $ (.32) $  $  $ (.32) $ 20.93 19.94 $ 60,942 1.05(i) 1.69(i) 39.76 December 31, 2006 14.41 .30(i) 3.48 3.78 (.44)   (.44) 17.75 27.03 62,641 1.09(i) 1.95(i) 65.65 December 31, 2005 13.54 .32(i)(k) .82 1.14 (.27)   (.27) 14.41 8.58(k) 59,243 1.09(i) 2.28(i)(k) 37.69 December 31, 2004 11.39 .27(i) 2.14 2.41 (.26)   (.26) 13.54 21.60 58,362 1.10(i) 2.24(i) 31.79 December 31, 2003 9.52 .26 1.99 2.25 (.38)   (.38) 11.39 24.82 48,653 1.08 2.57 38.45 Putnam VT Vista Fund (Class IA) December 31, 2007 $14.96 $ .01(i) $ .60 $ .61 $  $  $  $  $ 15.57 4.08 $ 140,020 .76(i) .03(i) 168.62 December 31, 2006 14.15 (e)(i) .81 .81     14.96 5.72 184,895 .80(i) .01(i) 98.25 December 31, 2005 12.58 (e)(i)(k) 1.57 1.57     14.15 12.48 234,261 .74(i) (.01)(i)(k) 71.15 December 31, 2004 10.58 (.03)(i) 2.03 2.00     12.58 18.90 260,964 .79(i) (.31)(i) 93.49 December 31, 2003 7.93 (.02) 2.67 2.65     10.58 33.42 263,268 .76 (.21) 90.84 Putnam VT Vista Fund (Class IB) December 31, 2007 $14.70 $ (.03)(i) $ .59 $ .56 $  $  $  $  $ 15.26 3.81 $ 192,714 1.01(i) (.22)(i) 168.62 December 31, 2006 13.94 (.03)(i) .79 .76     14.70 5.45 235,531 1.05(i) (.23)(i) 98.25 December 31, 2005 12.43 (.03)(i)(k) 1.54 1.51     13.94 12.15 258,209 .99(i) (.25)(i)(k) 71.15 December 31, 2004 10.48 (.06)(i) 2.01 1.95     12.43 18.61 258,884 1.04(i) (.56)(i) 93.49 December 31, 2003 7.87 (.04) 2.65 2.61     10.48 33.16 240,752 1.01 (.46) 90.84 Putnam VT Voyager Fund (Class IA) December 31, 2007 $30.25 $ .07(i) $ 1.68 $ 1.75 $ (.01) $  $  $ (.01) $ 31.99 5.79 $ 1,148,269 .67(i) .21(i) 52.39 December 31, 2006 28.72 .02(i) 1.62 1.64 (.11)   (.11) 30.25 5.71 1,438,858 .66(i) .08(i) 62.27 December 31, 2005 27.37 .09(i)(k) 1.51 1.60 (.25)   (.25) 28.72 5.94(k) 1,801,387 .63(i) .35(i)(k) 119.09 December 31, 2004 26.10 .21(i)(j) 1.18 1.39 (.12)   (.12) 27.37 5.34 2,357,097 .64(i) .81(i)(j) 48.94 December 31, 2003 21.00 .10 5.15 5.25 (.15)   (.15) 26.10 25.16 2,799,625 .62 .45 47.37 Putnam VT Voyager Fund (Class IB) December 31, 2007 $30.07 $ (.01)(i) $ 1.67 $ 1.66 $  $  $  $  $ 31.73 5.52 $ 345,347 .92(i) (.04)(i) 52.39 December 31, 2006 28.55 (.05)(i) 1.60 1.55 (.03)   (.03) 30.07 5.43 421,488 .91(i) (.17)(i) 62.27 December 31, 2005 27.20 .02(i)(k) 1.51 1.53 (.18)   (.18) 28.55 5.69(k) 485,323 .88(i) .08(i)(k) 119.09 December 31, 2004 25.96 .15(i)(j) 1.15 1.30 (.06)   (.06) 27.20 5.03 518,951 .89(i) .60(i)(j) 48.94 December 31, 2003 20.87 .04 5.14 5.18 (.09)   (.09) 25.96 24.91 509,892 .87 .19 47.37 See page 70 for Notes to Financial Highlights. 68 P R O S P E C T U S O F T H E T R U S T 69 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Notes to Financial Highlights December 31, 2007 * Not annualized. ** For the period May 1, 2003 (commencement of operations) to December 31, 2003. (a) For all funds other than Putnam VT Money Market Fund, per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and for certain funds, brokerage service arrangements. (e) Amount represents less than $0.01 per share. (f) Portfolio turnover excludes dollar roll transactions. (g) Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share. (h) Amount represents less than $0.0001 per share. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the following funds class IA and class IB shares reflect a reduction of the following amounts based on average net assets: 12/31/07 12/31/06 12/31/05 12/31/04 12/31/03      Putnam VT American Government Income Fund 0.21% 0.22% 0.17% 0.13%  Putnam VT Capital Appreciation Fund 0.19% 0.21% 0.12% 0.13%  Putnam VT Capital Opportunities Fund 0.07% 0.11% 0.24% 0.44% 0.61% Putnam VT Discovery Growth Fund 0.32% 0.43% 0.29% 0.14%  Putnam VT Diversified Income Fund 0.08% 0.09% 0.03% 0.03%  Putnam VT Equity Income Fund <0.01% 0.01% 0.01% 0.03% 0.18% Putnam VT The George Putnam Fund of Boston 0.02% <0.01% 0.01% 0.01%  Putnam VT Global Asset Allocation Fund 0.08% 0.10% 0.01% 0.01%  Putnam VT Global Equity Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Growth and Income Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Growth Opportunities Fund 0.25% 0.24% 0.13% 0.05%  Putnam VT Health Sciences Fund 0.02% <0.01% <0.01% <0.01%  Putnam VT High Yield Fund 0.06% 0.07% 0.02% <0.01%  Putnam VT Income Fund 0.14% 0.16% 0.10% 0.04%  Putnam VT International Equity Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT International Growth and Income Fund 0.03% 0.10% <0.01% <0.01%  Putnam VT International New Opportunities Fund 0.06% 0.09% 0.04% 0.01%  Putnam VT Investors Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Mid Cap Value Fund <0.01% 0.01% 0.02% 0.07% 0.54% Putnam VT Money Market Fund 0.09% 0.05% 0.03% 0.02%  Putnam VT New Opportunities Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT New Value Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT OTC & Emerging Growth Fund 0.02% 0.03% <0.01% 0.01%  Putnam VT Research Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Small Cap Value Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Utilities Growth and Income Fund 0.01% 0.03% <0.01% <0.01%  Putnam VT Vista Fund <0.01% <0.01% <0.01% <0.01%  Putnam VT Voyager Fund <0.01% <0.01% <0.01% <0.01%  (j) Net investment income (loss) per share and ratio of net investment income (loss) for the following funds class IA and class IB shares reflect a special dividend received by the funds, which amounted to the following amounts: Per share Percentage of average net assets   12/31/07 12/31/06 12/31/04 12/31/07 12/31/06 12/31/04       Putnam VT Capital Appreciation Fund   $0.02   0.31% Putnam VT Discovery Growth Fund   $0.01   0.14% Putnam VT Growth Opportunities Fund   $0.03   0.58% Putnam VT Health Sciences Fund $0.08   0.60%   Putnam VT Investors Fund   $0.05   0.54% Putnam VT Mid Cap Value Fund  $0.19   1.12%  Putnam VT New Opportunities Fund   $0.06   0.37% Putnam VT Research Fund   $0.04   0.34% Putnam VT Voyager Fund   $0.12   0.45% 70 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLE TRUST Notes to Financial Highlights (Continued) December 31, 2007 (k) Reflects a non recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts based on the weighted average number of shares outstanding and average net assets, respectively, for the period ended December 31, 2005. Funds Per share % of average Per share % of average distributable amount for net assets for amount for net assets for amount class IA class IA class IB class IB      Putnam VT Capital Appreciation Fund $11,448 <$0.01 0.02% <$0.01 0.02% Putnam VT Capital Opportunities Fund 1,393 <$0.01 0.01% <$0.01 0.01% Putnam VT Discovery Growth Fund 14,409 <$0.01 0.03% <$0.01 0.03% Putnam VT Equity Income Fund 2,022 <$0.01 <0.01% <$0.01 <0.01% Putnam VT The George Putnam Fund of Boston 89,609 <$0.01 0.01% <$0.01 0.01% Putnam VT Global Asset Allocation Fund 70,231 <$0.01 0.02% <$0.01 0.02% Putnam VT Global Equity Fund 498,461 $0.01 0.08% $0.01 0.08% Putnam VT Growth and Income Fund 1,390,659 $0.01 0.03% $0.01 0.03% Putnam VT Growth Opportunities Fund 20,289 <$0.01 0.03% <$0.01 0.03% Putnam VT Health Sciences Fund 74,608 <$0.01 0.02% <$0.01 0.02% Putnam VT International Equity Fund 24,565 <$0.01 <0.01% <$0.01 <0.01% Putnam VT International Growth and Income Fund 26,953 <$0.01 0.01% <$0.01 0.01% Putnam VT International New Opportunities Fund 92,105 $0.01 0.04% $0.01 0.04% Putnam VT Investors Fund 171,614 <$0.01 0.03% <$0.01 0.03% Putnam VT Mid Cap Value Fund 674 <$0.01 <0.01% <$0.01 <0.01% Putnam VT New Opportunities Fund 651,000 $0.01 0.04% $0.01 0.04% Putnam VT New Value Fund 242,461 $0.01 0.04% $0.01 0.04% Putnam VT OTC & Emerging Growth Fund 34,147 <$0.01 0.04% <$0.01 0.04% Putnam VT Research Fund 177,747 $0.01 0.08% $0.01 0.08% Putnam VT Small Cap Value Fund 60,481 <$0.01 0.01% <$0.01 0.01% Putnam VT Utilities Growth and Income Fund 202,935 $0.01 0.05% $0.01 0.05% Putnam VT Vista Fund 153,601 <$0.01 0.03% <$0.01 0.03% Putnam VT Voyager Fund 2,097,095 $0.02 0.08% $0.02 0.08% 71 P R O S P E C T U S O F T H E T R U S T For more information about the funds of Putnam Variable Trust The annual and semi-annual reports to shareholders, and the Trusts statement of additional information (SAI), include additional information about the funds. The SAI, and the independent registered public accounting firms report and the financial statements included in the Trusts most recent annual report to the funds shareholders, are incorporated by reference into this prospectus, which means they are part of this prospectus for legal purposes. The Trusts annual report discusses the market conditions and investment strategies that significantly affected the funds performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative, by visiting Putnams website at www.putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-942-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the fund on the EDGAR Database on the Commissions website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, Washington, D.C. 20549-0102. You may need to refer to the funds file number. One Post Office Square Boston, Massachusetts 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 www.putnam.com File No. 811-05346 250529 4/08 Putnam Variable Trust (the Trust) Class IA and IB Shares Putnam VT American Government Income Fund Putnam VT International Equity Fund Putnam VT Capital Appreciation Fund Putnam VT International Growth and Income Fund Putnam VT Capital Opportunities Fund Putnam VT International New Opportunities Fund Putnam VT Discovery Growth Fund Putnam VT Investors Fund Putnam VT Diversified Income Fund Putnam VT Mid Cap Value Fund Putnam VT Equity Income Fund Putnam VT Money Market Fund Putnam VT The George Putnam Fund of Boston Putnam VT New Opportunities Fund Putnam VT Global Asset Allocation Fund Putnam VT New Value Fund Putnam VT Global Equity Fund Putnam VT OTC & Emerging Growth Fund Putnam VT Growth and Income Fund Putnam VT Research Fund Putnam VT Growth Opportunities Fund Putnam VT Small Cap Value Fund Putnam VT Health Sciences Fund Putnam VT Utilities Growth and Income Fund Putnam VT High Yield Fund Putnam VT Vista Fund Putnam VT Income Fund Putnam VT Voyager Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION ("SAI") April 30, 2008 This SAI is not a prospectus. If the Trust has more than one form of current prospectus, each reference to the prospectus in this SAI shall include all of the Trust's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. Certain disclosure has been incorporated by reference from the Trust's annual report. For a free copy of the Trust's annual report or a prospectus dated April 30, 2008, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams website at www.putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about each fund. Part II includes information about all of the funds. I- 1 502156 Table of Contents Part I TRUST ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-6 FUND OWNERSHIP AND OTHER ACCOUNTS MANAGED BY THE FUNDS PORTFOLIO MANAGERS I-39 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-47 Part II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-1 TAXES II-29 MANAGEMENT II-32 DETERMINATION OF NET ASSET VALUE II-48 DISTRIBUTION PLAN II-50 ADDITIONAL PAYMENTS II-50 REDEMPTIONS II-52 SHAREHOLDER LIABILITY II-53 DISCLOSURE OF PORTFOLIO INFORMATION II-53 PROXY VOTING GUIDELINES AND PROCEDURES II-54 SECURITIES RATINGS II-55 APPENDIX A II-60 I- 2 I- 3 SAI PART I TRUST ORGANIZATION AND CLASSIFICATION The Trust is a Massachusetts business trust organized on September 24, 1987. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to April 30, 2003, Putnam VT Discovery Growth Fund was known as Putnam VT Voyager Fund II and Putnam VT International Equity Fund was known as Putnam VT International Growth Fund. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. Shares of the Trust may, without shareholder approval, be divided into two or more series of shares representing separate investment portfolios, and are currently divided into twenty-eight series of shares, each representing a separate investment portfolio which is being offered to separate accounts of various insurance companies. Any series of shares may be further divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. Shares of each series are currently divided into two classes: class IA shares and class IB shares. Class IB shares are subject to fees imposed pursuant to a distribution plan. The funds may also offer other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. The two classes of shares are offered under a multiple class distribution system approved by the Trust's Trustees, and are designed to allow promotion of insurance products investing in the Trust through alternative distribution channels. The insurance company issuing a variable contract selects the class of shares in which the separate account funding the contract invests. Each share has one vote, with fractional shares voting proportionately. Shares vote together as a single class without regard to series or classes of shares on all matters except (i) when required by the Investment Company Act of 1940, or when the Trustees have determined that the matter affects one or more series or classes of shares materially differently, shares will be voted by individual series or class, and (ii) when the Trustees have determined that the matter affects only the interests of one or more series or classes, only the shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a portfolio were liquidated, would receive the net assets of the portfolio. The Trust may suspend the sale of shares of any portfolio at any time and may refuse any order to purchase shares. Although the Trust is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Trust has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. I- 4 Shares of the funds may only be purchased by an insurance company separate account. For matters requiring shareholder approval, you may be able to instruct the insurance company separate account how to vote the fund shares attributable to your contract or policy. See the Voting Rights section of your insurance product prospectus. Each fund, except for Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund, is a diversified investment company under the Investment Company Act of 1940. This means that with respect to 75% (50% in the case of Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund, each of which is a non-diversified investment company) of its total assets, each fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% (50% in the case of Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) of each funds total assets is not subject to this restriction. To the extent a fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuers securities declines. INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed as to any fund without a vote of a majority of the outstanding voting securities of that fund, the Trust may not and will not take any of the following actions with respect to that fund: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4)(a) (All funds except Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (4)(b) (Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. I- 5 (6)(a) (All funds except Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (6)(b) (Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(a) (All funds except Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (7)(b) (Putnam VT Health Sciences Fund and Putnam VT Utilities Growth and Income Fund) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry; except that Putnam VT Utilities Growth and Income Fund may invest more than 25% of its assets in any of the public utilities industries, and Putnam VT Health Sciences Fund may invest more than 25% of its assets in companies that Putnam Management determines are principally engaged in the health sciences industries; and except that Putnam VT Money Market Fund may invest up to 100% of its assets (i) in the banking industry, (ii) in the personal credit institution or business credit institution industries when in the opinion of management yield differentials make such investments desirable, or (iii) any combination of these. (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of a fund or the Trust means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of a fund or the Trust, as the case may be, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. Subject to shareholder approval, fundamental investment restriction (4)(a) relating to the purchase and sale of commodities will be revised to except Putnam VT Global Asset Allocation Fund from that restriction. In addition, a new fundamental investment restriction (4)(c ) will be added that the Trust may not and will not, with respect to Putnam VT Global Asset Allocation Fund: Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments. This restriction shall not prevent the fund from purchasing or selling financial instruments representing interest in commodities (or the values of which are determined by reference to commodities), but which do not involve the delivery of physical commodities to or by the fund, or from entering into financial futures contracts, options, foreign exchange contracts and other financial transactions. I- 6 The following non-fundamental policies may be changed without shareholder approval: (1) Each fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the fund (or the person designated by the Trustees of the Trust to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% (10% for Putnam VT Money Market Fund) of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c) above. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. Redemptions of fund shares. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such funds net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Management fees Under a Management Contract dated August 3, 2007, each fund pays a quarterly fee (in the case of Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund, each fund pays a monthly fee) to Putnam Management based on the average net assets of the fund, as determined at the close of each business day during the period, at the annual rate of: Putnam VT International New Opportunities Fund: 1.00% of the first $500 million of average net assets; 0.90% of the next $500 million; 0.85% of the next $500 million; 0.80% of the next $5 billion; 0.775% of the next $5 billion; 0.755% of the next $5 billion; 0.74% of the next $5 billion; and 0.73% of any excess thereafter. I- 7 Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, and Putnam VT Small Cap Value Fund: 0.80% of the first $500 million of average net assets; 0.70% of the next $500 million; 0.65% of the next $500 million; 0.60% of the next $5 billion; 0.575% of the next $5 billion; 0.555% of the next $5 billion; 0.54% of the next $5 billion; and 0.53% of any excess thereafter. Putnam VT Discovery Growth Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; 0.42% of the next $5 billion; 0.41% of the next $5 billion; 0.40% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $8.5 billion; and 0.37% of any excess thereafter. Putnam VT Growth Opportunities Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; and 0.42% of any excess thereafter. Putnam VT Diversified Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Health Sciences Fund, Putnam VT High Yield Fund, Putnam VT Mid Cap Value Fund, Putnam VT New Opportunities Fund, Putnam VT New Value Fund, Putnam VT OTC & Emerging Growth Fund, Putnam VT Utilities Growth and Income Fund and Putnam VT Voyager Fund: I- 8 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; and 0.43% of any excess thereafter. Putnam VT Capital Appreciation Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; 0.34% of the next $5 billion; 0.33% of the next $8.5 billion; and 0.32% of any excess thereafter. Putnam VT American Government Income Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; and 0.34% of any excess thereafter. Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, Putnam VT Income Fund, Putnam VT Investors Fund, Putnam VT Research Fund and Putnam VT Vista Fund: I- 9 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; and 0.38% of any excess thereafter. Putnam VT Money Market Fund: 0.45% of the first $500 million of average net assets; 0.35% of the next $500 million; 0.30% of the next $500 million; 0.25% of the next $5 billion; 0.225% of the next $5 billion; 0.205% of the next $5 billion; 0.19% of the next $5 billion; and 0.18% of any excess thereafter. For the past three fiscal years, pursuant to the Management Contract, each fund incurred the following fees: Amount management fee Amount of would have been Fiscal Management management without expense Fund name Year fee paid fee waived limitation Putnam VT American Government Income 2007 $620,928 $291,987 $912,915 Fund 2006 $693,021 $360,588 $1,053,609 2005 $984,804 $349,650 $1,334,454 Putnam VT Capital Appreciation Fund 2007 $218,217 $87,050 $305,267 2006 $225,344 $109,530 $334,874 2005 $265,833 $57,816 $323,649 Putnam VT Capital Opportunities Fund 2007 $277,155 $33,032 $310,187 2006 $222,790 $47,876 $270,666 2005 $113,857 $66,719 $180,576 Putnam VT Discovery Growth Fund 2007 $138,041 $119,126 $257,167 I- 10 Amount management fee Amount of would have been Fiscal Management management without expense Fund name Year fee paid fee waived limitation 2006 $105,127 $164,111 $269,238 2005 $184,180 $129,811 $313,991 Putnam VT Diversified Income Fund 2007 $2,975,416 $378,606 $3,354,022 2006 $2,933,530 $449,353 $3,382,883 2005 $3,544,610 $164,541 $3,709,151 Putnam VT Equity Income Fund 2007 $1,622,913 $1,975 $1,624,888 2006 $1,326,897 $11,146 $1,338,043 2005 $1,078,443 $23,796 $1,102,239 Putnam VT The George Putnam Fund of 2007 $3,485,856 $134,644 $3,620,500 Boston 2006 $3,969,447 $60,523 $4,029,970 2005 $4,341,508 $74,775 $4,416,283 Putnam VT Global Asset Allocation Fund 2007 $2,388,851 $329,769 $2,718,620 2006 $2,392,952 $376,874 $2,769,826 2005 $2,768,176 $57,641 $2,825,817 Putnam VT Global Equity Fund 2007 $4,680,741 $3,819 $4,684,560 2006 $4,692,325 $11,015 $4,703,340 2005 $4,888,018 $18,277 $4,906,295 Putnam VT Growth and Income Fund 2007 $18,453,599 $5,475 $18,459,074 2006 $20,729,712 $13,687 $20,743,399 2005 $23,658,357 $20,435 $26,678,792 Putnam VT Growth Opportunities Fund 2007 $209,009 $119,596 $328,605 2006 $243,122 $126,889 $370,011 2005 $343,421 $74,651 $418,072 Putnam VT Health Sciences Fund 2007 $1,638,832 $56,778 $1,695,610 2006 $2,204,609 $2,245 $2,206,854 I- 11 Amount management fee Amount of would have been Fiscal Management management without expense Fund name Year fee paid fee waived limitation 2005 $2,338,130 $11,955 $2,350,085 Putnam VT High Yield Fund 2007 $3,553,092 $313,850 $3,866,942 2006 $3,720,493 $399,005 $4,119,498 2005 $4,180,482 $122,281 $4,302,763 Putnam VT Income Fund 2007 $3,357,026 $1,014,530 $4,371,556 2006 $3,498,163 $1,247,509 $4,745,672 2005 $4,418,659 $851,047 $5,269,706 Putnam VT International Equity Fund 2007 $9,251,951 $18,075 $9,270,026 2006 $8,271,996 $24,551 $8,296,547 2005 $7,052,623 $26,602 $7,079,225 Putnam VT International Growth and Income 2007 $3,524,852 $127,208 $3,652,060 Fund 2006 $2,838,706 $384,714 $3,223,420 2005 $2,782,473 $6,182 $2,788,655 Putnam VT International New Opportunities 2007 $2,760,278 $187,049 $2,947,327 Fund 2006 $2,485,049 $253,224 $2,738,273 2005 $2,249,975 $92,263 $2,342,238 Putnam VT Investors Fund 2007 $2,975,978 $1,288 $2,977,266 2006 $3,216,355 $1,644 $3,217,999 2005 $3,360,675 $2,687 $3,363,362 Putnam VT Mid Cap Value Fund 2007 $673,802 $2,980 $676,782 2006 $634,565 $11,799 $646,364 2005 $461,314 $12,530 $473,844 Putnam VT Money Market Fund 2007 $1,511,195 $354,105 $1,865,300 2006 $1,529,264 $182,208 $1,711,472 2005 $1,551,361 $121,889 $1,673,250 I- 12 Amount management fee Amount of would have been Fiscal Management management without expense Fund name Year fee paid fee waived limitation Putnam VT New Opportunities Fund 2007 $7,518,002 $3,096 $7,521,098 2006 $8,663,759 $5,731 $8,669,490 2005 $9,705,648 $27,264 $9,732,912 Putnam VT New Value Fund 2007 $4,361,243 $1,761 $4,363,004 2006 $4,475,605 $2,821 $4,478,426 2005 $4,386,276 $9,433 $4,395,709 Putnam VT OTC & Emerging Growth Fund 2007 $550,779 $14,263 $565,042 2006 $575,537 $21,735 $597,272 2005 $635,683 $6,090 $641,773 Putnam VT Research Fund 2007 $1,058,785 $1,149 $1,059,934 2006 $1,213,099 $7,560 $1,220,659 2005 $1,397,835 $2,130 $1,399,965 Putnam VT Small Cap Value Fund 2007 $5,566,483 $6,706 $5,573,189 2006 $6,827,461 $17,674 $6,845,135 2005 $6,123,448 $19,527 $6,142,975 Putnam VT Utilities Growth and Income 2007 $2,654,848 $38,697 $2,693,545 Fund 2006 $2,437,187 $111,383 $2,548,570 2005 $2,801,593 $19,446 $2,821,039 Putnam VT Vista Fund 2007 $2,494,829 $2,547 $2,497,376 2006 $3,006,605 $3,379 $3,009,984 2005 $3,168,831 $8,667 $3,177,498 Putnam VT Voyager Fund 2007 $10,124,313 $3,467 $10,127,780 2006 $11,832,070 $6,670 $11,838,740 2005 $14,245,822 $26,588 $14,272,410 I- 13 Expense limitations and fee waivers. The expense limitations described below were applied to Putnam VT Mid Cap Value Fund, Putnam Management has agreed to the funds indicated below during the fiscal year ended December 31, 2007. The expense limitation that resulted in the greater reduction in expenses of a fund at the end of each month or fiscal quarter (whichever period is used for computing management fees for a fund) during this fiscal year was applied to the fund for such month or fiscal quarter. Investors First Expense Limitation . In order to limit expenses, through a fund's fiscal year ending in 2008, Putnam Management has agreed to waive fees and reimburse expenses of the funds to the extent necessary to ensure that a fund pays total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund (expressed in each case as a percentage of average net assets). For these purposes, total fund operating expenses of both a fund and the Lipper category average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses, the Lipper category average will be calculated by Lipper each calendar quarter in accordance with Lippers standard method for comparing fund expenses based on expense information for the most recent fiscal year of each fund included in that category, and the expense limitation will be updated as of the first business day after Lipper publishes the category average (generally shortly after the end of each calendar quarter). The Investors First Expense Limitation was applied to the following funds during the fiscal year ended December 31, 2007: Putnam VT American Government Income Fund, Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities Fund, Putnam VT Discovery Growth Fund, Putnam VT Diversified Income Fund, Putnam VT Equity Income Fund, Putnam VT Growth Opportunities Fund, Putnam VT High Yield Fund, Putnam VT Income Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Mid Cap Value Fund, Putnam VT OTC & Emerging Growth Fund, and Putnam VT Utilities Growth & Income Fund. Custom Lipper Expense Limitation . In order to limit expenses through June 30, 2008, Putnam Management has agreed to waive fees and reimburse expenses of the funds to the extent necessary to ensure that a fund pays total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. For these purposes, total fund operating expenses of both a fund and the Lipper custom group average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses. The Custom Lipper Expense Limitation was applied to the following funds during the fiscal year ended December 31, 2007: Putnam VT Capital Opportunities Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Global Asset Allocation Fund, Putnam VT Health Sciences Fund, Putnam VT International New Opportunities Fund and Putnam VT Money Market Fund. Fee waivers for investments in affiliated fund. The funds invest a portion of their assets in Putnam Prime Money Market Fund. In connection with such investment, management fees paid by the funds are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the funds in Putnam Prime Money Market Fund. The following table shows management fees waived by Putnam Management in respect of such investments during the fiscal years indicated: I- 14 Amount of management fee waived in Fund connection with investment in Putnam Prime Money Market Fund Putnam VT American Government Fund $1,849 $0 $0 Putnam VT Capital Appreciation Fund 167 557 581 Putnam VT Capital Opportunities Fund 213 414 371 Putnam VT Discovery Growth Fund 822 930 1,130 Putnam VT Diversified Income Fund 34,999 79,926 94,398 Putnam VT Equity Income Fund 1,663 3,249 5,250 Putnam VT The George Putnam Fund of Boston 25,160 60,523 74,775 Putnam VT Global Asset Allocation Fund 28,933 44,736 57,461 Putnam VT Global Equity Fund 3,819 7,220 18,277 Putnam VT Growth and Income Fund 5,475 13,687 20,435 Putnam VT Growth Opportunities Fund 91 219 785 Putnam VT Health Sciences Fund $3,776 $2,245 $11,955 Putnam VT High Yield Fund 25,133 30,279 31,287 Putnam VT Income Fund 57,743 185,054 200,749 Putnam VT International Equity Fund 18,075 24,551 26,602 Putnam VT International Growth and Income Fund 1,384 1,853 4,366 Putnam VT International New Opportunities Fund 1,283 2,662 3,200 Putnam VT Investors Fund 1,288 1,644 2,687 Putnam VT Mid Cap Value Fund 1,731 2,003 2,486 Putnam VT Money Market Fund 11,600 12,731 363 Putnam VT New Opportunities Fund 3,096 5,731 27,264 Putnam VT New Value Fund 1,761 2,821 9,433 Putnam VT OTC & Emerging Growth Fund 2,005 3,342 3,475 Putnam VT Research Fund 1,149 2,352 2,130 Putnam VT Small Cap Value Fund 6,706 17,674 19,527 Putnam VT Utilities Growth and Income Fund 2,869 5,815 16,820 Putnam VT Vista Fund 2,547 3,379 8,667 Putnam VT Voyager Fund 3,467 6,670 26,588 Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: I- 15 Fiscal Brokerage Fund name Year commissions Putnam VT American Government Income Fund 2007 $27,222 2006 $31,691 2005 $20,124 Putnam VT Capital Appreciation Fund 2007 $61,571 2006 $81,519 2005 $121,935 Putnam VT Capital Opportunities Fund 2007 $63,909 2006 $76,067 2005 $73,435 Putnam VT Discovery Growth Fund 2007 $91,612 2006 $84,788 2005 $154,222 Putnam VT Diversified Income Fund 2007 $90,987 2006 $46,770 2005 $35,040 Putnam VT Equity Income Fund 2007 $273,567 2006 $277,076 2005 $196,372 Putnam VT The George Putnam Fund of Boston 2007 $423,484 2006 $630,366 2005 $527,526 Putnam VT Global Asset Allocation Fund 2007 $306,900 2006 $319,786 2005 $474,284 Putnam VT Global Equity Fund 2007 $1,133,276 2006 $1,254,012 2005 $1,191,448 I- 16 Fiscal Brokerage Fund name Year commissions Putnam VT Growth and Income Fund 2007 $3,325,027 2006 $7,028,690 2005 $5,968,131 Putnam VT Growth Opportunities Fund 2007 $35,943 2006 $74,923 2005 $139,576 Putnam VT Health Sciences Fund 2007 $93,555 2006 $160,031 2005 $194,452 Putnam VT High Yield Fund 2007 $14,736 2006 $0 2005 $0 Putnam VT Income Fund 2007 $59,336 2006 $77,213 2005 $58,022 Putnam VT International Equity Fund 2007 $2,959,381 2006 $2,817,184 2005 $2,469,143 Putnam VT International Growth and Income Fund 2007 $1,161,980 2006 $1,318,604 2005 $736,861 Putnam VT International New Opportunities Fund 2007 $872,036 2006 $763,327 2005 $629,608 Putnam VT Investors Fund 2007 $653,710 2006 $955,598 2005 $1,253,350 I- 17 Fiscal Brokerage Fund name Year commissions Putnam VT Mid Cap Value Fund 2007 $143,794 2006 $142,614 2005 $154,947 Putnam VT Money Market Fund 2007 $0 2006 $0 2005 $0 Putnam VT New Opportunities Fund 2007 $2,881,125 2006 $2,339,890 2005 $2,171,775 Putnam VT New Value Fund 2007 $547,636 2006 $689,292 2005 $716,450 Putnam VT OTC & Emerging Growth Fund 2007 $263,353 2006 $226,129 2005 $365,360 Putnam VT Research Fund 2007 $220,697 2006 $369,866 2005 $438,718 Putnam VT Small Cap Value Fund 2007 $1,337,829 2006 $1,759,093 2005 $1,116,734 Putnam VT Utilities Growth and Income Fund 2007 $351,831 2006 $649,045 2005 $456,083 Putnam VT Vista Fund 2007 $1,156,296 2006 $857,952 2005 $702,596 I- 18 Fiscal Brokerage Fund name Year commissions Putnam VT Voyager Fund 2007 $1,351,623 2006 $2,681,714 2005 $5,646,714 The increases in brokerage commissions for (i) the 2007 fiscal year from the 2006 fiscal year of Putnam VT Diversified Income Fund, Putnam VT International Equity Fund, Putnam VT International New Opportunities Fund, Putnam VT New Opportunities Fund, Putnam VT Vista Fund, Putnam VT Discovery Growth Fund and (ii) 2007 fiscal year from the 2005 fiscal year of the Putnam VT Equity Income Fund are due to increases in transactions by these funds. The decreases in brokerage commissions for (i) the 2007 fiscal year from the 2006 fiscal year of Putnam VT Capital Appreciation Fund, Putnam VT Capital Opportunities, Putnam VT George Putnam Fund of Boston, Putnam VT Global Equity Fund, Putnam VT Growth & Income Fund, Putnam VT Growth Opportunities Fund, Putnam VT Health Sciences Fund, Putnam VT Investors Fund, Putnam VT Research Fund, Putnam VT Utilities Growth & Income Fund, Putnam VT Voyager Fund, Putnam VT Income Fund, Putnam VT Small Cap Value Fund, Putnam VT International Growth & Income Fund, Putnam VT New Value Fund, Putnam VT American Government Income Fund, Putnam VT OTC & Emerging Growth Fund and (ii) the 2007 fiscal year from the 2005 fiscal year of Putnam VT Mid Cap Value Fund are due to increases in transactions by these funds. The decreases in brokerage commissions for (i) the , Putnam VT Global Asset Allocation Fund are due to lower blended commission rates and lower turnover by these funds. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research, statistical and quotation services received by Putnam Management and its affiliates: Percentage of Dollar value of total Amount of these transactions transactions commissions Putnam VT American Government Income Fund $0 0.00% $0 Putnam VT Capital Appreciation Fund $28,274,039 35.55% $20,720 Putnam VT Capital Opportunities Fund $20,270,190 25.56% $23,681 Putnam VT Discovery Growth Fund $36,333,445 39.50% $34,590 Putnam VT Diversified Income Fund $2,402 0.00% $15 Putnam VT Equity Income Fund $105,121,703 32.51% $88,940 Putnam VT The George Putnam Fund of Boston $144,212,431 3.88% $97,735 Putnam VT Global Asset Allocation Fund $59,342,191 24.63% $75,582 Putnam VT Global Equity Fund $387,488,840 25.30% $360,885 Putnam VT Growth and Income Fund $1,209,612,930 26.56% $645,632 Putnam VT Growth Opportunities Fund $16,336,079 24.52% $7,452 Putnam VT Health Sciences Fund $56,393,966 39.11% $25,255 Putnam VT High Yield Fund $4,255,301 38.82% $5,745 Putnam VT Income Fund $0 0.00% $0 I- 19 Putnam VT International Equity Fund $1,092,963,348 50.84% $1,504,636 Putnam VT International Growth and Income Fund $428,735,079 49.01% $591,337 Putnam VT International New Opportunities Fund $345,383,100 52.81% $462,589 Putnam VT Investors Fund $305,581,768 35.37% $198,373 Putnam VT Mid Cap Value Fund $49,673,671 24.38% $45,005 Putnam VT Money Market Fund $0 0.00% $0 Putnam VT New Opportunities Fund $1,426,988,678 38.98% $1,061,045 Putnam VT New Value Fund $255,134,756 32.86% $137,063 Putnam VT OTC & Emerging Growth Fund $99,292,746 31.24% $103,432 Putnam VT Research Fund $101,073,072 26.03% $61,500 Putnam VT Small Cap Value Fund $313,835,783 33.70% $474,893 Putnam VT Utilities Growth and Income Fund $128,384,042 34.62% $124,225 Putnam VT Vista Fund $561,067,760 37.33% $431,636 Putnam VT Voyager Fund $779,040,841 26.56% $374,093 At the end of fiscal 2007, the following funds held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): Fund Name Broker-dealers or affiliates Value of securities held Putnam VT Capital Appreciation Fund Goldman Sachs Group, Inc. $804,287 Lehman Brothers Holdings, Inc. $400,493 Bear Stearns Cos., Inc. (The) $160,615 Bank of America Corp $543,807 Putnam VT Discovery Growth Fund Goldman Sachs Group, Inc. $337,844 Putnam VT Diversified Income Fund Bear Stearns Cos., Inc. (The) $909,957 JPMorgan Chase & Co. $861,144 Lehman Brothers Holdings, Inc. $901,344 Morgan Stanley & Co. $695,672 Goldman Sachs Group, Inc. $212,922 (The) Putnam VT Equity Income Fund Morgan Stanley & Co. $4,236,532 Goldman Sachs Group, Inc. (The) $2,240,821 JPMorgan Chase & Co. $7,324,470 Goldman Sachs Group, Inc. Putnam VT Global Asset Allocation Fund (The) $1,763,410 Citigroup, Inc. $1,146,659 Citigroup, Inc. $222,966 Morgan Stanley & Co. $929,425 Deutsche Bank AG $193,108 Lehman Brothers Holdings, Inc. $65,440 I- 20 Lehman Brothers Holdings, Inc. $312,728 JPMorgan Chase & Co. $918,003 Bear Sterns Cos., Inc. (The) $195,063 Bank of America Corp $878, 632 Goldman Sachs Group, Inc. (The) $275,973 JPMorgan Chase & Co. $55,956 Putnam VT Global Equity Fund Bank of America Corp. $10,715,222 JPMorgan Chase & Co. $3,694,012 Credit Suisse Group $6,056,662 Goldman Sachs Group, Inc. (The) $6,623,540 Putnam VT Growth and Income Fund Bank of America Corp. $102,386,690 Citigroup, Inc. $59,763,082 JPMorgan Chase & Co. $48,407,850 Bear Stearns Cos., Inc. (The) $23,915,750 Goldman Sachs Group, Inc. (The) $40,938,853 Lehman Brothers Holdings, Inc. $45,284,480 Morgan Stanley & Co. $41,898,479 Goldman Sachs Group, Inc Putnam VT Growth Opportunities Fund (The) $1,311,805 Putnam VT Income Fund Goldman Sachs & Co $1,876,966 Citigroup Inc. $1,534,079 Lehman Brothers Holdings, Inc. $2,125,891 JPMorgan Chase & Co. $325,563 Bear Stearns Cos., Inc. (The) $1,339,130 Putnam VT International Equity Fund Credit Suisse Group $9,097,759 Putnam VT International Growth and Income Credit Suisse First Boston $3,987,911 Fund UBS Securities $2,823,423 Putnam VT Investors Fund Bank of America Corp. $8,197,372 Goldman Sachs Group, Inc. (The) $13,647,288 Lehman Brothers Holdings, Inc. $10,188,354 Bear Stearns Cos, Inc. (The) $2,149,417 Putnam VT Money Market Fund JPMorgan Chase & Co. $2,647,152 Lehman Brothers Holdings, Inc. $2,000,000 Merrill Lynch & Co, Inc. $9,500,000 Morgan Stanley & Co. $1,100,168 Deutsche Bank AG $4,999,868 Goldman Sach Group, Inc. (The) $3,000,000 Bank Of America Corp. $1,989,272 Putnam VT New Value Fund Bank of America Corp. (The) $14,870,104 I- 21 Citigroup Inc. $14,637,568 JPMorgan Chase & Co. 16,722,315 Bear Stearns Cos., Inc. (The) $9,601,600 Morgan Stanley & Co. $11,551,425 Putnam VT New Opportunities Fund JPMorgan Chase & Co. $5,101,245 Goldman Sachs Group, Inc. (The) $8,300,930 Lehman Brothers Holdings, Inc. $5,431,520 Putnam VT Research Fund Bear Stearns Cos., Inc. (The) $1,147,250 Bank Of America Corp. $2,995,476 Goldman Sachs Group, Inc. (The) 2,860,165 Lehman Brothers Holdings, Inc. $1,812,688 Putnam VT The George Putnam Fund of Boston Bank of America Corp. $10,204,836 Citigroup Global Markets Holdings, Inc. $7,730,944 Goldman Sachs & Co. (The) $2,042,975 JPMorgan Chase & Co. $7,560,180 Lehman Brothers Holdings, Inc. $844,176 Merrill Lynch & Co., Inc. $1,213,168 Morgan Stanley & Co. $2,910,428 Bear Stearns Cos., Inc. (The) $424,602 Citigroup Global Markets Holdings, Inc. $487,856 Deutsche Bank Securities, Inc. $145,457 Lehman Brothers Holdings, Inc. $671,078 JPMorgan Chase & Co. $449,513 UBS Warburg Investments, Ltd. $314,650 Goldman Sachs Group, Inc. Putnam VT Voyager Fund (The) $43,182,040 Administrative expense reimbursement Each fund reimbursed Putnam Management for administrative services during fiscal 2007, including compensation of certain fund officers and contributions to the Putnam Investments Profit Sharing Retirement Plan for their benefit, as follows: Portion of total reimbursement for Total compensation and reimbursement contributions Putnam VT American Government Income Fund $18,585 $15,572 Putnam VT Capital Appreciation Fund $17,370 $14,554 I- 22 Putnam VT Capital Opportunities Fund $17,377 $14,560 Putnam VT Discovery Growth Fund $17,225 $14,432 Putnam VT Diversified Income Fund $22,998 $19,269 Putnam VT Equity Income Fund $20,012 $16,767 Putnam VT The George Putnam Fund of Boston $24,222 $20,295 Putnam VT Global Asset Allocation Fund $21,847 $18,305 Putnam VT Global Equity Fund $24,586 $20,600 Putnam VT Growth and Income Fund $66,014 $55,311 Putnam VT Growth Opportunities Fund $17,368 $14,552 Putnam VT Health Sciences Fund $19,963 $16,726 Putnam VT High Yield Fund $24,147 $20,232 Putnam VT Income Fund $25,966 $21,756 Putnam VT International Equity Fund $29,516 $24,730 Putnam VT International Growth and Income Fund $22,794 $19,098 Putnam VT International New Opportunities Fund $20,604 $17,263 Putnam VT Investors Fund $22,802 $19,105 Putnam VT Mid Cap Value Fund $18,013 $15,092 Putnam VT Money Market Fund $22,102 $18,518 Putnam VT New Opportunities Fund $32,436 $27,177 Putnam VT New Value Fund $25,241 $21,149 Putnam VT OTC & Emerging Growth Fund $17,793 $14,908 Putnam VT Research Fund $18,902 $15,837 Putnam VT Small Cap Value Fund $26,719 $22,387 Putnam VT Utilities Growth and Income Fund $21,759 $18,231 Putnam VT Vista Fund $21,824 $18,286 Putnam VT Voyager Fund $38,973 $32,654 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of the Trusts business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the Trust and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages the Trusts other affairs and business. Although, except as shown below, the Trustees did not own variable annuity contracts or variable life insurance policies that invested in the funds as of December 31, 2007, each Trustee owns shares of the retail Putnam mutual funds that are counterparts to the Trusts various portfolios. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Paul L. Robert E. George PUTNAM VT FUND Joskow Patterson Putnam, III Putnam VT American Government Income Fund $1-$10,000 Putnam VT Capital Appreciation Fund $1-$10,000 I- 23 Putnam VT Capital Opportunities Fund $1-$10,000 Putnam VT Discovery Growth Fund $1-$10,000 Putnam VT Diversified Income Fund $1-$10,000 Putnam VT Equity Income Fund $1-$10,000 Putnam VT The George Putnam Fund of Boston $1-$10,000 Putnam VT Global Asset Allocation Fund $1-$10,000 $10,001-$50,000 Putnam VT Global Equity Fund $1-$10,000 Putnam VT Growth and Income Fund $1-$10,000 Putnam VT Growth Opportunities Fund $1-$10,000 Putnam VT Health Sciences Fund Putnam VT High Yield Fund $1-$10,000 $10,001-$50,000 Putnam VT Income Fund $1-$10,000 Putnam VT International Equity Fund $1-$10,000 Putnam VT International Growth and Income Fund $1-$10,000 Putnam VT International New Opportunities Fund $1-$10,000 Putnam VT Investors Fund $1-$10,000 Putnam VT Mid Cap Value Fund $1-$10,000 Putnam VT Money Market Fund Putnam VT New Opportunities Fund $1-$10,000 Putnam VT New Value Fund $1-$10,000 Putnam VT OTC & Emerging Growth Fund $1-$10,000 Putnam VT Research Fund $1-$10,000 Putnam VT Small Cap Value Fund $1-$10,000 Putnam VT Utilities Growth & Income Fund Putnam VT Vista Fund $1-$10,000 Putnam VT Voyager Fund $1-$10,000 The table below shows the value of each Trustees holdings in all of the Putnam Funds as of December 31, 2007. Name of Trustee Aggregate dollar range of shares held in all of the Putnam funds overseen by Trustee Jameson A. Baxter over $100,000 Charles B. Curtis over $100,000 Robert J. Darretta over $100,000 Myra R. Drucker over $100,000 John A. Hill over $100,000 Paul L. Joskow over $100,000 Elizabeth T. Kennan over $100,000 Kenneth R. Leibler over $100,000 Robert E. Patterson over $100,000 George Putnam, III over $100,000 I- 24 W. Thomas Stephens over $100,000 Richard B. Worley over $100,000 * Charles E. Haldeman, Jr. over $100,000 * Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the Trust, Putnam Management and/or Putnam Retail Management. Mr. Haldeman is the President of the Trust and each of the other Putnam funds and is President and Chief Executive Officer of Putnam Investments. of the Trust and each None of the other Putnam funds Trustees is an interested person. Each independent Trustee of the Trust receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Trust are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Trust, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds fiscal year, are shown in the table below: Audit and Compliance Committee 12 Board Policy and Nominating Committee 12 Brokerage Committee 5 * Communications, Service and Marketing Committee 7 Contract Committee 16 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 38 ** Investment Oversight Coordinating Committee 7 Pricing Committee 9 * Effective July 2007, certain responsibilities of the Service and Marketing Committee Marketing Committee and the Shareholder Communications and Relations Committee were assigned to a new committee, the Communications, Service and Marketing Committee. The number of meetings indicated for the Communications, Service and Marketing Committee includes the number of meetings held by the , Service and Marketing Committee Marketing Committee and the Shareholder Communications and Relations Committee during the Trusts last fiscal year. **Effective July 2007, certain responsibilities of the Investment Process Committee were assigned to a new committee, the Investment Oversight Coordinating Committee. The number of meetings indicated for the I- 25 Investment Oversight Coordinating Committee includes the number of meetings held by the Investment Process Committee during the Trusts fiscal year. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each Putnam VT fund for fiscal 2007 and the fees paid to each Trustee by all of the Putnam funds during calendar year 2007: I- 26 COMPENSATION TABLE Aggregate compensation from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT American Capital Capital Putnam VT Diversified Equity The George Government Appreciation Opportunities Discovery Income Fund Income Putnam Fund Trustee/Year Income Fund Fund Fund Growth Fund Fund of Boston Jameson A. Baxter/1994(3) $1,728 $1,613 $1,613 $1,598 $2,136 $1,853 $2,261 Charles B. Curtis/2001 1,706 1,592 1,592 1,577 2,107 1,828 2,232 Robert J. Darretta/2007(5) 681 637 638 632 845 736 884 Myra R. Drucker/2004 (3) 1,801 1,681 1,681 1,666 2,226 1,930 2,356 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,252 2,102 2,101 2,082 2,781 2,412 2,947 Paul L. Joskow/1997(3) 1,728 1,613 1,612 1,598 2,135 1,852 2,261 Elizabeth T. Kennan/1992 (3) 1,757 1,640 1,639 1,625 2,171 1,883 2,299 Kenneth R. Leibler/2006 1,757 1,640 1,639 1,625 2,171 1,883 2,299 Robert E. Patterson/1984 1,757 1,640 1,639 1,625 2,171 1,883 2,299 George Putnam, III/1984(4) 1,800 1,680 1,679 1,664 2,224 1,928 2,356 W. Thomas Stephens/1997(6) 1,698 1,585 1,584 1,570 2,098 1,819 2,222 Richard B. Worley/2004 1,699 1,586 1,585 1,571 2,099 1,821 2,222 I-27 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT Global Asset Putnam VT Putnam VT Growth Health Putnam VT Putnam VT Allocation Global Equity Growth and Opportunities Sciences High Yield Income Trustee/Year Fund Fund Income Fund Fund Fund Fund Fund Jameson A. Baxter/1994(3) $2,029 $2,281 $6,229 $1,612 $1,859 $2,248 $2,424 Charles B. Curtis/2001 2,002 2,252 6,160 1,591 1,835 2,219 2,392 Robert J. Darretta/2007(5) 799 902 2,367 636 726 877 950 Myra R. Drucker/2004 (3) 2,114 2,378 6,496 1,680 1,937 2,342 2,526 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,644 2,973 8,140 2,100 2,423 2,930 3,158 Paul L. Joskow/1997(3) 2,028 2,281 6,231 1,612 1,859 2,247 2,424 Elizabeth T. Kennan/1992 (3) 2,063 2,319 6,338 1,639 1,890 2,285 2,465 Kenneth R. Leibler/2006 2,063 2,319 6,338 1,639 1,890 2,285 2,465 Robert E. Patterson/1984 2,063 2,319 6,338 1,639 1,890 2,285 2,465 George Putnam, III/1984(4) 2,113 2,375 6,502 1,678 1,937 2,342 2,526 W. Thomas Stephens/1997(6) 1,993 2,240 6,128 1,584 1,827 2,209 2,383 Richard B. Worley/2004 1,994 2,243 6,124 1,585 1,827 2,209 2,382 I-28 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT International Putnam VT Putnam VT Putnam VT International New Putnam VT Putnam VT Money New International Growth and Opportunities Investors Mid Cap Market Fund Opportunities Trustee/Year Equity Fund Income Fund Fund Fund Value Fund Fund Jameson A. Baxter/1994(3) $3,078 $2,103 $1,904 $2,119 $1,674 $2,053 $3,032 Charles B. Curtis/2001 3,034 2,075 1,878 2,093 1,652 2,024 2,996 Robert J. Darretta/2007(5) 1,218 832 754 828 661 821 1,168 Myra R. Drucker/2004 (3) 3,205 2,192 1,984 2,209 1,744 2,139 3,162 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 4,008 2,740 2,480 2,764 2,180 2,671 3,958 Paul L. Joskow/1997(3) 3,074 2,102 1,903 2,119 1,673 2,053 3,033 Elizabeth T. Kennan/1992 (3) 3,126 2,137 1,935 2,155 1,701 2,087 3,085 Kenneth R. Leibler/2006 3,126 2,137 1,935 2,155 1,701 2,087 3,085 Robert E. Patterson/1984 3,126 2,137 1,935 2,155 1,701 2,087 3,085 George Putnam, III/1984(4) 3,202 2,189 1,981 2,208 1,743 2,137 3,164 W. Thomas Stephens/1997(6) 3,021 2,065 1,870 2,083 1,644 2,017 2,983 Richard B. Worley/2004 3,022 2,067 1,871 2,083 1,645 2,018 2,982 I-29 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT OTC & Putnam VT Putnam VT Utilities Putnam VT Putnam VT New Value Emerging Research Small Cap Growth and Vista Voyager Trustee/Year Fund Growth Fund Fund Value Fund Income Fund Fund Fund Jameson A. Baxter/1994(3) $2,351 $1,653 $1,758 $2,534 $2,012 $2,036 $3,644 Charles B. Curtis/2001 2,321 1,631 1,735 2,505 1,986 2,011 3,603 Robert J. Darretta/2007(5) 921 654 691 910 793 794 1,390 Myra R. Drucker/2004 (3) 2,450 1,722 1,832 2,639 2,097 2,122 3,800 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 3,064 2,153 2,291 3,314 2,621 2,655 4,763 Paul L. Joskow/1997(3) 2,350 1,652 1,758 2,531 2,011 2,036 3,647 Elizabeth T. Kennan/1992 (3) 2,390 1,680 1,787 2,578 2,045 2,071 3,709 Kenneth R. Leibler/2006 2,390 1,680 1,787 2,578 2,045 2,071 3,709 Robert E. Patterson/1984 2,390 1,680 1,787 2,578 2,045 2,071 3,709 George Putnam, III/1984(4) 2,448 1,720 1,831 2,652 2,095 2,122 3,806 W. Thomas Stephens/1997(6) 2,309 1,623 1,727 2,496 1,976 2,002 3,588 Richard B. Worley/2004 2,310 1,624 1,728 2,485 1,977 2,002 3,585 I-30 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT The George American Capital Capital Putnam VT Putnam VT Equity Putnam Government Appreciation Opportunities Discovery Diversified Income Fund Fund of Trustee/Year Income Fund Fund Fund Growth Fund Income Fund Boston Jameson A. Baxter/1994(3) $735 $690 $690 $683 $908 $795 $962 Charles B. Curtis/2001 522 490 490 485 645 565 684 Robert J. Darretta/2007(5) N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 1,223 1,148 1,149 1,137 1,512 1,324 1,602 Paul L. Joskow/1997(3) 489 459 460 455 605 529 641 Elizabeth T. Kennan/1992 (3) 995 934 935 924 1,230 1,076 1,303 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 684 642 643 636 846 740 896 George Putnam, III/1984(4) 612 575 575 569 757 662 802 W. Thomas Stephens/1997(6) 610 573 573 567 754 660 799 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-31 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Global Asset Putnam VT Putnam VT Putnam VT Putnam VT Putnam Putnam Allocation Global Growth and Growth Health VT VT Putnam VT Fund Equity Fund Income Fund Opportunities Sciences High Yield Income International Trustee/Year Fund Fund Fund Fund Equity Fund Jameson A. Baxter/1994(3) $866 $978 $2,673 $689 $792 $958 $1,022 $1,312 Charles B. Curtis/2001 615 695 1,899 489 563 681 726 932 Robert J. Darretta/2007(5) N/A N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 1,442 1,629 4,451 1,146 1,319 1,596 1,702 2,184 Paul L. Joskow/1997(3) 577 652 1,780 459 528 638 681 874 Elizabeth T. Kennan/1992 (3) 1,173 1,325 3,620 932 1,073 1,298 1,384 1,776 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 806 911 2,489 641 738 892 952 1,222 George Putnam, III/1984(4) 721 815 2,227 574 660 798 851 1,093 W. Thomas Stephens/1997(6) 719 812 2,219 572 658 796 848 1,089 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A N/A I-32 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT International Putnam VT International New Putnam VT Putnam VT Putnam VT New Putnam VT Growth and Opportunities Investors Mid Cap Money Market Opportunities New Value Trustee/Year Income Fund Fund Fund Value Fund Fund Fund Fund Jameson A. Baxter/1994(3) $901 $815 $906 $717 $867 $1,292 $1,011 Charles B. Curtis/2001 640 579 644 509 616 918 718 Robert J. Darretta/2007(5) N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 1,501 1,358 1,508 1,193 1,443 2,151 1,683 Paul L. Joskow/1997(3) 600 543 603 477 577 860 673 Elizabeth T. Kennan/1992 (3) 1,220 1,104 1,227 970 1,174 1,749 1,368 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 839 759 844 667 807 1,203 941 George Putnam, III/1984(4) 751 679 755 597 722 1,076 842 W. Thomas Stephens/1997(6) 748 677 752 595 720 1,072 839 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-33 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Estimated Putnam VT Putnam VT annual Total OTC & Utilities Putnam benefits from compensation Emerging Putnam VT Putnam VT Growth and Putnam VT all Putnam from all Growth Research Small Cap Income Fund VT Vista Voyager funds upon Putnam funds Trustee/Year Fund Fund Value Fund Fund Fund retirement (1) Jameson A. Baxter/1994(3) $706 $751 $1,037 $867 $867 $1,544 $110,500 $305,000 Charles B. Curtis/2001 502 533 737 616 616 1,097 113,900 291,250 Robert J. Darretta/2007(5) N/A N/A N/A N/A N/A N/A N/A 135,000 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A 307,500 Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A 0 John A. Hill/1985(3)(4) 1,176 1,250 1,726 1,443 1,443 2,571 161,700 408,126 Paul L. Joskow/1997(3) 470 500 691 577 577 1,028 113,400 295,000 Elizabeth T. Kennan/1992 (3) 956 1,017 1,404 1,174 1,174 2,091 108,000 300,000 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A 300,000 Robert E. Patterson/1984 657 699 966 807 807 1,438 106,500 300,000 George Putnam, III/1984(4) 588 626 864 722 722 1,286 130,300 307,500 W. Thomas Stephens/1997(6) 586 623 861 720 720 1,282 107,100 290,000 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A 290,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2007 there were 102 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of December 31, 2007, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: I-34 Baxter Drucker Hill Joskow Kennan VT American Government Income Fund $2,041.97 $379.49 $10,260.05 $2,433.80 $358.70 VT Capital Appreciation Fund $1,328.92 $246.98 $6,677.27 $1,583.92 $233.44 VT Capital Opportunities Fund $893.50 $166.05 $4,489.43 $1,064.94 $156.95 VT Discovery Growth Fund $1,641.64 $305.09 $8,248.55 $1,956.65 $288.38 VT Diversified Income Fund $2,779.22 $516.51 $13,964.41 $3,312.51 $488.21 VT Equity Income Fund $1,274.28 $236.82 $6,402.69 $1,518.79 $223.84 VT George Putnam Fund of Boston $2,876.99 $534.68 $14,455.64 $3,429.04 $505.38 VT Global Asset Allocation Fund $5,178.62 $962.43 $26,020.38 $6,172.32 $909.69 VT Global Equity Fund $9,934.86 $1,846.36 $49,918.42 $11,841.19 $1,745.18 VT Growth and Income Fund $26,825.06 $4,985.34 $134,784.51 $31,972.35 $4,712.16 VT Growth Opportunities Fund $1,696.08 $315.21 $8,522.06 $2,021.53 $297.94 VT Health Sciences Fund $2,087.91 $388.03 $10,490.85 $2,488.54 $366.77 VT High Yield Fund $6,975.32 $1,296.34 $35,047.99 $8,313.76 $1,225.30 VT Income Fund $7,164.99 $1,331.59 $36,001.02 $8,539.83 $1,258.62 VT International Equity Fund $3,699.85 $687.60 $18,590.18 $4,409.79 $649.93 VT International Growth and Income Fund $2,293.82 $426.30 $11,525.44 $2,733.96 $402.94 VT International New Opportunities Fund $2,167.97 $402.91 $10,893.12 $2,583.97 $380.83 VT Investors Fund $2,717.75 $505.09 $13,655.56 $3,239.25 $477.41 VT Mid-Cap Value Fund $1,080.98 $200.90 $5,431.49 $1,288.41 $189.89 VT Money Market Fund $2,562.16 $476.17 $12,873.78 $3,053.80 $450.08 VT New Opportunities Fund $14,411.54 $2,678.33 $72,411.83 $17,176.87 $2,531.57 VT New Value Fund $2,654.11 $493.26 $13,335.79 $3,163.39 $466.23 VT OTC & Emerging Growth Fund $1,802.29 $334.95 $9,055.73 $2,148.12 $316.59 VT Research Fund $2,051.67 $381.30 $10,308.76 $2,445.35 $360.40 VT Small Cap Value Fund $2,675.36 $497.21 $13,442.53 $3,188.72 $469.96 VT Utilities Growth and Income Fund $5,866.17 $1,090.21 $29,475.00 $6,991.79 $1,030.47 VT Vista Fund $2,488.50 $462.48 $12,503.63 $2,966.00 $437.14 VT Voyager Fund $21,364.89 $3,970.59 $107,349.49 $25,464.47 $3,753.01 I-35 (4) Includes additional compensation to Messrs. Hill and Putnam for service as Chairman of the Trustees and President (through May 31, 2007) of the Funds, respectively. (5) Mr. Darretta was elected to the Board of Trustees of the Putnam funds on July 12, 2007. (6) Mr. Stephens retired from the Board of Trustees of the Putnam funds on March 31, 2008. Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership At March 31, 2008, the officers and Trustees as a group owned directly no shares of the Trust or any fund thereof. As of that date, less than 1% of the value of the accumulation units with respect to any fund was attributable to the officers and Trustees of the Trust, as a group, owning variable annuity contracts or variable life insurance policies issued by the insurers listed in the following tables or by other insurers that may hold shares of a fund. Except to the extent set forth below, no person owned of record or to the knowledge of the Trust beneficially 5% or more of the shares of any fund of the Trust. Percentage Fund and Class Shareholder name and address Owned PUTNAM VT AMERICAN GOVT INCOME IA HARTFORD LIFE(7)* 100.00% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 74.60% PUTNAM VT AMERICAN GOVT INCOME IB HARTFORD LIFE(7) 18.24% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE OF NEW YORK(2) 7.17% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE & ANNUITY(5)* 56.78% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE INSURANCE CO(6)* 42.73% PUTNAM VT CAPITAL OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 29.43% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE & ANNUITY(5)* 56.63% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE INSURANCE CO(6) 10.78% PUTNAM VT CAPITAL APPRECIATION IA HARTFORD LIFE(7)* 100.00% PUTNAM VT CAPITAL OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 74.68% I-36 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT CAPITAL APPRECIATION IB ALLSTATE LIFE OF NEW YORK(2) 5.16% PUTNAM VT CAPITAL APPRECIATION IA HARTFORD LIFE(7) 20.16% PUTNAM VT CAPITAL APPRECIATION IB ALLSTATE LIFE OF NEW YORK(2)* 64.27% PUTNAM VT CAPITAL APPRECIATION IB HARTFORD LIFE(7) 17.10% PUTNAM VT CAPITAL APPRECIATION IB HARTFORD LIFE(7)* 100.00% PUTNAM VT DISCOVERY GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 64.27% PUTNAM VT DISCOVERY GROWTH IB HARTFORD LIFE(7) 17.10% PUTNAM VT DISCOVERY GROWTH IA HARTFORD LIFE(7)* 100.00% PUTNAM VT DIVERSIFIED INCOME IA HARTFORD LIFE(7)* 99.06% PUTNAM VT DIVERSIFIED INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 29.51% PUTNAM VT DIVERSIFIED INCOME IB HARTFORD LIFE(7)* 62.59% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE & ANNUITY(5)* 69.01% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE INSURANCE CO(6)* 30.66% PUTNAM VT EQUITY INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 30.83% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE & ANNUITY(5) 19.00% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE INSURANCE CO(6) 6.33% PUTNAM VT EQUITY INCOME IB METLIFE INVESTORS VA/VL ACCT 1(12)* 38.75% PUTNAM VT GEORGE PUTNAM IA HARTFORD LIFE(7)* 99.24% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE INSURANCE CO(1)* 67.65% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE OF NEW YORK(2) 5.64% PUTNAM VT GEORGE PUTNAM IB HARTFORD LIFE(7)* 25.90% PUTNAM VT GLOBAL ASSET ALLOCATION IA HARTFORD LIFE(7)* 98.41% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE INSURANCE CO(1)* 48.77% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE OF NEW YORK(2) 9.06% PUTNAM VT GLOBAL ASSET ALLOCATION IB HARTFORD LIFE(7)* 42.17% PUTNAM VT GLOBAL EQUITY IA HARTFORD LIFE(7)* 99.75% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 76.48% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE OF NEW YORK(2) 7.71% PUTNAM VT GLOBAL EQUITY IB HARTFORD LIFE(7) 10.87% PUTNAM VT GROWTH AND INCOME IA HARTFORD LIFE(7)* 98.51% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 64.57% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE OF NEW YORK(2) 5.59% PUTNAM VT GROWTH AND INCOME IB HARTFORD LIFE(7) 15.04% PUTNAM VT GROWTH OPPORTUNITIES IA HARTFORD LIFE(7)* 100.00% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 69.48% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 5.94% PUTNAM VT GROWTH OPPORTUNITIES IB HARTFORD LIFE(7) 20.03% PUTNAM VT HEALTH SCIENCES IA HARTFORD LIFE(7)* 100.00% PUTNAM VT HEALTH SCIENCES IB ALLSTATE LIFE INSURANCE CO(1)* 42.33% PUTNAM VT HEALTH SCIENCES IB AXP IDS LIFE(14)* 35.95% PUTNAM VT HEALTH SCIENCES IB LINCOLN NATIONAL VARIABLE(9) 7.14% PUTNAM VT HIGH YIELD IA CUNA MUTUAL LIFE INSURANCE CO(4) 22.53% PUTNAM VT HIGH YIELD IA HARTFORD LIFE(7)* 75.62% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE INSURANCE CO(1)* 54.63% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE OF NEW YORK(2) 6.60% PUTNAM VT HIGH YIELD IB AXP IDS LIFE(14) 12.74% PUTNAM VT HIGH YIELD IB HARTFORD LIFE(7) 18.60% PUTNAM VT HIGH YIELD IB LINCOLN BENEFIT LIFE CO(8) 5.94% I-37 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT INCOME IA HARTFORD LIFE(7)* 97.03% PUTNAM VT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 70.39% PUTNAM VT INCOME IB ALLSTATE LIFE OF NEW YORK(2) 9.27% PUTNAM VT INCOME IB HARTFORD LIFE(7) 20.12% PUTNAM VT INTL GROWTH AND INCOME IA HARTFORD LIFE(7)* 93.28% PUTNAM VT INTL GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 49.60% PUTNAM VT INTL GROWTH AND INCOME IB HARTFORD LIFE(7) 21.03% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 10.10% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 6.69% PUTNAM VT INTL GROWTH AND INCOME IA AM GEN SIGNATURE II A(8) 6.12% PUTNAM VT INTL EQUITY IA HARTFORD LIFE(7)* 95.98% PUTNAM VT INTL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 28.36% PUTNAM VT INTL EQUITY IB ALLSTATE NORTHBROOK LIFE(3) 8.76% PUTNAM VT INTL EQUITY IB AXP IDS LIFE(14) 11.75% PUTNAM VT INTL EQUITY IB HARTFORD LIFE(7)* 38.70% PUTNAM VT INTL NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 99.86% PUTNAM VT INTL NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1) 23.75% PUTNAM VT INTL NEW OPPORTUNITIES IB AXP IDS LIFE(14)* 66.94% PUTNAM VT INVESTORS IA HARTFORD LIFE(7)* 99.99% PUTNAM VT INVESTORS IB ALLSTATE LIFE INSURANCE CO(1)* 45.66% PUTNAM VT INVESTORS IB HARTFORD LIFE(7)* 49.64% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE & ANNUITY(5)* 56.86% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE INSURANCE CO(6)* 43.10% PUTNAM VT MID CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1)* 62.85% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE & ANNUITY(5) 21.21% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE INSURANCE CO(6) 11.70% PUTNAM VT MONEY MARKET IA HARTFORD LIFE(7)* 97.48% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE INSURANCE CO(1)* 76.49% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE OF NEW YORK(2) 10.79% PUTNAM VT MONEY MARKET IB HARTFORD LIFE(7) 9.24% PUTNAM VT NEW OPPORTUNITIES IA AXP IDS LIFE(14)* 35.04% PUTNAM VT NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 61.11% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 74.69% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 7.07% PUTNAM VT NEW OPPORTUNITIES IB HARTFORD LIFE(7) 17.25% PUTNAM VT NEW VALUE FUND IA HARTFORD LIFE(7)* 98.58% PUTNAM VT NEW VALUE FUND IB ALLSTATE LIFE INSURANCE CO(1)* 62.00% PUTNAM VT NEW VALUE FUND IB HARTFORD LIFE(7) 26.66% PUTNAM VT NEW VALUE FUND IB ALLSTATE LIFE OF NEW YORK(2) 6.01% PUTNAM VT OTC & EMERGING GROWTH IA HARTFORD LIFE(7)* 92.62% PUTNAM VT OTC & EMERGING GROWTH IA HARTFORD LIFE INSURANCE CO(6) 7.38% PUTNAM VT OTC & EMERGING GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 80.55% PUTNAM VT OTC & EMERGING GROWTH IB ALLSTATE LIFE OF NY(2) 6.21% PUTNAM VT OTC & EMERGING GROWTH IB HARTFORD LIFE(7) 12.88% PUTNAM VT RESEARCH IA HARTFORD LIFE(7)* 100.00% PUTNAM VT RESEARCH IB ALLSTATE LIFE INSURANCE CO(1)* 79.85% PUTNAM VT RESEARCH IB HARTFORD LIFE(7) 13.43% PUTNAM VT RESEARCH IB ALLSTATE LIFE OF NY(2) 6.01% I-38 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT SMALL CAP VALUE IA HARTFORD LIFE(7)* 100.00% PUTNAM VT SMALL CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1) 21.36% PUTNAM VT SMALL CAP VALUE IB HARTFORD LIFE(7)* 64.91% PUTNAM VT SMALL CAP VALUE IB ALLSTATE NORTHBROOK LIFE(3) 9.93% PUTNAM VT UTILITIES GROWTH AND INCOME IA HARTFORD LIFE(7)* 99.98% PUTNAM VT UTILITIES GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 79.60% PUTNAM VT UTILITIES GROWTH AND INCOME IB ALLSTATE LIFE OF NY(2) 8.63% PUTNAM VT UTILITIES GROWTH AND INCOME IB HARTFORD LIFE(7) 11.77% PUTNAM VT VISTA IA HARTFORD LIFE(7)* 97.26% PUTNAM VT VISTA IB AXP IDS LIFE(14)* 41.74% PUTNAM VT VISTA IB ALLSTATE LIFE INSURANCE CO(1)* 34.79% PUTNAM VT VISTA IB HARTFORD LIFE(7) 8.37% PUTNAM VT VISTA IB AXP IDS LIFE(14)* 5.51% PUTNAM VT VOYAGER IA HARTFORD LIFE(7)* 99.01% PUTNAM VT VOYAGER IB ALLSTATE LIFE INSURANCE CO(1)* 65.07% PUTNAM VT VOYAGER IA HARTFORD LIFE(7)* 13.79% PUTNAM VT VOYAGER IB ALLSTATE LIFE OF NEW YORK(2) 5.07% PUTNAM VT VOYAGER IB ALLSTATE NORTHBROOK LIFE(3) 5.49% PUTNAM VT VOYAGER IB PRINCIPAL FINANCIAL GROUP PFLX(13) 6.96% * Shareholder may be deemed to control the indicated fund The addresses for the shareholders listed above are: (1) Allstate Life Insurance Co., 3100 Sanders Road, Northbrook, IL 60062 (2) Allstate Life of New York, 3100 Sanders Road, Northbrook, IL 60062 (3) Allstate Northbrook Life, 3100 Sanders Road, Northbrook, IL 60062 (4) CUNA Mutual Insurance Society, 2000 Heritage Way, Waverly, IA 50677 (5) Hartford Life & Annuity, P.O. Box 2999, Hartford, CT 06104 (6) Hartford Life Insurance Co., P.O. Box 2999, Hartford, CT 06104 (7) Hartford Life, 200 Hopmeadow Ste #A3E, Weatogue, CT 06089 (8) Am Gen Signature II A, 2727 Allen PKWY, Suite A, Houston, Texas 77019-2116 (9) Lincoln National Variable, Universal Life, 1300 S. Clinton St., Fort Wayne, IN 46802 (10) MetLife and Annuity Company of Connecitcut, 1 City Place, Hartford, CT 06103 (11) MetLife Insurance Company of CT, 1 City Place, Hartford, CT 06103 (12) MetLife Investors VA/VL Acct 1, 501 Boylston St, Boston, MA 02116 (13) Principal Financial Group PFLX, 711 High St, Des Moines, IA 50392 (14) AXP IDS Life, 1inancial Center, Minneapolis, MN 55474 I-39 Distribution fees During fiscal 2007, class IB shares of the funds paid the following 12b-1 fees to Putnam Retail Management: Putnam VT American Government Income Fund $156,921 Putnam VT Capital Appreciation Fund $53,186 Putnam VT Capital Opportunities Fund $55,362 Putnam VT Discovery Growth Fund $62,720 Putnam VT Diversified Income Fund $520,119 Putnam VT Equity Income Fund $289,476 Putnam VT The George Putnam Fund of Boston $697,338 Putnam VT Global Asset Allocation Fund $237,665 Putnam VT Global Equity Fund $194,404 Putnam VT Growth and Income Fund $1,806,478 Putnam VT Growth Opportunities Fund $68,619 Putnam VT Health Sciences Fund $353,714 Putnam VT High Yield Fund $410,167 Putnam VT Income Fund $743,048 Putnam VT International Equity Fund $2,160,407 Putnam VT International Growth and Income Fund $343,263 Putnam VT International New Opportunities Fund $434,268 Putnam VT Investors Fund $577,862 Putnam VT Mid Cap Value Fund $78,997 Putnam VT Money Market Fund $505,274 Putnam VT New Opportunities Fund $342,644 Putnam VT New Value Fund $733,113 Putnam VT OTC & Emerging Growth Fund $90,269 Putnam VT Research Fund $243,496 Putnam VT Small Cap Value Fund $1,278,208 Putnam VT Utilities Growth and Income Fund $156,512 Putnam VT Vista Fund $548,591 Putnam VT Voyager Fund $964,889 I-40 Investor servicing and custody fees and expenses During fiscal 2007, each fund incurred the following fees and out-of-pocket expenses for investor servicing and custody services provided by Putnam Fiduciary Trust Company: Fund name Investor servicing Custody fees fees Putnam VT American Government Income Fund $42,118 $29,794 Putnam VT Capital Appreciation Fund $14,183 $12,296 Putnam VT Capital Opportunities Fund $14,449 $13,554 Putnam VT Discovery Growth Fund $11,014 $0 Putnam VT Diversified Income Fund $143,975 $76,282 Putnam VT Equity Income Fund $75,295 $31,486 Putnam VT The George Putnam Fund of Boston $170,748 $67,726 Putnam VT Global Asset Allocation Fund $116,937 $52,374 Putnam VT Global Equity Fund $180,842 $132,114 Putnam VT Growth and Income Fund $1,119,018 $67,447 Putnam VT Growth Opportunities Fund $14,112 $9,028 Putnam VT Health Sciences Fund $72,694 $30,962 Putnam VT High Yield Fund $168,908 $46,216 Putnam VT Income Fund $211,427 $92,394 Putnam VT International Equity Fund $384,944 $424,124 Putnam VT International Growth and Income Fund $138,716 $194,040 Putnam VT International New Opportunities Fund $89,329 $109,317 Putnam VT Investors Fund $137,907 $38,296 Putnam VT Mid Cap Value Fund $29,231 $4,006 Putnam VT Money Market Fund $123,863 $53,297 Putnam VT New Opportunities Fund $357,066 $92,257 Putnam VT New Value Fund $193,951 $12,107 Putnam VT OTC & Emerging Growth Fund $24,209 $951 Putnam VT Research Fund $49,122 $1,915 Putnam VT Small Cap Value Fund $215,002 $10,888 Putnam VT Utilities Growth and Income Fund $115,693 $63,532 Putnam VT Vista Fund $115,563 $32,283 Putnam VT Voyager Fund $504,014 $35,164 I-41 FUND OWNERSHIP AND OTHER ACCOUNTS MANAGED BY THE FUNDS PORTFOLIO MANAGERS As of December 31, 2007, except as noted below, none of the portfolio managers identified in the prospectus beneficially owned equity securities in the fund(s) of the Trust that he or she managed. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Putnam VT Fund Portfolio Leader/Member Dollar range owned Putnam VT New Opportunities Fund Gerald Moore $1-$10,000 Each portfolio manager's ownership of a retail mutual fund similar to the Putnam Variable Trust fund managed by the portfolio manager, along with the portfolio manager's ownership of all Putnam funds, is disclosed in the prospectus of the retail mutual fund. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Leader(s) and Portfolio Member(s) managed as of the funds most recent fiscal year-end. The other accounts may include accounts for which the individual was not designated as a portfolio member. Unless noted, none of the other accounts pays a fee based on the accounts performance . PUTNAM VT Other accounts (including AMERICAN separate accounts, managed GOVERNMENT Other accounts that pool assets account programs, and single- INCOME FUND Other SEC-registered open- from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Number of Number of Member accounts Assets accounts Assets accounts Assets Rob Bloemker 15 $11,445,200,000 23 $14,709,200,000 23* $8,590,300,000 Daniel Choquette 2 $2,029,700,000 2 $7,700,000 0 0 Michael Salm 11 $6,664,200,000 12 $6,518,800,000 13 $5,139,400,000 * 3 accounts, with total assets of $881,600,000, pay an advisory fee based on account performance. PUTNAM VT Other accounts (including CAPITAL separate accounts, managed APPRECIATION Other accounts that pool account programs, and single- FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Number of Number of Member accounts Assets accounts Assets accounts Assets I-42 James Wiess 4 $4,465,000,000 2 $17,800,000 3 $34,500,000 Richard Cervone 4 $4,465,000,000 2 $17,800,000 3 $36,600,000 Joseph Joseph 4 $2,626,900,000 2 $2,100,000 7 $698,500,000 PUTNAM VT Other accounts (including CAPITAL separate accounts, managed OPPORTUNITIES Other accounts that pool account programs, and FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Number of Number of Member accounts Assets accounts Assets accounts Assets Joseph Joseph 4 $2,603,900,000 2 $2,100,000 7 $698,500,000 John Ferry 4 $2,456,000,000 1 $1,700,000 3 $692,900,000 Franz Valencia 4 $2,999,000,000 2 $2,100,000 4 $594,300,000 Randy Farina 4 $2,537,500,000 1 $1,700,000 3 $592,300,00 Other accounts (including PUTNAM VT separate accounts, managed DISCOVERY Other accounts that pool assets account programs, and GROWTH FUND Other SEC-registered open-end from more than one single-sponsor defined Portfolio Leader or and closed-end funds client contribution plan offerings) Member Number of Number of Number of accounts Assets accounts Assets accounts Assets Richard Weed 10 $3,814,400,000 9 $157,500,000 4 $139,200,000 Raymond Haddad 8 $7,739,900,000 5 $137,600,000 6 $574,800,000 Jeffrey Knight* 40 $19,564,300,000 102 $5,173,900,000 6 $431,500,000 Robert Schoen* 38 $15,339,300,000 99 $5,107,100,000 5 $405,200,000 * Information for Mr. Knight and Mr. Schoen, who joined the fund after the funds fiscal year end, is as of January 31, 2008. Other accounts (including PUTNAM VT separate accounts, managed DIVERSIFIED Other accounts that pool assets account programs, and single- INCOME FUND Other SEC-registered open-end from more than one sponsor defined contribution Portfolio Leader or and closed-end funds client plan offerings) Member Number of Number of Number of accounts Assets accounts Assets accounts Assets D. William Kohli 5 $4,393,900,000 9 $1,087,900,000 6 $1,508,000,000 Michael Atkin 5 $4,393,900,000 3 $440,400,000 3 $854,600,000 Rob Bloemker 15 $11,110,600,000 23 $14,709,200,000 23* $8,590,300,000 Kevin Murphy 10 $8,788,900,000 12 $8,713,700,000 16 $5,592,700,000 Paul Scanlon 14 $8,327,500,000 11 $1,086,300,000 5 $377,800,000 * 5 accounts, with total assets of $1,123,700,000, pay an advisory fee based on account performance. I-43 Other accounts (including PUTNAM VT separate accounts, managed EQUITY INCOME Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Bartlett Geer 1 $3,709,100,000 1 $700,000 2 $226,500,000 PUTNAM VT THE Other accounts (including GEORGE PUTNAM separate accounts, managed FUND OF BOSTON Other accounts that pool account programs, and Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeanne Mockard 1 $2,206,500,000 1 $6,300,000 1 $500,000 Geoffrey Kelley 1 $2,206,500,000 1 $6,300,000 1 $500,000 Jeffrey Knight 21 $11,633,100,000 93 $5,170,800,000 4 $42,600,000 Raman Srivastava 10 $6,352,600,000 16 $8,288,500,000 16 $6,547,100,000 PUTNAM VT Other accounts (including GLOBAL ASSET separate accounts, managed ALLOCATION Other accounts that pool account programs, and FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeffrey Knight 21 $11,771,700,000 93 $5,170,800,000 4 $42,600,000 Robert Kea 19 $7,368,500,000 88 $4,733,700,000 2 $15,700,000 Robert Schoen 19 $7,368,500,000 90 $5,102,900,000 2 $15,600,000 PUTNAM VT Other accounts (including GLOBAL EQUITY separate accounts, managed FUND Other accounts that pool account programs, and Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Shigeki Makino 1 $2,088,400,000 6 $1,403,100,000 11* $2,003,800,000 Bradford Greenleaf 1 $2,088,400,000 6 $1,403,100,000 12* $2,022,100,000 * 1 account, with total assets of $89,800,000, pays an advisory fee based on account performance. PUTNAM VT Other accounts (including GROWTH AND separate accounts, managed INCOME FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Eric Harthun 2 $10,446,200,000 2 $68,100,000 1 $200,000 Michael Abata 4 $4,530,900,000 4 $210,000,000 5 $262,100,000 I-44 David King 6 $4,830,000,000 7 $278,300,000 7 $380,200,000 PUTNAM VT Other accounts (including GROWTH separate accounts, managed OPPORTUNITIES Other accounts that pool account programs, and FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeffrey Knight* 40 $19,085,000,000 102 $5,173,900,000 6 $431,500,000 Robert Schoen* 38 $14,860,000,000 99 $5,107,100,000 5 $405,200,000 * Information for Mr. Knight and Mr. Schoen, who joined the fund after the funds fiscal year end, is as of January 31, 2008 . PUTNAM VT Other accounts (including HEALTH separate accounts, managed SCIENCES Other accounts that pool account programs, and FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Sheba Alexander 1 $1,766,500,000 0 0 0 0 Kelsey Chen 1 $1,766,500,000 0 0 1 $100,000 Other accounts (including PUTNAM VT HIGH separate accounts, managed YIELD FUND Other accounts that pool account programs, single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Paul Scanlon 14 $8,287,700,000 11 $1,086,300,000 5 $377,800,000 Norman Boucher 10 $3,532,300,000 4 $255,400,000 4 $281,600,000 Robert Salvin 11 $4,408,900,000 4 $255,400,000 6 $398,700,000 Other accounts (including PUTNAM VT separate accounts, managed INCOME FUND Other accounts that pool account programs, and Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Rob Bloemker 15 $10,916,000,000 23 $14,709,200,000 23* $8,590,300,000 Kevin Cronin 4 $3,486,600,000 1 $1,721,700,000 1 $200,000 Kevin Murphy 10 $8,594,300,000 12 $8,713,700,000 16 $5,692,700,000 Michael Salm 11 $6,134,900,000 12 $6,518,800,000 13 $5,139,400,000 Raman Srivastava 10 $5,895,500,000 16 $8,288,500,000 16 $6,547,100,000 * 3 accounts, with total assets of $881,600,000, pay an advisory fee based on account performance. I-45 PUTNAM VT Other accounts (including INTERNATIONAL separate accounts, managed EQUITY FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Joshua Byrne 2 $6,060,400,000 13 $705,500,000 8* $2,674,500,000 Simon Davis 2 $6,234,100,000 12 $700,200,000 8* $2,674,200,000 * 1 account, with total assets of $868,200,000, pays an advisory fee based on account performance. PUTNAM VT Other accounts (including INTERNATIONAL separate accounts, managed GROWTH AND Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Pamela Holding 2 $1,784,200,000 2 $602,400,000 1 $100,000 Darren Jaroch 2 $1,784,200,000 2 $602,400,000 1 $100,000 PUTNAM VT Other accounts (including INTERNATIONAL separate accounts, managed NEW Other accounts that pool account programs, and single- OPPORTUNITIES Other SEC-registered open- assets from more than one sponsor defined contribution FUND end and closed-end funds client plan offerings) Number of Assets Number of Assets Number of Assets Portfolio Leader or accounts accounts accounts Member Stephen Dexter 2 $955,400,000 6 $818,800,000 2 $11,200,000 Denise Selden 2 $955,400,000 6 $818,800,000 2 $14,100,000 David Shea 2 $955,400,000 6 $818,800,000 2 $11,000,000 PUTNAM VT Other accounts (including INVESTORS separate accounts, managed FUND Other accounts that pool account programs, and single- Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts James Wiess 4 $4,070,200,000 2 $17,800,000 3 $34,500,000 Richard Cervone 4 $4,070,200,000 2 $17,800,000 3 $36,600,000 PUTNAM VT MID Other accounts (including CAP VALUE separate accounts, managed FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts James Polk 1 $874,700,000 10 $220,200,000 1 $2,100,000 Edward Shadek 3 $1,853,500,000 3 $223,400,000 10* $1,110,300,000 * 1 account, with total assets of $144,600,000, pays an advisory fee based on account performance. I-46 PUTNAM VT Other accounts (including NEW separate accounts, managed OPPORTUNITIES Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Kevin Divney 3 $5,431,800,000 6 $137,800,000 6 $574,800,000 Raymond Haddad 8 $6,714,100,000 5 $137,600,000 7 $575,100,000 Gerald Moore 6 $4,052,300,000 6 $139,200,000 8 $720,900,000 Brian DeChristopher 3 $5,431,800,000 5 $137,600,000 6 $574,800,000 Richard Weed 10 $2,788,600,000 9 $157,500,000 5 $139,300,000 PUTNAM VT Other accounts (including NEW VALUE separate accounts, managed FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts David King 6 $7,315,200,000 7 $278,300,000 7 $380,200,000 Michael Abata 3 $3,993,700,000 4 $210,000,000 5 $262,100,000 PUTNAM VT Other accounts (including OTC & separate accounts, managed EMERGING Other accounts that pool account programs, and single- GROWTH FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Richard Weed 10 $3,763,900,000 9 $157,500,000 5 $139,300,000 Raymond Haddad 8 $7,689,300,000 5 $137,600,000 7 $575,100,000 PUTNAM VT Other accounts (including RESEARCH separate accounts, managed FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Walter Scully 1* $617,800,000 0 0 1 $500,000 Charles Dane 2* $660,800,000 0 0 1 $300,000 * 1 account, with total assets of $617,800,000, pays an advisory fee based on account performance. PUTNAM VT Other accounts (including SMALL CAP separate accounts, managed VALUE FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Edward Shadek, Jr. 3 $1,458,100,000 3 $223,400,000 10* $1,110,300,000 Michael Petro 1 $503,100,000 4 $254,400,000 11* $1,110,500,000 * 1 account, with total assets of $144,600,000, pays an advisory fee based on account performance. I-47 Other accounts (including PUTNAM VT separate accounts, managed UTILITIES Other accounts that pool account programs, and single- GROWTH AND Other SEC-registered assets from more than one sponsor defined contribution INCOME FUND open-end and closed-end client plan offerings) funds Portfolio Leader or Number Assets Number of Assets Number of Assets Member of accounts accounts accounts Michael Yogg 1 $664,900,000 0 0 1 $2,900,000 Matthew Doody 2 $72,900,000 0 0 1 $100,000 Vivek Gandhi 2 $111,700,000 0 0 1 $376,200,000 Craig Goryl 2 $148,500,000 0 0 2 $376,300,000 Kevin Murphy 11 $9,262,400,000 12 $8,713,700,000 16 $5,692,700,000 Other accounts (including PUTNAM VT separate accounts, managed VISTA FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Kevin Divney 3 $6,151,000,000 6 $137,800,000 6 $574,800,000 Brian DeChristopher 3 $6,151,000,000 5 $137,600,000 6 $574,800,000 Raymond Haddad 8 $7,433,300,000 5 $137,600,000 7 $575,100,000 Other accounts (including PUTNAM VT separate accounts, managed VOYAGER FUND Other accounts that pool account programs, and single- Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Leader or Number of Assets Number of Assets Number of Assets Member accounts accounts accounts Jeffrey Knight* 40 $18,242,600,000 102 $5,173,900,00 6 $431,500,000 0 Robert Schoen* 38 $14,017,600,000 99 $5,107,100,00 5 $405,200,000 0 * Information for Mr. Knight and Mr. Schoen, who joined the fund after the funds fiscal year end, is as of January 31, 2008. See ManagementPortfolio TransactionsPotential conflicts of interest in managing multiple accounts in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individuals management of more than one account. I-48 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the Trust's independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in the Trust's Annual Report for the fiscal year ended December 31, 2007, filed electronically on February 28, 2008 (File No. 811-05346), are incorporated by reference into this SAI. The financial highlights included in the prospectuses and incorporated by reference into this SAI and the financial statements incorporated by reference into the prospectus and this SAI have been so included and incorporated in reliance upon the report of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-49 PUTNAM VARIABLE TRUST STATEMENT OF ADDITIONAL INFORMATION (SAI) PART II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the Trust may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the funds prospectus or in this SAI, or by applicable law, the funds may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (PIL) serves as sub-investment manager (as described in the funds prospectus), references to Putnam Investment Management, LLC (Putnam Management) in this section include PIL. Alternative Investment Strategies Mortgage-backed and Asset-backed Securities Bank Loans Options on Securities Borrowing Preferred Stocks and Convertible Securities Derivatives Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Industry and Sector Groups Special Purpose Acquisition Companies Inflation-Protected Securities Structured investments Initial Public Offerings (IPOs) Swap Agreements Inverse Floaters Lower-rated Securities Warrants Money Market Instruments Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies Under normal market conditions, the fund seeks to remain fully invested and to minimize its cash holdings. However, at times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund's losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. II-1 Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a participation in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The funds ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrowers obligations or difficult to liquidate. In addition, the funds access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including distressed loans, and will be subject to the funds credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates  i.e. , rates that adjust periodically based on a known lending rate, such as a banks prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. II-2 The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund's investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (Confidential Information) about the issuers of bank loans being considered for acquisition by the fund or held in the funds portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuers loans. Putnam Managements decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Managements ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Managements decision not to receive Confidential Information under normal circumstances could adversely affect the funds investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the funds portfolio. Possession of such information may in some instances occur despite Putnam Managements efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the II-3 account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the funds portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the funds portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuers loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuers securities. Borrowing The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the funds holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage  for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise covers its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or senior securities for purposes of the Investment Company Act of 1940, as amended (the 1940 Act). In some cases (e.g., with respect to futures and forwards that are contractually required to cash-settle), the fund is permitted under relevant guidance from the Securities and Exchange Commission (the SEC) or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The funds use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds use of certain derivatives may in some cases involve forms of financial II-4 leverage, which involves risk and may increase the volatility of the funds net asset value. See Borrowing . In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). Short positions may involve greater risks than long positions, as the risk of loss is theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine long and short positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the funds return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") II-5 and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the CFTC), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the II-6 exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the spread) between prices at which they are buying and selling various II-7 currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the fund's portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the fund's foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a fund's income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the fund's assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of II-8 foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the fund's investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the fund's ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depository Receipts (ADRs) as well as other hybrid forms of ADRs, including European Depository Receipts (EDRs) and Global Depository Receipts (GDRs), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuers home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. II-9 Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund's other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealer's failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the funds commitment under a dollar roll is set aside on the funds books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the fund's portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments II-10 delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the fund's potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchaser's entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the fund's position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the fund's existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the fund's net assets. II-11 The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the CEA), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poor's 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers' requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. II-12 Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Management's ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Managements ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the fund's portfolio may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an II-13 exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, underlying assets), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, benchmarks). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if leverage is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a II-14 predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often customized to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Industry and Sector Groups Putnam Management uses a customized set of industry and sector groups for classifying securities ("Putnam Industry Codes"). The Putnam Industry Codes are based on an expanded Standard & Poors industry classification model, modified to be more representative of global investing and more applicable to both large and small capitalization securities. For presentation purposes, the fund may apply the Putnam Industry Codes differently in reporting industry groups in the funds shareholder reports or other communications. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (U.S. TIPS), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less II-15 than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Internal Revenue Code of 1986 as amended (the Code). The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (IPOs). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the funds investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the funds performance will generally decrease. II-16 II-17 Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels  rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the fund's ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuer's historical financial condition and the rating agencies' analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuer's current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moody's Investors Service, Inc. or Standard & Poor's (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the security's market value or the liquidity of an investment in the security. See SECURITIES RATINGS . Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the fund's fixed-income assets. Conversely, during periods of rising interest rates, the value of the fund's fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the fund's net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the fund's investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. II-18 At times, a substantial portion of the fund's assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuer's obligations on such securities. This could increase the fund's operating expenses and adversely affect the fund's net asset value. In the case of tax-exempt funds, any income derived from the fund's ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the fund's intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the Internal Revenue Service (IRS) nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in Mortgage-backed and Asset-backed Securities would apply. Commercial paper is traded primarily among institutions. For Putnam VT Money Market Fund , we buy bankers acceptances only if they are issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders will be notified. Other Putnam Funds may invest in bankers acceptances without regard to this requirement. In accordance with rules issued by SEC, the fund may from time to time invest all or a portion of its cash balances in Putnam Prime Money Market Fund or other money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of II-19 the advisory fees otherwise payable by the fund. See Charges and Expenses in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments . Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (ARMs), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuers creditworthiness. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in hybrid ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage- II-20 backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or IO class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or POs tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the fund's ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile II-21 receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books), when in the opinion of Putnam Management such transactions are consistent with the fund's investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying II-22 security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the fund's options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Management's expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Management's expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the security's price does not change. The effective use of options also depends on the fund's ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market II-23 were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if the prohibition remained in effect until the put option's expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the fund's ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuer's assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuer's creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." II-24 A security's "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer's capital structure. A security's "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The fund's investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The fund's investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the Securities Act) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. II-25 II-26 Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the funds own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The fund's investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. II-27 Repurchase Agreements The fund, unless it is a money market fund, may enter into repurchase agreements, amounting to not more than 25% of its total assets. Money market funds may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund acquires a security for a relatively short period (usually not more than one week) subject to the obligation of the seller to repurchase and the fund to resell such security at a fixed time and price (representing the fund's cost plus interest). It is the fund's present intention to enter into repurchase agreements only with commercial banks and registered broker-dealers and only with respect to obligations of the U.S. government or its agencies or instrumentalities or certain other investment-grade, fixed-income securities (including, without limitation, certain corporate bonds and notes, commercial paper, mortgage-backed securities and short-term securities). Repurchase agreements may also be viewed as loans made by the fund which are collateralized by the securities subject to repurchase. Putnam Management will monitor such transactions to ensure that the value of the underlying securities will be at least equal at all times to the total amount of the repurchase obligation, including the interest factor. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (ETFs)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. II-28 Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment companys shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment companys net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the funds net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. Short-term Trading In seeking the fund's objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the fund's investment policies, under certain market conditions the fund's portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The fund's portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the fund's portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (SPACs) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entitys shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their II-29 securities is particularly dependent on the ability of the entitys management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured investments A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (structured securities) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the fund's exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the fund's exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). The value of the fund's swap positions would increase or decrease depending on the changes in value of the underlying rates, currency values, volatility or II-30 other indices or measures. Caps and floors have an effect similar to buying or writing options. Depending on how they are used, swap agreements may increase or decrease the overall volatility of a funds investments and its share price. The fund's ability to engage in certain swap transactions may be limited by tax considerations. The funds ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterparty's creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty's insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the funds use of options. See Options on Securities . The fund may enter into credit default swap contracts for investment purposes. As the seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the N th default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers, in which case the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the funds return. Warrants The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the strike price) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the II-31 value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the fund's use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the fund's ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. Zero-coupon and Payment-in-kind Bonds The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate other investments in order to satisfy its distribution requirements under the Code. TAXES The discussion below is generally based on the assumption that the shares of the fund will be respected as owned by insurance company separate accounts. If this is not the case, the person or persons determined to own the fund shares will be currently taxed on fund distributions, and on the proceeds of any redemption of Fund shares, under the Code rules. For information concerning the federal income tax consequences to a holder of a variable contract, refer to the prospectus for the particular contract. Because insurance companies II-32 (and certain other investors) will be the only shareholders of the fund, no attempt is made here to describe the tax aspects of an investment in these funds in particular. Tax requirements for variable annuity and variable life insurance separate accounts. The fund intends to comply with the separate diversification requirements imposed by Section 817(h) of the Code and the regulations thereunder on certain insurance company separate accounts. These requirements, which are in addition to the diversification requirements imposed on the fund by the 1940 Act and Subchapter M of the Code (discussed below), place certain limitations on assets of each insurance company separate account used to fund variable contracts. Because Section 817(h) and those regulations treat the assets of a fund as assets of the related separate account, these regulations are imposed on the assets of the fund. Specifically, the regulations provide that, after a one year start-up period or, except as permitted by the safe harbor described below, as of the end of each calendar quarter or within 30 days thereafter no more than 55% of the total assets of the fund may be represented by any one investment, no more than 70% by any two investments, no more than 80% by any three investments, and no more than 90% by any four investments. For this purpose, all securities of the same issuer are considered a single investment, and each U.S. Government agency and instrumentality is considered a separate issuer. Section 817(h) provides, as a safe harbor, that a separate account will be treated as being adequately diversified if the diversification requirements under Subchapter M are satisfied and no more than 55% of the value of the accounts total assets is attributable to cash and cash items (including receivables), U.S. Government securities and securities of other regulated investment companies. Failure by a fund to satisfy the Section 817(h) requirements would generally cause the variable contracts to lose their favorable tax status and require a contract holder to include in ordinary income any income accrued under the contracts for the current and all prior taxable years. Under certain circumstances described in the applicable Treasury regulations, inadvertent failure to satisfy the applicable diversification requirements may be corrected, but such a correction would require a payment to the IRS based on what the tax contract holders would have incurred if they were treated as receiving the income on the contract for the period during which the diversification requirements were not satisfied. Any such failure may also result in adverse tax consequences for the insurance company issuing the contracts. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale or other disposition of stock, securities and foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities, or currencies; and (ii) net income from interests in qualified publicly traded partnerships (as defined below) (the income described in this clause (a) is Qualifying Income). (b) diversify its holdings so that, at the end of each quarter of the funds taxable year, (i) at least 50% of the market value of the funds total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the funds total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the funds total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below). In the case of the funds investments in loan participations, the fund shall treat a financial intermediary as an issuer for the purposes of meeting this diversification requirement; and II-33 (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paidgenerally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as Qualifying Income only to the extent such income is attributable to items of income of the partnership which would be Qualifying Income if realized by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a qualified publicly traded partnership (defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, (ii) that derives at least 90% of its income from the passive income sources described in Code section 7704(d), and (iii) that derives less than 90% of its income from the Qualifying Income described in paragraph (a) above) will be treated as Qualifying Income. In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. Finally, for purposes of paragraph (b) above, the term outstanding voting securities of such issuer will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax if it distributes its investment company taxable income and any net realized capital gains in a timely manner. If the fund failed to qualify for treatment as a RIC for any taxable year, (1) it would be taxed as an ordinary corporation on its taxable income for that year without being able to deduct the distributions it makes to its shareholders and (2) each insurance company separate account invested in the fund would fail to satisfy the diversification requirements described above, with the result that the contracts supported by that account would no longer be eligible for tax deferral. All distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying for treatment as a RIC. Amounts not distributed on a timely basis by regulated investment companies in accordance with a calendar year distribution requirement are subject to a nondeductible 4% excise tax at the fund level. This excise tax, however, is inapplicable to any regulated investment company whose sole shareholders are either tax-exempt pension trusts or separate accounts of life insurance companies funding variable contracts. Taxation of the shareholders. Pursuant to the requirements of Section 817 of the Code, the only shareholders of the fund will be participating insurance companies and their separate accounts that fund variable annuity contracts (VA Contracts), variable life insurance policies (VLI Policies) or other variable insurance contracts. The prospectus that describes the particular VA Contract or VLI Policy discusses the taxation of both separate accounts and the owner of such contract or policy. Under current law, since the shareholders are life insurance company segregated asset accounts, they will not be subject to income tax currently on this income to the extent such income is applied to increase the values of VA Contracts and VLI Policies. II-34 The IRS has indicated that a degree of investor control over the investment options underlying VA Contracts or VLI Policies may interfere with their tax-deferred treatment by causing the contract owner, rather than the insurance company, to be treated as the owner of the assets held by the separate account. Based on the rulings and other guidance the IRS has issued to date, Putnam believes that tax-deferred treatment for variable contracts funded through investments in the fund will be respected. However, the IRS and the Treasury Department may in the future provide further guidance as to what they deem to constitute an impermissible level of investor control, and such guidance could affect the treatment of the fund, including retroactively. In the event that additional rules or regulations are adopted, there can be no assurance that the fund will be able to operate as currently described, or that such fund will not have to change its investment objective or investment policies. A funds investment objective and investment policies may be modified as necessary to prevent any such prospective rules and regulations from causing variable contract owners to be considered the owners of the shares of the fund. This discussion provides only a general overview of the tax implications of investing in the fund. Contract owners are advised to consult the prospectus of their VA Contracts or VLI Policies and their own tax advisors regarding specific questions relating to federal, state and local tax consequences of investing in the fund through such vehicles. MANAGEMENT Trustees Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Jameson A. Baxter (Born President of Baxter Director of ASHTA Chemicals Inc. and the Mutual 1943), Trustee since 1994 and Associates, Inc., a Fund Directors Forum. Until 2007, Ms. Baxter was Vice Chairman since 2005 private investment firm. a Director of Banta Corporation (a printing and supply chain management company). Ryerson Inc . (a metals service company) and Advocate Health Care, and she has served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. II-35 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Charles B. Curtis (Born President and Chief Member of the Council on Foreign Relations and 1940), Trustee since 2001 Operating Officer, serves as a Director of Edison International and Nuclear Threat Initiative Southern California Edison. Until 2006, Mr. Curtis (a private foundation served as a member of the Trustee Advisory Council dealing with national of the Applied Physics Laboratory, Johns Hopkins security issues) and University. Until 2003, Mr. Curtis was a Member of serves as Senior Advisor the Electric Power Research Institute Advisory to the United Nations Council and the University of Chicago Board of Foundation. Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a Member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a Member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). Robert J. Darretta (Born Prior to 2007, Mr. Director of UnitedHealth Group (a 1946), Trustee since 2007 Darretta held several diversified healthcare conglomerate). Until April, accounting and finance 2007, Mr. Darretta was Vice Chairman of the Board positions with Johnson of Directors of Johnson & Johnson. & Johnson (a diversified health-care conglomerate), including Chief Financial Officer, Executive Vice President, and Treasurer. II-36 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Myra R. Drucker (Born Ms. Drucker is Chair of Ms. Drucker is an ex-officio member of the New 1948), Trustee since 2004 the Board of Trustees of York Stock Exchange (NYSE) Pension Managers Commonfund (a not-for- Advisory Committee, having served as Chair for profit firm specializing seven years. Until August 31, 2004, Ms. Drucker in asset management for was Managing Director and a member of the Board educational endowments of Directors of General Motors Asset Management and foundations), Vice and Chief Investment Officer of General Motors Chair of the Board of Trust Bank. Ms. Drucker also served as a member of Trustees of Sarah the NYSE Corporate Accountability and Listing Lawrence College, and a Standards Committee and the NYSE/NASD IPO member of the Advisory Committee. Prior to joining General Investment Committee Motors Asset Management in 2001, Ms. Drucker of the Kresge held various executive positions in the investment Foundation (a charitable management industry. Ms. Drucker served as Chief trust). She is also a Investment Officer of Xerox Corporation (a Director of New York technology and service company in the document Stock Exchange LLC, a industry), where she was responsible for the wholly-owned subsidiary investment of the companys pension assets. Ms. of the publicly-traded Drucker was also Staff Vice President and Director NYSE Group, Inc., a of Trust Investments for International Paper (a paper Director of Interactive products, paper distribution, packaging and forest Data Corporation (a products company) and previously served as provider of financial Manager of Trust Investments for Xerox market data, analytics Corporation. and related services to financial institutions and individual investors), and an advisor to RCM Capital Management (an investment management firm). John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies controlled by First Reserve Chairman since 2000 private equity buyout Corporation, as well as Chairman of TH Lee, firm that specializes in Putnam Investment Trust (a closed-end investment energy investments in company advised by an affiliate of Putnam the diversified world- Management). He is also a Trustee of Sarah wide energy industry). Lawrence College and a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management II-37 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Paul L. Joskow (Born 1947), President of the Alfred Director of TransCanada Corporation (an energy Trustee since 1997 P. Sloan Foundation (a company focused on natural gas transmission and philanthropic institution power services) and Exelon Corporation (an energy focused primarily on company focused on power services) and a Member research and education of the Board of Overseers of the Boston Symphony on issues related to Orchestra. Prior to August 2007, he served as a science, technology and Director of National Grid (a U.K.-based holding economic performance). company with interests in electric and gas He is currently on leave transmission and distribution and from his position as the telecommunications infrastructure). Prior to July, Elizabeth and James 2006, he served as President of the Yale University Killian Professor of Council and continues to serve as a member of the Economics and Council. Prior to February 2005, he served on the Management at the board of the Whitehead Institute for Biomedical Massachusetts Institute Research (a non-profit research institution). Prior to of Technology (MIT). February 2002, he was a Director of State Farm Prior to 2007, he was the Indemnity Company (an automobile insurance Director of the Center company), and prior to March 2000, he was a for Energy and Director of New England Electric System (a public Environmental Policy utility holding company). Research at MIT. Elizabeth T. Kennan (Born Partner in Cambus- Lead Director of Northeast Utilities. She is a Trustee 1938), Trustee since 1992 Kenneth Farm of the National Trust for Historic Preservation, of (thoroughbred horse and Centre College and of Midway College (in Midway, cattle breeding). She is Kentucky). Until 2006, she was a Member of The President Emeritus of Trustees of Reservations. Prior to June 2005, she Mount Holyoke College. was a Director of Talbots, Inc. (a distributor of womens apparel), and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance and Kennedy Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. II-38 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Kenneth R. Leibler (Born Founding partner and Prior to December 2006, Mr. Leibler served as a 1949), Trustee since 2006 former Chairman of the Director of the Optimum Funds Group. Prior to Boston Options October, 2006 he served as a Director of ISO New Exchange, an electronic England, the organization responsible for the market place for the operation of the electric generation system in the trading of listed New England states. Prior to 2000, he was a Director derivatives securities, of the Investment Company Institute in Washington, and lead director of D.C. Prior to January 2005, Mr. Leibler served as Ruder Finn Group, a Chairman and Chief Executive Officer of the Boston global communications Stock Exchange. Prior to January 2000, he served as and advertising firm. He President and Chief Executive Officer of Liberty currently serves as a Financial Companies, a publicly traded diversified Trustee of Beth Israel asset management organization. Prior to June 1990, Deaconess Hospital in he served as President and Chief Operating Officer Boston and as a Director of the American Stock Exchange (AMEX). Prior to of Northeast Utilities, serving as AMEX President, he held the position of which operates New Chief Financial Officer, and headed its management England largest energy and marketing operations. delivery system. Robert E. Patterson (Born Senior Partner of Cabot Chairman Emeritus and Trustee of the Joslin 1945), Trustee since 1984 Properties, L.P. and Diabetes Center. Prior to December 2001 and June Chairman of Cabot 2003, Mr. Patterson served as a Trustee of Cabot Properties, Inc. (a private Industrial Trust and the Sea Education Association, equity firm investing in respectively. commercial real estate). Prior to December 2001, he was President of Cabot Industrial Trust (a publicly traded real estate investment trust). George Putnam III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), and a Trustee of St. Inc. (a publisher of Marks School and a Trustee of the Marine financial advisory and Biological Laboratory. Until 2006, Mr. Putnam was other research services) a Trustee of Shore Country Day School. Until 2002, and President of New he was a Trustee of the Sea Education Association. Generation Advisers, Inc. (a registered investment adviser to private funds), which are firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. II-39 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Richard B. Worley (Born Managing Partner of Serves as a Trustee of the University of 1945), Trustee since 2004 Permit Capital LLC (an Pennsylvania Medical Center, the Robert Wood investment management Johnson Foundation (a philanthropic organization firm). Prior to 2002, he devoted to healthcare issues) and the National served as Chief Strategic Constitution Center. Mr. Worley is also a Director Officer of Morgan of the Colonial Williamsburg Foundation (a Stanley Investment historical preservation organization) and the Management. He Philadelphia Orchestra Association. He serves on previously served as the investment committees of Mount Holyoke President, Chief College and World Wildlife Fund (a wildlife Executive Officer and conservation organization). Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley (a financial services firm). Interested Trustees *Charles E. Haldeman, Jr. President and Chief Serves on the Board of Governors of the Investment (Born 1948), Trustee since Executive Officer of Company Institute and as Chair of the Board of 2004 and President of the Putnam Investments, Trustees of Dartmouth College. Mr. Haldeman Putnam Funds since June LLC (Putnam serves on the Partners HealthCare Investment 2007 Investments). Member Committee, the Tuck School of Business at of Putnam Investments Dartmouth College Board of Overseers, and the Executive Board of Harvard Business School Board of Deans Advisors. Directors and Advisory Council. Prior to November 2003, Mr. Haldeman served as Co- Head of Putnam Investments Investment Division. Prior to joining Putnam Investments in 2002, he served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2007, there were 102 Putnam Funds. II-40 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death or removal. *Trustee who is an interested person (as defined in 1940 Act) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds, the President and Chief Executive Officer of Putnam Investments and the President of Putnam Management. William T. Connolly is the President of Putnam Retail Management Limited Partnership (Putnam Retail Management). Officers In addition to Charles E. Haldeman, Jr., the funds President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees independent administrative staff. Name, Address 1 , Year of Length of Service with Principal Occupation(s) During Past 5 Years and Birth, Position(s) Held with the Putnam Funds 2 Position(s) with Funds Investment Adviser and Fund Distributor 3 Charles E. Porter 4 Since 1989 Executive Vice President, Associate Treasurer and (Born 1938), Executive Vice Principal Executive Officer, The Putnam Funds. President, Principal Executive Officer, Associate Treasurer and Compliance Liaison Jonathan S. Horwitz 4 Since 2004 Senior Vice President and Treasurer, The Putnam (Born 1955), Senior Vice Funds. Prior to 2004, Managing Director, Putnam President and Treasurer Investments. Steven D. Krichmar Since 2002 Senior Managing Director, Putnam Investments and (Born 1958), Vice President Putnam Management. and Principal Financial Officer Janet C. Smith Since 2007 Managing Director, Putnam Investments and Putnam (Born 1965), Vice President, Management. Assistant Treasurer and Principal Accounting Officer Beth S. Mazor Since 2002 Managing Director, Putnam Investments and Putnam (Born 1958), Vice President Management. Robert R. Leveille Since 2007 Managing Director, Putnam Investments, Putnam (Born 1969), Vice President Management and Putnam Retail Management and Chief Compliance Officer Prior to 2005, a member of Bell Boyd & Lloyd LLC, and prior to 2003, Vice President and Senior Counsel of Liberty Funds Group LLC. Mark C. Trenchard Since 2002 Managing Director, Putnam Investments. (Born 1962), Vice President and BSA Compliance Officer II-41 Name, Address 1 , Year of Length of Service with Principal Occupation(s) During Past 5 Years and Birth, Position(s) Held with the Putnam Funds 2 Position(s) with Funds Investment Adviser and Fund Distributor 3 Francis J. McNamara, III Since 2004 Senior Managing Director, Putnam Investments and (Born 1955), Vice President Putnam Management. Prior to 2004, General and Chief Legal Officer Counsel of State Street Research & Management Company. James P. Pappas Since 2004 Managing Director, Putnam Investments and Putnam (Born 1953), Vice President Management. Judith Cohen 4 Since 1993 Vice President, Clerk and Assistant Treasurer, The (Born 1945), Vice President, Putnam Funds. Clerk and Assistant Treasurer Wanda M. McManus 4 Since 1993 Vice President, Senior Associate Treasurer and (Born 1947), Vice President, Assistant Clerk, The Putnam Funds. Senior Associate Treasurer and Assistant Clerk Nancy E. Florek 4 Since 2000 Vice President, Assistant Clerk, Assistant Treasurer (Born 1957), Vice President, and Proxy Manager, The Putnam Funds. Assistant Clerk, Assistant Treasurer and Proxy Manager Susan G. Malloy Since 2007 Managing Director, Putnam Management. (Born 1957),Vice President and Assistant Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the funds investment adviser and distributor have been omitted. 4 Officers of the fund who are members of the Trustees independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. Standing Committees of the Board of Trustees Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds independent auditors, including their independence. The members of the Committee include only Trustees who are not interested persons of the funds or Putnam Management. Each member of the Committee also is independent, as such term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the Exchange Act) and the listing standards of the New York Stock Exchange. The Board of Trustees has adopted II-42 a written charter for the Committee. The Committee currently consists of Messrs. Patterson (Chairperson), Darretta, Hill, Leibler, and Ms. Drucker. II-43 Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund provided that such recommendations are submitted by the date disclosed in the funds proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee is composed entirely of Trustees who are not interested persons of the funds or Putnam Management and currently consists of Dr. Kennan (Chairperson), Ms. Baxter and Messrs. Hill and Patterson. Brokerage Committee . The Brokerage Committee reviews the funds' policies regarding the execution of portfolio trades and Putnam Management's practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to Trustees regarding these matters. The Committee currently consists of Drs. Joskow (Chairperson) and Kennan, Ms. Baxter and Messrs. Curtis, Putnam and Worley. Communications, Service and Marketing Committee. The Communications, Service and Marketing Committee reviews the quality of services provided to shareholders and oversees the marketing and sale of fund shares by Putnam Retail Management. The Committee also exercises general oversight of marketing and sales communications used by Putnam Retail Management, as well as other communications sent to fund shareholders. The Committee also reviews periodic summaries of any correspondence to the Trustees from shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Putnam (Chairperson), Curtis, and Patterson and Drs. Joskow and Kennan. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds' assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products and proposed structural changes to existing funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baxter (Chairperson), Drs. Joskow and Kennan and Messrs. Curtis, Putnam and Worley. Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of such policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Drucker (Chairperson) and Messrs. Darretta, Hill, Leibler, and Patterson. II-44 Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Messrs. Hill (Chairperson), Curtis, Patterson and Putnam, Dr. Joskow and Ms. Baxter. Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Leibler (Chairperson) and Dr. Joskow. Investment Oversight Committee B currently consists of Messrs. Darretta (Chairperson), Curtis and Hill. Investment Oversight Committee C currently consists of Messrs. Worley (Chairperson) and Patterson and Ms. Baxter. Investment Oversight Committee D currently consists of Ms. Drucker (Chairperson), Messrs. Haldeman and Putnam and Dr. Kennan. Investment Oversight Coordinating Committee. The Investment Oversight Coordinating Committee coordinates the work of the Investment Oversight Committees and works with representatives of Putnam Management to coordinate the Board's general oversight of the investment performance of the funds. From time to time, as determined by the Chairman of the Board, the Committee may also review particular matters relating to fund investments and Putnam Management's investment process. The Committee currently consists of Ms. Drucker (Chairperson) and Messrs. Darretta, Leibler and Worley. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7, interfund transactions pursuant to Rule 17a-7 and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Leibler (Chairperson), Darretta, Hill, Patterson and Ms. Drucker. Indemnification of Trustees The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees fees paid by the fund and information concerning retirement guidelines for the Trustees, see Charges and expenses in Part I of this SAI. II-45 Putnam Management and its affiliates Putnam Management is one of Americas oldest and largest money management firms. Putnam Managements staff of experienced portfolio managers and research analysts selects securities and constantly supervises the funds portfolio. By pooling an investors money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments, which is owned through a series of wholly-owned subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the funds net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the funds portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Managements compensation under the Management Contract, see C harges and expenses in Part I of this SAI. Putnam Managements compensation under the Management Contract may be reduced in any year if the funds expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term expenses is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. II-46 Under the Management Contract, Putnam Management may reduce its compensation to the extent that the funds expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Managements compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation from time to time in effect are described in the prospectus and/or Part I of this SAI . In addition, for all funds through the end of the funds fiscal year ending in 2008, Putnam Management has agreed to waive fees and reimburse expenses of the fund to the extent necessary to ensure that the fund pays total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of all front-end load funds underlying variable insurance products viewed by Lipper Inc. as having the same investment classification or objective as the fund (expressed in each case as a percentage of average net assets). For these purposes, total fund operating expenses of both the fund and the Lipper category average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses, the Lipper category average will be calculated by Lipper each calendar quarter in accordance with Lippers standard method for comparing fund expenses based on expense information for the most recent fiscal year of each fund included in that category, and the expense limitation will be updated as of the first business day after Lipper publishes the category average (generally shortly after the end of each calendar quarter). In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the funds most recent fiscal year is included in Charges and expenses in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. II-47 Effective January 1, 2007, Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the fund's assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. The Sub-Manager PIL, a wholly-owned subsidiary of The Putnam Advisory Company, LLC and an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of certain funds as determined by Putnam Management from time to time. PIL is currently authorized to serve as the sub-manager, to the extent determined by Putnam Management from time to time, for the following funds: Putnam VT Diversified Income Fund, Putnam VT Global Equity Fund, Putnam VT High Yield Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund. PIL may serve as sub-manager pursuant to the terms of a sub-management agreement between Putnam Management and PIL. Pursuant to the terms of the sub-management agreement, Putnam Management (and not the fund) pays a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of the portion of Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund, and Putnam VT Utilities Growth and Income Fund, if any, managed by PIL from time to time, and 0.40% of the average aggregate net asset value of the portion of Putnam VT Diversified Income Fund and Putnam VT High Yield Fund, if any, managed by PIL from time to time. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not interested persons of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. II-48 Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Leader(s) and Portfolio Member(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under Other Accounts Managed by the Funds Portfolio Managers at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front- running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Leader(s) and Portfolio Member(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. II-49 Potential conflicts of interest may also arise when the Portfolio Leader(s) or Portfolio Member(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Leader(s) and Portfolio Member(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Leader(s) and Portfolio Member(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Leader(s) or Portfolio Member(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. II-50 Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Leader(s) and Portfolio Member(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Leader(s) or Portfolio Member(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Leader(s) and Portfolio Member(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the funds Portfolio Leader(s) and Portfolio Member(s), please see Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund . For information about other funds and accounts managed by the funds Portfolio Leader(s) and Portfolio Member(s), please refer to Who oversees and manages the fund(s)? in the prospectus and Other Accounts Managed by the Funds Portfolio Managers in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or mark-up is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See Charges and expenses in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the fund's portfolio transactions. The services that broker-dealers may provide to Putnam Managements managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Managements own research efforts and relieve Putnam Management of II-51 expenses it might otherwise have borne in generating such research. The management fee paid by the fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate soft dollar credits to pay for mixed-use services ( i.e. , products or services that may be used both for investment- and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the fund's best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to step out a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Management's authority to cause the fund to pay any such greater commissions or to instruct a broker to step out a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the Securities and Exchange Commission that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each fund's trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the fund soliciting dealer fees on the tender of the fund's portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. II-52 Principal Underwriter Putnam Retail Management is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See Charges and expenses in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL and Putnam Retail Management (the Putnam Investments Code of Ethics) and by the fund (the Putnam Funds Code of Ethics). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institutes Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The funds Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, a division of Putnam Fiduciary Trust Company ("PFTC"), is the funds investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund as an expense of all its shareholders. The fee paid to Putnam Investor Services is determined on the basis of the assets of the fund. II-53 Effective January 1, 2007, the fund retained State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, as its custodian. PFTC, the funds previous custodian, is managing the transfer of the funds assets to State Street, and this transfer has been substantially completed. PFTC may employ one or more sub-custodians in fulfilling its remaining responsibilities. State Street is responsible for safeguarding and controlling the funds cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the funds investments, serving as the funds foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the funds assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the funds custody fee based on the amount of cash maintained by its custodian. The fund paid PFTC an annual fee based on the funds assets held by it and on securities transactions processed by it and reimbursed it for certain out-of-pocket expenses. In addition to the fees the fund paid to PFTC for providing custody services, the fund made additional payments to PFTC in 2007 for managing the transition of custody services from PFTC to State Street and for providing oversight services. See Charges and expenses in Part I of this SAI for information on fees and reimbursements for investor servicing and custody received by PFTC. Counsel to the Trust and the Independent Trustees Ropes & Gray LLP serves as counsel to the Trust and the independent Trustees, and is located at One International Place, Boston, Massachusetts 02110. DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the New York Stock Exchange (the Exchange) is open. Currently, the Exchange is closed Saturdays, Sundays and the following holidays: New Years Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading on the Exchange, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. II-54 Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (Securities) for which market quotations are readily available are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, tax-exempt securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the Exchange. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the Exchange may not fully reflect events that occur after such close but before the close of the Exchange. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholders investment at a time when the shareholder cannot buy and sell shares of the fund. Currency exchange rates used in valuing Securities are normally determined as of 3:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the Exchange, which, in the absence of fair valuation, would not be reflected in the computation of the funds net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the Exchange. Occasionally, events affecting the value of such Securities may occur between the time of the II-55 determination of value and the close of the Exchange, which, in the absence of fair value prices, would not be reflected in the computation of the funds net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholders investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholders account on the last business day of each month. It is expected that a money market funds net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholders account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholders accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. DISTRIBUTION PLAN The Trust has adopted a distribution plan with respect to class IB shares, the principal features of which are described in the prospectus. This SAI contains additional information which may be of interest to investors. Continuance of the plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of a fund and who have no direct or indirect interest in the plan or related arrangements (the Qualified Trustees), cast in person at a meeting called for that purpose. All material amendments to the plan must be likewise approved by the Trustees and the Qualified Trustees. The plan may not be amended in order to increase materially the costs which a fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of a fund or relevant class of the fund, as the case may be. The plan terminates automatically in the event of its assignment and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. II-56 Putnam Retail Management pays service fees to insurance companies and their affiliated dealers at the rates set forth in the Prospectus. Service fees are paid quarterly to the insurance company or dealer of record for that quarter. Financial institutions receiving payments from Putnam Retail Management as described above may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of insurance companies and securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to insurance companies or their affiliates, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. ADDITIONAL PAYMENTS In addition to the ongoing payments described above under Distribution Plan, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) as described below. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the fund or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made pursuant to agreements with Record Owners and dealers and do not change the price paid by investors for the purchase of a share or the amount a fund will receive as proceeds from such sales or the distribution (12b-1) fees and other expenses paid by the fund as shown under the heading Fees and Expenses in the prospectus. Marketing and/or Administrative Services Support Payments Putnam Retail Management and its affiliates will make payments to certain Record Owners and dealers for their marketing and/or administrative support services, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. These payments are generally based on one or more of the following factors: average assets of a fund attributable to that dealer, gross or net sales of the funds attributable to that dealer or a negotiated lump sum payment for services rendered. Putnam Retail Management and its affiliates compensate Record Owners and dealers differently depending upon, among other factors, the level and/or type of marketing and/or administrative support servicing provided by the Record Owner or dealer. Marketing and/or administrative support payments to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. II-57 The following Record Owners and dealers (and such Record Owners and dealers affiliates) received marketing and/or administrative support payments from Putnam Retail Management and its affiliates during calendar year ended December 31, 2007: A.G. Edwards & Sons, Inc. Advantage Capital Corporation AIG Financial Advisors, Inc. Allstate Life Insurance Company Allstate Life Insurance Company of New York American General Life Insurance Company American General Securities Incorporated Associated Securities Corporation Cadaret, Grant & Co. Inc Contemporary Financial Solutions CUNA Mutual Life Insurance Company Edward D. Jones & Co Financial Network Investment Corporation First MetLife Investors Insurance Company FSC Securities Corporation Hartford Life Insurance Company Hartford Life and Annuity Insurance Company HD Vest Investment Securities, Inc. ING Financial Partners M L Stern & Company M&T Securities, Inc. Metlife Insurance Company of Connecticut Metlife Life and Annuity Company of Connecticut MetLife Investors Insurance Company MetLife Investors Insurance Company of California MetLife Investors USA Insurance Company Multi-Financial Securities Corporation Mutual Service Corporation Nationwide Financial Services Inc. Prime Vest Financial Services, Inc. Riversource Life Insurance Company Riversource Life Insurance Company of New York Royal Alliance Associates United Planners Financial Services of America II-58 Waterstone Financial Group Inc. Wells Fargo Investments, LLC Additional Record Owners and dealers may receive marketing and/or administrative support payments in 2008 and in future years. Any additions, modifications or deletions to the list of Record Owners and dealers identified above that have occurred since December 31, 2007 are not reflected. You can ask your Record Owner or dealer about any payments it receives from Putnam Retail Management and its affiliates. Other Payments From time to time, Putnam Retail Management, at its expense, may provide additional compensation to Record Owners or dealers which sell or arrange for the sale of shares of the fund or variable insurance products to the extent not prohibited by laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to Record Owners or dealers that enable Putnam Retail Management to participate in and/or present at Record Owner or dealer-sponsored educational conferences or seminars, sales or training programs for invited registered representatives and other Record Owner or dealer employees, Record Owner or dealer entertainment, and other Record Owner or dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Managements internal guidelines and applicable law. These payments may vary upon the nature of the event. PFTC makes payments to certain dealers that distribute the insurance products for which the funds serve as underlying funding vehicles for subaccounting and similar recordkeeping services provided to shareholders of other Putnam funds. You can ask your Record Owner or dealer for information about payments it receives from Putnam Retail Management and its affiliates and the services it provides for those payments. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. I n Putnams discretion, the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (in-kind redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. II-59 SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. DISCLOSURE OF PORTFOLIO INFORMATION The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the funds portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the funds portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments website, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all shareholders simultaneously. Certain limited exceptions pursuant to the funds policies are described below. The Trustees will periodically receive reports from the funds Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the funds portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the funds portfolio holdings to third parties. Public Disclosures The funds portfolio holdings are currently disclosed to the public through required filings with the SEC and voluntary postings on the Putnam Investments website. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the funds fiscal year). Shareholders may obtain the funds Form N-CSR and N-Q filings on the SECs website at http://www.sec.gov. In addition, the funds Form N-CSR and N-Q filings may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the public reference room. Putnam Management also currently makes the funds portfolio information publicly available on the Putnam Investments website, www.putnam.com, as disclosed in the following table: Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter(1) II-60 Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month (1) Putnam VT Money Market Fund makes full quarterly holdings available on the Putnam website on or after the sixth business day after the end of each calendar quarter and may do so more frequently if determined by the Funds Chief Compliance Officer, but only to the extent it is in the best interest of Putnam VT Money Market Funds shareholders. The scope of the information relating to the funds portfolio that is made available on the website may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the website. Other Disclosures The funds policies require that non-public disclosures of information regarding the funds portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the funds portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the funds Board of Trustees consisting only of Trustees who are not interested persons of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including PFTC and PRM, these service providers include the funds custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel, financial printer (McMunn Associates, Inc.), and proxy voting service (Glass, Lewis & Co). These service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms research on and classification of the fund and in order to gather information about how the funds attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the funds portfolio information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. II-61 PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds portfolios. The proxy voting guidelines summarize the funds positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds proxy coordinator in the proxy voting process, describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the procedures for handling potential conflicts of interest. The Putnam funds proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2007 is available on the Putnam Individual Investor website, www.putnam.com/individual, and on the SECs website at www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures by calling Putnams Shareholder Services at 1-800-225-1581. SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moodys Investors Service, Inc. Bonds Aaa Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edged. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. A Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. II-62 Baa Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. II-63 Standard & Poors Bonds AAA An obligation rated AAA has the highest rating assigned by Standard & Poors. The obligors capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated AA differs from the highest-rated obligations only in small degree. The obligors capacity to meet its financial commitment on the obligation is very strong. A An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligors capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligors inadequate capacity to meet its financial commitment on the obligation. B An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligors capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated CC is currently highly vulnerable to nonpayment. C The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. II-64 D An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poors believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated  A-1 . A-3 Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. Duff & Phelps Corporation Long-Term Debt AAA Highest credit quality. The risk factors are negligible, being only slightly more than for risk-free U.S. Treasury debt. AA+ , AA , AA- High credit quality. Protection factors are strong. Risk is modest but may vary slightly from time to time because of economic conditions. A+ , A , A- Protection factors are average but adequate. However, risk factors are more variable and greater in periods of economic stress. BBB+ , BBB , BBB- Below-average protection factors but still considered sufficient for prudent investment. Considerable variability in risk during economic cycles. BB+ , BB , BB- Below investment grade but deemed likely to meet obligations when due. Present or prospective financial protection factors fluctuate according to industry conditions or company fortunes. Overall quality may move up or down frequently within this category. II-65 B+ , B , B- Below investment grade and possessing risk that obligations will not be met when due. Financial protection factors will fluctuate widely according to economic cycles, industry conditions and/or company fortunes. Potential exists for frequent changes in the rating within this category or into a higher or lower rating grade. CCC Well below investment-grade securities. Considerable uncertainty exists as to timely payment of principal, interest or preferred dividends. Protection factors are narrow and risk can be substantial with unfavorable economic/industry conditions, and/or with unfavorable company developments. DD Defaulted debt obligations. Issuer failed to meet scheduled principal and/or interest payments. Fitch Investors Service, Inc. AAA Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA Bonds considered to be investment grade and of very high credit quality. The obligors ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . A Bonds considered to be investment grade and of high credit quality. The obligors ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB Bonds considered to be investment grade and of satisfactory credit quality. The obligors ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB Bonds considered to be speculative. The obligors ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligors ability to pay interest over the life of the issue and repay principal when due. CCC Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC Bonds are minimally protected. Default in payment of interest and/or principal seems probable. C Bonds are in actual or imminent default in payment of interest or principal. DDD Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. II-66 Appendix A Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Coordinator, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Coordinators attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Managements investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Coordinator of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Coordinator and the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing referral items under the funds Proxy Voting Procedures. The Proxy Coordinator, in consultation with the funds Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a companys board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds proxies. It is the funds policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds have requested that their securities lending agent recall each domestic issuers voting securities that are on loan, in advance of the record date for the issuers shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. II-67 I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as management proposals), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds proxies will be voted for the election of a companys nominees for the board of directors, except as follows: ► The funds will withhold votes for the entire board of directors if · the board does not have a majority of independent directors, · the board has not established independent nominating, audit, and compensation committees, · the board has more than 19 members or fewer than five members, absent special circumstances, · the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or · the board has adopted or renewed a shareholder rights plan (commonly referred to as a poison pill) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the companys performance. ► The funds will withhold votes for any nominee for director: · who is considered an independent director by the company and who has received compensation from the company other than for service as a director (e.g., investment banking, consulting, legal, or financial advisory fees), · who attends less than 75% of board and committee meetings without valid reasons for the absences (e.g., illness, personal emergency, etc.), · of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an interlocking directorate), or II-68 · who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an independent director is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules (e.g., no material business relationships with the company and no present or recent employment relationship with the company (including employment of an immediate family member as an executive officer)), and (2) has not accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds Trustees believe that the receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the companys board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members individual relationships, but also on the boards overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds Trustees, are excessive by reasonable corporate standards relative to the companys record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. II-69 Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a companys long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the companys actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67% . ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize such replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stocks current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide II-70 absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. The funds may vote against executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, or where a company fails to provide transparent disclosure of executive compensation. In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a companys capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a companys capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a companys capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a companys capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction (e.g., an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholders investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a companys assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a shell company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws  notably Delaware  provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. II-71 II-72 Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the companys board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds Trustees recognize that poison pills and fair price provisions may enhance shareholder value under certain circumstances. As a result, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a companys name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a companys charter or bylaws (except for charter amendments necessary to effect stock splits to change a companys name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firms independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Managements investment professionals and the funds proxy voting service may also bring to the Proxy Coordinators attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The funds proxy voting service may identify circumstances that call into question an audit firms independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The II-73 funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a companys proxy statement. These proposals generally seek to change some aspect of the companys corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the companys board of directors on all shareholder proposals, except as follows: ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met: o the company undergoes a change in control, and o the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met: · the company undergoes a change in control, and · the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a companys ability to make excise tax gross-up payments under management severance agreements. The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits (e.g., deferred compensation, split-dollar life insurance, SERPs and pension benefits). II-74 ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants (e.g., whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultants clients on which any of the companys executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds Trustees believe that effective corporate reforms should be promoted by holding boards of directors and in particular their independent directors  accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. However, the funds generally support shareholder proposals to declassify a board or to require shareholder approval of shareholder rights plans. The funds Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning managements interests with shareholders interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case -by -case basis. When severance payments exceed a certain amount based on the executives previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the companys obligations with respect to gross-up payments are limited in a reasonable manner. The funds Trustees will also consider whether a companys severance payment arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation. II-75 The funds Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The fund will consider on a case by case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The fund does not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a companys ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers  i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that companys stock on or around the shareholder meeting date. This practice is known as share blocking. In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Managements investment professionals. In addition, some non-U.S. markets require that a companys shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the meeting. This practice is known as share re-registration. As a result, shareholders, including the funds, are not able to trade in that companys stock until the shares are re-registered back in the name of the local custodian or nominee. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: II-76 Uncontested Election of Directors Germany ► For companies subject to co-determination, the funds will vote on a case by- case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the companys managerial board to chair of the supervisory board. Commentary: German corporate governance is characterized by a two-tier board systema managerial board composed of the companys executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This co-determination practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Funds proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to co-determination, the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes for the entire board of directors if · the board does not have a majority of outside directors , · the board has not established nominating and compensation committees composed of a majority of outside directors , or · the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a companys board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. II-77 Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a companys articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is independent if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes for the entire board of directors if · the board does not have a majority of outside directors, · the board has not established a nominating committee composed of at least a majority of outside directors, or · the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guideline, an outside director is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the companys largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in regular voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. II-78 In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes for the entire board of directors if · the board does not have at least a majority of independent non-executive directors, · the board has not established a nomination committee composed of a majority of independent non-executive directors, or · the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors. ► The funds will withhold votes for any nominee for director who is considered an independent director by the company and who has received compensation from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. Commentary: Application of guidelines: Although the United Kingdoms Combined Code on Corporate Governance (Combined Code) has adopted the comply and explain approach to corporate governance, the funds Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will be applied in a prescriptive manner. Definition of independence: For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code (i.e., no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a directors independence. II-79 Smaller companies: A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Other Matters ► The funds will vote for shareholder proposals calling for a majority of a companys directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. Ø The funds will vote on a case-by-case basis on proposals relating to (1) the issuance of common stock in excess of 20% of the companys outstanding common stock where shareholders do not have preemptive rights, or (2) the issuance of common stock in excess of 100% of the companys outstanding common stock where shareholders have preemptive rights. As adopted February 15, 2008 II-80 Proxy voting procedures of the Putnam funds The proxy voting procedures below explain the role of the funds Trustees, the proxy voting service and the Proxy Coordinator, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (Office of the Trustees), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (Putnam Management), the funds investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds custodians to ensure that all proxy materials received by the custodians relating to the funds portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Coordinator (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Coordinators attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Coordinator Each year, a member of the Office of the Trustees is appointed Proxy Coordinator to assist in the coordination and voting of the funds proxies. The Proxy Coordinator will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Managements investment professionals, as appropriate. The Proxy Coordinator is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Coordinator under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Coordinator will assist in interpreting the guidelines and, as appropriate, consult with one or more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds shares will be voted. II-81 For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Coordinator will refer such questions, through a written request, to Putnam Managements investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under Conflicts of Interest, and provide a conflicts of interest report (the Conflicts Report) to the Proxy Coordinator describing the results of such review. After receiving a referral item from the Proxy Coordinator, Putnam Managements investment professionals will provide a written recommendation to the Proxy Coordinator and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Coordinator will then review the investment professionals recommendation and the Conflicts Report with one or more senior staff members of the Office of the Trustees in determining how to vote the funds proxies. The Proxy Coordinator will maintain a record of all proxy questions that have been referred to Putnam Managements investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Coordinator and/or one or more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Coordinator and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Managements investment professionals to determine if a conflict of interest exists and will provide the Proxy Coordinator with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professionals recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 II-82 PUTNAM VARIABLE TRUST FORM N-1A PART C OTHER INFORMATION Item 23. Exhibits (a) Amended and Restated Agreement and Declaration of Trust dated January 14, 2005  Incorporated by reference to Post-Effective Amendment No. 34 to the Registrants Registration Statement. (b) By-Laws, as amended through January 30, 1997  Incorporated by reference to Post-Effective Amendment No. 27 to the Registrants Registration Statement. (c)(1) Portions of Agreement and Declaration of Trust Relating to Shareholders' Rights  Incorporated by reference to Post-Effective Amendment No. 14 to the Registrant's Registration Statement. (c)(2) Portions of By-Laws Relating to Shareholders' Rights  Incorporated by reference to Post-Effective Amendment No. 14 to the Registrant's Registration Statement. (d)(1) Management Contract with Putnam Investments Management, LLC dated August 3, 2007. (d)(2) Sub-Management Contract with Putnam Investments Limited dated August 3, 2007. (e)(1) Distributors Contract with Putnam Retail Management Limited Partnership dated August 3, 2007. (e)(2) Form of Dealer Sales Contract  Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Registration Statement. (e)(3) Form of Financial Institution Sales Contract  Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Registration Statement. (f) Trustee Retirement Plan dated October 4, 1996, as amended July 21, 2000  Incorporated by reference to Post-Effective Amendment No. 34 to the Registrants Registration Statement. (g)(1) Amended and Restated Custodian Agreement with Putnam Fiduciary Trust Company dated February 10, 2006 - Incorporated by reference to Post-Effective Amendment No. 37 to the Registrants Registration Statement. (g)(2) Master Custodian Agreement with State Street Bank and Trust Company dated January 1, 2007  Incorporated by reference to Post-Effective Amendment No. 37 to the Registrants Registration Statement. C-1 (h)(1) Amended and Restated Investor Servicing Agreement with Putnam Fiduciary Trust Company dated January 1, 2005  Incorporated by reference to Post-Effective Amendment No. 36 to the Registrants Registration Statement. (h)(2) Letter of Indemnity with Putnam Investment Management dated December 18, 2003  Incorporated by reference to Post-Effective Amendment No. 33 to the Registrant's Registration Statement. (h)(3) Liability Insurance Allocation Agreement dated December 18, 2003 Incorporated by reference to Post-Effective Amendment No. 34 to the Registrants Registration Statement. (h)(4) Master Sub-Accounting Services Agreement between Putnam Investment Management, LLC and State Street Bank and Trust Company dated January 1, 2007  Incorporated by reference to Post-Effective Amendment No. 37 to the Registrants Registration Statement. (i) Opinion of Ropes & Gray LLP, including consent  Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant's Registration Statement. (j) Consent of Independent Registered Public Accounting Firm. (k) Not applicable. (l) Investment Letters from Putnam Investment Management, LLC to the Registrant  Incorporated by reference to Post-Effective Amendment No. 10 to the Registrant's Registration Statement. (m)(1) Class IB Distribution Plan and Agreement dated April 1, 2000 Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant's Registration Statement. (m)(2) Form of Dealer Service Agreement  Incorporated by reference to Post-Effective Amendment No. 15 to the Registrant's Registration Statement. (m)(3) Form of Financial Institution Service Agreement  Incorporated by reference to Post-Effective Amendment No. 15 to the Registrant's Registration Statement. (n)  Incorporated by reference to Post-Effective Amendment No. s Registration Statement.Not Applicable. (p)(1) The Putnam Funds Code of Ethics dated July, 2007. (p)(2) Putnam Investments Code of Ethics dated December, 2006 Incorporated by reference to Post-Effective Amendment No. 37 to the Registrants Registration Statement. (p)(3) Amendments to Putnam Investments Code of Ethics dated August, 2007. Item 24. Persons Controlled by or under Common Control with the Fund None C-2 Item 25. Indemnification The information required by this item is incorporated by reference to the Registrants Initial Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-5346). Item 26. Business and Other Connections of the Investment Adviser Except as set forth below, the directors and officers of Putnam Investment Management, LLC, the Registrants investment adviser (the Investment Adviser), of Putnam Investments Limited, investment sub-manager to certain Putnam funds (the Sub-Manager), and of The Putnam Advisory Company, LLC, investment sub-adviser to certain Putnam funds, have been engaged during the past two fiscal years in no business, vocation or employment of a substantial nature other than as directors or officers of the Investment Adviser, Sub-Manager, or certain of the Investment Advisers corporate affiliates. Certain officers of the Investment Adviser serve as officers of some or all of the Putnam funds. The address of the Investment Adviser, its corporate affiliates other than the Sub-Manager, and the Putnam funds is One Post Office Square, Boston, Massachusetts 02109. The address of the Sub-Manager is Cassini House, 57-59 St Jamess Street, London, England, SW1A 1LD. Name and Title Non-Putnam business, vocation or employment Gian D. Fabbri Partner, KF Style, LLC, 73 Charles St., Boston, Assistant Vice President, Putnam MA 02114 Investment Management, LLC Lee M. Rosenbaum Prior to June 2006, Analyst, Loomis Sayles, Senior Vice President One Financial Center, Boston, MA 02111 Putnam Investment Management, LLC Anton D. Simon Non Executive Director, Dillgreat Ltd., Managing Director (previously known as Monsoon Accesorize), Putnam Investments Limited Monsoon Building, 179 Harrow Rd, London W26NB, England Anne Marie Duffy Prior to July 2007, Attorney, Proskauer Rose, Vice President LLP, One International Place, Putnam Investment Management, LLC Boston, MA 02110 Carlo N. Forcione Prior to November 2007, Associate, Ropes and Vice President Gray, LLP, One International Place, Putnam Investment Management, LLC Boston, MA 02110 Joseph S. Mangiafico Jr. Prior to May 2007, Trust Administration Vice President Analyst, Wellington Management, Putnam Investment Management, LLC 75 State Street, Boston, MA 02109 Item 27. Principal Underwriter (a) Putnam Retail Management Limited Partnership is the principal underwriter for each of the following investment companies, including the Registrant: Putnam American Government Income Fund, Putnam Arizona Tax Exempt Income Fund, Putnam Asset Allocation Funds, Putnam California Tax Exempt Income Fund, Putnam Capital Appreciation Fund, Putnam Classic Equity Fund, Putnam Convertible Income-Growth Trust, Putnam Discovery Growth Fund, Putnam Diversified Income Trust, Putnam Equity Income Fund, Putnam Europe Equity Fund, Putnam Funds Trust, The Putnam Fund for Growth and Income, The George Putnam Fund of Boston, Putnam Global Equity Fund, Putnam Global Income Trust, Putnam Global Natural Resources Fund, Putnam Health Sciences Trust, Putnam High Yield Advantage Fund, Putnam High Yield Trust, Putnam Income Fund, Putnam International Equity Fund, Putnam Investment Funds, Putnam Investors Fund, Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam Money Market Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam New Opportunities Fund, Putnam New York Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund, Putnam OTC & Emerging Growth Fund, Putnam Pennsylvania Tax Exempt Income Fund, Putnam RetirementReady® Funds, Putnam Tax Exempt Income Fund, Putnam Tax Exempt Money Market Fund, Putnam Tax-Free Income Trust, Putnam Tax Smart Funds Trust, Putnam TH Lee Emerging Opportunities Portfolio, Putnam U.S. Government Income Trust, Putnam Utilities Growth and Income Fund, Putnam Variable Trust, Putnam Vista Fund and Putnam Voyager Fund. (b) The directors and officers of the Registrant's principal underwriter are listed below. Except as noted below, no officer of the Registrants principal underwriter is an officer of the Registrant. The principal business address of each person is One Post Office Square, Boston, MA 02109. Name Position and Office with the Underwriter Aaron III Jefferson F. Senior Vice President Ahearn Paul D. Vice President Alberghene D. Michael Assistant Vice President Alessi John J. Vice President Amisano Paulette Cusick Vice President Azzarito Nicholas S. Vice President Babcock III Warren W. Senior Vice President Baker Christopher H. Vice President Baker Erin L. Senior Vice President Balfour Renee Assistant Vice President Barnett William E. Senior Vice President Barrett Brian R. Assistant Vice President Bartlett-Armstrong Laura Ann Senior Vice President Bartony Paul A. Senior Vice President Black Robert W. Vice President Borden Richard S. Senior Vice President Bottcher Stephen N. Assistant Vice President Bouvier Andre W. Senior Vice President Bradford Jr. Linwood E. Senior Managing Director Brown Michael D. Senior Vice President Buffington Scott R. Senior Vice President Bumpus James F. Managing Director Bunker Christopher M. Senior Vice President Burke Brian M. Assistant Vice President Burns Robert T. Managing Director Cabana Susan D. Senior Vice President Call Timothy W. Senior Vice President Callahan Lea H. Assistant Vice President Campbell Christopher F. Vice President Caple Daniel S. Senior Vice President Card Victoria R. Vice President Casey David M. Senior Vice President Cass William D. Senior Vice President Chapman Frederick Senior Vice President Clark James F. Vice President Coletti Stefanie H. Assistant Vice President Colman Donald M. Senior Vice President Coneeny Mark L. Managing Director Connolly William T. Senior Managing Director Cooley Jonathan A. Senior Vice President Corbett Dennis T. Senior Vice President Cosentino Joseph D. Vice President Coveney Anne M. Managing Director Cristo Chad H. Managing Director Curtin Brian Vice President Dahill Jessica E. Senior Vice President Daley Eric Hugh Senior Vice President Daly Elizabeth Paul Vice President DeAngelis Adam Vice President DeGregorio Jr. Richard A. Vice President Demery Thomas R. Vice President Dewey Jr. Paul S. Managing Director DiBuono Jeffrey P. Vice President DiPietro Daniel S. Assistant Vice President Donadio Joyce M. Senior Vice President Doyle Michelle Assistant Vice President Druker Linda A. Assistant Vice President Duffy Anne Marie Vice President Dyer Martin Senior Vice President Economou Stefan G. Vice President Eidelberg Kathleen E. Vice President Erlandson William J. Senior Vice President Favaloro Beth A. Managing Director Felan III Catarino Senior Vice President Ferguson Justin D. Assistant Vice President Fiedler Stephen J. Senior Vice President Filmore Benjamin R. Vice President Fleming Robert A. Vice President Fogarty Jr. Vincent G. Senior Vice President Forcione Carlo N. Vice President Foresyth Charles W. Vice President Foster Laura G. Senior Vice President Fredericks Peter Torrey Assistant Vice President Gaudette Marjorie B. Senior Vice President Gauvin Tiffany M. Assistant Vice President Gentile Donald A. Assistant Vice President Georgantas Arthur Vice President Geraigery Mark F. Assistant Vice President Giacobbe Gale L. Assistant Vice President Giessler Todd C. Vice President Greeley Jr. Robert E. Vice President Greenwood Julie M. Vice President Haines James B. Senior Vice President Haldeman Jr. Charles E.* President Halloran James E. Senior Vice President Halloran Thomas W. Managing Director Hancock Nancy E. Vice President Hartigan Maureen A. Senior Vice President Hayes Alexander D. Vice President Hildreth Rebekah M. Assistant Vice President Holland Jeffrey K. Senior Vice President Hollenbeck Daniel J. Assistant Vice President Homer Edward M. Assistant Vice President Horby Gary C. Senior Vice President Hoyt Paula J. Senior Vice President Hughes Rosemary A. Assistant Vice President Hume John P. Vice President Jarman Marc Steven Vice President Jones Thomas A. Managing Director Kapinos Peter J. Senior Vice President Kay Karen R. Managing Director Keith Pamela J. Assistant Vice President Kelley Brian J. Managing Director Kelly A. Siobhan Senior Vice President Kemp Emily A. Senior Vice President Kennedy Daniel J. Senior Vice President Kersten Charles N. Senior Vice President Keve Peony Katherine Vice President Kiehn Jaime Michelle Vice President Kinsman Anne M. Senior Vice President Korn Jennifer D. Assistant Vice President Kotsiras Steven Senior Vice President Kringdon Joseph D. Managing Director LaBarge Melissa A. Vice President Lacascia Charles M. Managing Director Lacour Jayme J. Vice President Lampron Michelle S. Assistant Vice President Larson John R. Senior Vice President Layn Jeffrey W. Senior Vice President Leahy Jon F. Assistant Vice President Lecce Vincent L. Vice President Leveille Robert R. ** Managing Director Levy Norman S. Senior Vice President Lieberman Samuel L. Senior Vice President Link Christopher H. Senior Vice President Lohmeier Andrew Senior Vice President Maher Stephen B. Vice President Maher James M. Vice President Mahoney Julie M. Senior Vice President Martin David M. Vice President Martino Eric M. Assistant Vice President Mason Ryan L. Vice President Mattucci John T. Vice President McCafferty Karen A. Managing Director McCarran Matthew P. Vice President McCarthy Anne B. Vice President McCloy Andrew P. Vice President McCollough Martha J. Assistant Vice President McDaries Jane S. Assistant Vice President McDermott Robert J. Senior Vice President McKenna Mark J. Managing Director McLelland Lauren J. Assistant Vice President Mehta Ashok Senior Vice President Millette Michelle T. Vice President Minor Sean Charles Vice President Minsk Judith Senior Vice President Mitchell Thomas M. Senior Vice President Molesky Kevin P. Senior Vice President Moody Paul R. Senior Vice President Moore George D. Vice President Morais Joseph Assistant Vice President Murphy Brian X. Assistant Vice President Murray Brendan T. Assistant Vice President Nakamura Denise-Marie Senior Vice President Naumann Daniel Assistant Vice President Nichols Leslie G. Assistant Vice President Nickodemus John P. Managing Director Nicolazzo Jon C. Senior Vice President Norcross George H. Vice President O'Connell Jr. Paul P. Senior Vice President O'Connor Brian P. Senior Vice President O'Connor Matthew P. Managing Director Olsen Stephen Vice President Otsuka Fumihiko Managing Director Paul Nicholas J. Vice President Perkins Erin M. Senior Vice President Petitti Joseph P. Senior Vice President Pheeney Bradford S. Vice President Pheeney Douglas K. Vice President Pitcher Ciara L. Assistant Vice President Powers Michele M. Assistant Vice President Pulkrabek Scott M. Senior Vice President Puzzangara John C. Senior Vice President Puzzangara Kendra L. Senior Vice President Quigley Jr. Arthur J. Assistant Vice President Quinn Brian J. Senior Vice President Quinn Kyle C. Vice President Reid Sandra L. Senior Vice President Riccardella Paul A. Assistant Vice President Ritter Jesse D. Vice President Rodammer Kris Senior Vice President Sandhu Jyotsana Wadera Assistant Vice President Scales Matthew B. Senior Vice President Schnitman Michael W. Senior Vice President Segers Elizabeth R. Managing Director Seydler Bonnie S. Senior Vice President Shanley Elizabeth M. Vice President Shea Lisa M. Assistant Vice President Shipman Carroll E. Senior Vice President Short Jr. Harold P. Managing Director Skomial Victoria S. Assistant Vice President Snyder Scott Joseph Assistant Vice President Sochanek Regan A. Vice President Spigelmeyer III Carl M. Vice President Spooner Andrew C. Vice President Stark Kerri A. Senior Vice President Stathoulopoulos Manny Vice President Steingarten Brie A.E. Vice President Stern Derek Vice President Stuart James F. Senior Vice President Sullivan Brian L. Senior Vice President Sullivan Daniel John Assistant Vice President Sullivan Elaine M. Managing Director Taber Rene B. Senior Vice President Tate Stephen J. Vice President Thompson Christopher C. Managing Director Tottenham Abby Assistant Vice President Tucker Jason A. Managing Director Tyrie David C. Managing Director Urban Elke R. Vice President Valentin-Hess Carmen Vice President Wallace Stephen Senior Vice President Webster David C. Vice President Wentworth Jonathan M. Vice President White Patrick J. Senior Vice President Wilde Michael R. Vice President Williams Brie P. Vice President Williams John K. Assistant Vice President Wynn Jr. Frederick M. Managing Director Zannino David J. Vice President Zechello Steven R. Senior Vice President Zitnay Lauren K. Assistant Vice President Zografos-Preusser Laura J. Senior Vice President Zoltowski Michelle F. Assistant Vice President *Mr. Haldeman is the President of the Registrant. **Mr. Leveille is Vice President and Chief Compliance Officer of the Registrant. Item 28. Location of Accounts and Records Persons maintaining physical possession of accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are the Registrant's Clerk, Judith Cohen; the Registrant's investment adviser, Putnam Investment Management, LLC (PIM); the Registrant's principal underwriter, Putnam Retail Management Limited Partnership (PRM); the Registrant's custodians, Putnam Fiduciary Trust Company ("PFTC") and State Street Bank and Trust Company (which, in addition to its duties as custodian, also provides certain administrative, pricing and bookkeeping services); and the Registrant's transfer and dividend disbursing agent, Putnam Investor Services, a division of PFTC. The address of the Clerk, PIM, PRM and PFTC is One Post Office Square, Boston, Massachusetts 02109. State Street Bank and Trust Company is located at 225 Franklin Street, Boston, Massachusetts 02110 and 2 Avenue de Lafayette, Boston, Massachusetts 02111. Item 29. Management Services None Item 30. Undertakings None C-3 NOTICE A copy of the Agreement and Declaration of Trust of Putnam Variable Trust is on file with the Secretary of The Commonwealth of Massachusetts and notice is hereby given that this instrument is executed on behalf of the Registrant by an officer of the Registrant as an officer and not individually and the obligations of or arising out of this instrument are not binding upon any of the Trustees, officers or shareholders individually but are binding only upon the assets and property of the Registrant. C-4 POWER OF ATTORNEY I, the undersigned Trustee of each of the funds listed on Schedule A hereto, hereby severally constitute and appoint John Hill, George Putnam III, Charles E. Porter, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, my true and lawful attorneys, with full power to them and each of them, to sign for me, and in my name and in the capacity indicated below, the Registration Statements on Form N-1A of each of the funds listed on Schedule A hereto and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto my said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS my hand and seal on the date set forth below. Signature Title Date /s/ Robert J. Darretta Trustee July 12, 2007 Robert J. Darretta C-5 Schedule A Putnam American Government Income Fund Putnam Arizona Tax Exempt Income Fund Putnam Asset Allocation Funds Putnam California Tax Exempt Income Fund Putnam Capital Appreciation Fund Putnam Classic Equity Fund Putnam Convertible Income-Growth Trust Putnam Discovery Growth Fund Putnam Diversified Income Trust Putnam Equity Income Fund Putnam Europe Equity Fund Putnam Funds Trust The George Putnam Fund of Boston Putnam Global Equity Fund Putnam Global Income Trust Putnam Global Natural Resources Fund The Putnam Fund for Growth and Income Putnam Health Sciences Trust Putnam High Yield Advantage Fund Putnam High Yield Trust Putnam Income Fund Putnam International Equity Fund Putnam Investment Funds Putnam Investors Fund Putnam Limited Duration Government Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Money Market Fund Putnam New Jersey Tax Exempt Income Fund Putnam New Opportunities Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam OTC & Emerging Growth Fund Putnam Pennsylvania Tax Exempt Income Fund C-6 Schedule A (continued) Putnam RetirementReady ® Funds Putnam Tax Exempt Income Fund Putnam Tax Exempt Money Market Fund Putnam Tax-Free Income Trust Putnam Tax Smart Funds Trust Putnam U.S. Government Income Trust Putnam Utilities Growth and Income Fund Putnam Variable Trust Putnam Vista Fund Putnam Voyager Fund C-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the fund certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts, on the 28 th day of April, 2008. Putnam Variable Trust By: Charles E. Porter, Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement of Putnam Variable Trust has been signed below by the following persons in the capacities and on the dates indicated: Signature Title John A. Hill Chairman of the Board and Trustee Jameson A. Baxter Vice Chairman of the Board and Trustee Charles E. Haldeman, Jr. President and Trustee Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Steven D. Krichmar Vice President and Principal Financial Officer Janet C. Smith Vice President, Assistant Treasurer and Principal Accounting Officer Charles B. Curtis Trustee Robert J. Darretta Trustee C-8 Myra R. Drucker Trustee Paul L. Joskow Trustee Elizabeth T. Kennan Trustee Kenneth R. Liebler Trustee Robert E. Patterson Trustee George Putnam, III Trustee Richard B. Worley Trustee By: Charles E. Porter, as Attorney in-Fact April 28, 2008 C-9 EXHIBIT INDEX Item 23 Exhibit (d)(1) Management Contract with Putnam Investment Management, LLC dated August 3, 2007. (d)(2) Sub-Management Contract with Putnam Investments Limited dated August 3, 2007. (e)(1) Distributors Contract with Putnam Retail Management Limited Partnership dated August 3, 2007. (j) Consent of Independent Registered Public Accounting Firm. (p)(1) The Putnam Funds Code of Ethics dated July, 2007. (p)(3) Amendments to Putnam Investments Code of Ethics dated August, 2007. C-10
